Exhibit 10.41

THE FORD FACTORY CAMPUS,
777 S. SANTA FE AVENUE
LOS ANGELES, CALIFORNIA

OFFICE LEASE

SRI TEN SANTA FE LLC,
a Delaware limited liability company,
Landlord

and

WMG ACQUISITION CORP.,
a Delaware corporation,
Tenant

DATED AS OF:  October 7, 2016

 

 

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Paragraph

Page

 

 

 

1.

Premises

1

2.

Certain Basic Lease Terms

1

3.

Term; Delivery of Possession of Premises

2

4.

Condition of Premises

4

5.

Monthly Rent

4

6.

Letter of Credit

6

7.

Additional Rent:  Increases in Operating Expenses and Tax Expenses

12

8.

Use of Premises; Compliance with Law

21

9.

Alterations and Restoration

24

10.

Repair

28

11.

Abandonment

30

12.

Liens

30

13.

Assignment and Subletting

31

14.

Indemnification

38

15.

Insurance

39

16.

Mutual Waiver of Subrogation Rights

41

17.

Utilities/Services

42

18.

Personal Property and Other Taxes

46

19.

Rules and Regulations

46

20.

Surrender; Holding Over

46

21.

Subordination and Attornment

47

22.

Intentionally Omitted

49

23.

Entry by Landlord

49

24.

Intentionally Omitted

50

25.

Default and Remedies

50

26.

Damage or Destruction

53

27.

Eminent Domain

55

28.

Landlord's Liability; Sale of Building

55

29.

Estoppel Certificates

56

30.

Right of Landlord to Perform

56

31.

Late Charge; Late Payments

57

32.

Attorneys' Fees; Waiver of Jury Trial

57

33.

Waiver

58

34.

Notices

58

35.

Notice of Surrender

59

36.

Defined Terms and Marginal Headings

59

37.

Time and Applicable Law

59

38.

Successors

59

39.

Entire Agreement; Modifications

59

40.

Light and Air

60

41.

Memorandum of Lease

60

42.

Severability

60

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

(i)

 

 

--------------------------------------------------------------------------------

 

43.

Authority

60

44.

No Offer

60

45.

Real Estate Brokers

61

46.

Consents and Approvals

61

47.

Intentionally Omitted

61

48.

Financial Statements

61

49.

Intentionally Deleted

62

50.

Governmental Incentives

62

51.

Hazardous Substance Disclosure

62

52.

Signage Rights

63

53.

Parking

64

54.

Transportation Management

64

55.

Helipad Installation and Use

64

56.

Quiet Enjoyment

65

57.

No Discrimination

65

58.

CASp Inspection

65

59.

Rooftop Equipment

65

60.

Generator

67

61.

Option to Renew

68

 

SCHEDULES AND EXHIBITS:

Schedule 1 – Monthly Rent Schedule

Schedule 2 – Parking Space Rental

Exhibit A-1 – Site Plan of the Premises

Exhibit A-2 – Legal Description of the Premises
Exhibit B - Rules and Regulations
Exhibit C - Form of Commencement Date Letter

Exhibit D - 1 – Cash Security Deposit Provisions

Exhibit D - 2 - Form Letter of Credit

Exhibit D - 3 - Letter of Credit Reduction Schedule

Exhibit E - Form of Waiver and Acknowledgement

Exhibit F – Form of Memorandum of Lease

Exhibit G - Environmental Reports

Exhibit H – Arts District Map

Exhibit I - Work Letter

 

 

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

(ii)

 

 

--------------------------------------------------------------------------------

 

LEASE

THIS LEASE is made as of the 7th day of October, 2016, between SRI TEN SANTA FE
LLC, a Delaware limited liability company ("Landlord"), and WMG ACQUISITION
CORP., a Delaware corporation ("Tenant").

1.Premises.  Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, on the terms and conditions set forth herein, the "Premises" which
consists of the real property shown on the site plan attached hereto as Exhibit
A-1 (the "Site Plan") and more particularly described on Exhibit A-2 attached
hereto, including (a) the building located at 777 S. Santa Fe Avenue, Los
Angeles, California, consisting of the "Tower", the "Annex/Assembly" and the
“CMU/Studio” as shown on the Site Plan (collectively, the “Building”), (b) the
parking structure (the “Parking Structure”) shown as the “Parking Garage” on the
Site Plan to be built by Landlord as part of Landlord's Work (as defined in
Exhibit I (the “Work Letter”)), (c) the other improvements located within the
boundaries of the Premises shown on the Site Plan or otherwise to be built by
Landlord as part of Landlord's Work.

Tenant shall comply with all recorded covenants, conditions and restrictions
currently affecting the Premises and agrees that this Lease shall be subject and
subordinate thereto.  Tenant shall be permitted to utilize all available space
(i.e., the space that is not otherwise utilized for Building systems and
equipment) in the Building's risers, raceways, shafts and conduits for the
installation and maintenance of conduits, risers, cables, ducts, flues, pipes
and other devices for communications, data processing devices, supplementary
HVAC and other facilities consistent with Tenant's use of its Premises.

2.Certain Basic Lease Terms.  As used herein, the following terms shall have the
meaning specified below:

a.Landlord and Tenant agree that for the purpose of this Lease, the Premises
shall be deemed to contain 257,028 rentable square feet of space.

b.Lease term:  One hundred fifty-three (153) full calendar months (i.e., 12
years and 9 months), commencing on the date (the “Commencement Date”) that is
the later of (i)  August 1, 2017 (as such date may be adjusted pursuant to
Paragraphs 3.b.iii., Paragraph 3(d) or Section 3.1 of the Work Letter, the
“Scheduled Commencement Date”) or (ii) the date that a temporary certificate of
occupancy (or its equivalent) has been issued with respect to Landlord's Work
(other than the B Permit Work (as defined in the Work Letter)), and ending on
the last day of the one hundred fifty-third (153rd) full calendar month
thereafter (the “Expiration Date”).  For purposes of this Lease (1) the term
“Lease Month” shall mean each calendar month during the Lease term; provided,
however, Lease Month 1 shall commence on the Commencement Date and end on the
last day of the first full calendar month thereafter, and each subsequent Lease
Month shall be the calendar month commencing on the day after the expiration of
the prior Lease Month and (2) the term “Lease Year” shall mean each 12-Lease
Month period during the Lease term; provided, however, Lease Year 1 shall
commence on the Commencement Date and end on the last day of the 12th full
calendar month thereafter, and each subsequent Lease Year shall be the calendar
year commencing on the day after the expiration of the prior Lease Year. The

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

 

 

 

--------------------------------------------------------------------------------

 

Commencement Date shall be subject to extension for “Landlord Delay” or “Force
Majeure Delay” as provided in Section 3.1 of the Work Letter.

c.Monthly Rent:  As set forth on Schedule 1 attached hereto.

d.Letter of Credit: As set forth in Paragraph 6.

e.Tenant's Share:  100%.

f.Permitted Use: General office use and any other use permitted by Legal
Requirements, subject to the express provisions of this Lease, including without
limitation conference and training facilities, demonstration areas, electronic
sports arena, theater, video production, sound recording and engineering,
broadcast facilities including use of rooftop satellite dishes, music and video
production, studios with live production and broadcasting, cafeteria and dining
areas and kitchen facilities, juice and/or coffee bar, exterior barbeque/dining
facility, health and exercise facilities, child care (including associated
outdoor areas), general assembly uses/event assembly uses, retail sale of
merchandise or other items, including for sales to the general public, use as a
restaurant or bar, including for service to the general public, and outdoor
recreation uses (collectively, the “Permitted Use”).

g.Real estate broker(s):  Cresa Partners; CBRE.

h.Business Days: Monday through Friday, excluding public holidays

3.Term; Delivery of Possession of Premises.

a.Term.  The term of this Lease shall commence on the Commencement Date (as
defined in Paragraph 2.b., which Commencement Date shall be subject to
adjustment as provided in the Work Letter) and, unless sooner terminated
pursuant to the terms hereof or at law, shall expire on the Expiration Date (as
defined in Paragraph 2.b.).  Upon either party's request after the Commencement
Date, Landlord and Tenant shall execute a letter in substantially the form of
Exhibit C attached hereto confirming the Commencement Date and the Expiration
Date.

b.Tenant Access Date.  

i.Beginning on the date (the “Tenant Access Date”) that is the later of (A)
December 1, 2016, and (B) the date that Tenant has satisfied all of the Tenant
Access Requirements (as such term is defined in the Work Letter), Tenant shall
have access to the Premises to perform the Tenant Improvements (as such term is
defined in the Work Letter). Prior to the Tenant Access Date, Landlord shall
provide Tenant reasonable access to the Premises for space planning and other
pre-construction activities.  

ii.Tenant acknowledges that Landlord may still be performing certain portions of
Landlord's Work in the Premises and on adjacent city property following the
Tenant Access Date (relating to the MEPF commissioning, CMU skylight, Paseo
finishes, B Permit Work and Punch List items).  Tenant's access to the Premises
as of the Tenant Access Date shall not relieve Landlord from its obligations to
complete the Landlord's Work as provided in the

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-2-

 

 

--------------------------------------------------------------------------------

 

Work Letter.  During any period of contemporaneous work within the Premises
following the Tenant Access Date, Landlord and Tenant shall cooperate in all
reasonable ways with each other while Landlord is carrying on Landlord's Work
within the Premises, including each party adopting a schedule in conformance
with the other party's schedule and conducting construction of such party's work
in such a manner as to maintain harmonious labor relations and as not to
interfere with or delay the work of the other party.

iii.If Substantial Completion of Landlord's Work does not occur on or before the
Tenant Access Date (other than by reason of a Tenant Delay (as defined in the
Work Letter)) and, as a result thereof, Tenant is delayed in commencing physical
construction of the Tenant Improvements, then the Scheduled Commencement Date
shall be extended day-for-day for each day occurring in the period between the
Tenant Access Date and the earlier of (A) date of Substantial Completion of
Landlord's Work (or the date that Substantial Completion would have occurred but
for Tenant Delay(s), if any) and (B) the date that Tenant commences physical
construction of the Tenant Improvements. Furthermore, if (1) Substantial
Completion of Landlord's Work has not occurred on or before one hundred twenty
(120) days following the Tenant Access Date (the “Outside Substantial Completion
Date”), subject to extension by virtue of Force Majeure Delay and any Tenant
Delay, and (2) Tenant has not yet commenced physical construction of the Tenant
Improvements, then Tenant shall have the right, at Tenant's sole option, to
terminate this Lease by delivery of written notice thereof to Landlord given
within ten (10) calendar days after the Outside Substantial Completion Date;
provided, however, that Tenant’s termination notice shall be void and of no
force or effect if the Substantial Completion of Landlord's Work shall occur
within thirty (30) days after Landlord’s receipt of Tenant’s termination notice.
In the event of any such termination Tenant shall be required to reimburse
Landlord for any of Landlord's Allowance previously disbursed to Tenant. The
foregoing right of Tenant to terminate this Lease, and Tenant's rights to the
“Extended Delivery Delay Rent Credit”, as set forth below, shall be Tenant’s
sole remedy for any delay in Substantial Completion of Landlord's Work.  Upon
any such termination, Landlord shall promptly return any deposits, letters of
credit, or other amounts previously delivered to Landlord by Tenant, and
Landlord and Tenant shall thereafter have no further liability under this Lease.
In the event that Tenant's commencement of physical construction of the Tenant
Improvements in the Premises is actually delayed by more than forty-five (45)
days following the Tenant Access Date as a result of the fact that Substantial
Completion of the Landlord's Work has not occurred on or before the Tenant
Access Date for reasons other than Force Majeure Delay and/or Tenant Delay (any
such period of delay in excess of forty-five (45) days to the extent not due to
Force Majeure Delay and any Tenant Delay shall be referred to herein as the
“Extended Delivery Delay”), then for each day of such Extended Delivery Delay,
Tenant shall receive, in addition to the extension of the Scheduled Commencement
Date, one (1) full day of credit against Monthly Rent and Parking Space Rental
(and the amount of such credit shall not be reduced by the Rent Credit) to be
applied against the Monthly Rent and Parking Space Rental first coming due under
this Lease (the “Extended Delivery Delay Rent Credit”).  As used herein, the
term “Force Majeure Delay” shall mean any prevention, delay or stoppage due to
strikes, lockouts, labor disputes, acts of God, inability to obtain services,
labor, or materials or reasonable substitutes therefor, governmental actions,
civil commotions, fire or other casualty, and other causes beyond the reasonable
control of Landlord, including any inability of Landlord to obtain building
permits required in connection with the construction of the B Permit Work to the
extent caused by a delay beyond the period of time customarily required for the
issuance of similar permits for improvements of the nature and scope of the B
Permit Work in the City of Los Angeles (and not related to the specific design
of the B Permit Work or other matters being presented by Landlord).

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-3-

 

 

--------------------------------------------------------------------------------

 

c.Early Occupancy.  Prior to the Commencement Date, Tenant shall have the right
to commence business in the Premises provided that (A) Tenant shall give
Landlord prior notice of any such occupancy of the Premises, (B) a certificate
of occupancy, temporary certificate of occupancy, or its legal equivalent, shall
have been issued by the appropriate governmental authorities for the Tenant
Improvements and Landlord's Work, (C) Tenant has delivered to Landlord the
Letter of Credit as required herein and (D) all of the terms and conditions of
the Lease shall apply, other than Tenant's obligation to pay “Monthly Rent,”
“Operating Expenses” and “Tax Expenses” as those terms are defined in Article 5,
and Article 7 below, as though the Commencement Date had occurred (although the
Commencement Date shall not actually occur until the occurrence of the same
pursuant to the terms of the Section 2.b, above) upon such occupancy of the
Premises by Tenant.

d.Delay in Landlord Certificate of Occupancy.  In the event that a temporary
certificate of occupancy (or its equivalent) has not been issued with respect to
Landlord's Work (other than the B Permit Work) (the “Landlord CofO”) on or
before the date (as such date shall be extended by virtue of Force Majeure Delay
and/or any Tenant Delay, the “Credit Start Date”) that is the later of (i) the
Scheduled Commencement Date (as same may be extended as provided in Paragraph
3.b.iii. above or Section 3.1 of the Work Letter) and (ii) the date that Tenant
has substantially completed the Tenant Improvements and has received a
certificate of occupancy (or its equivalent) for the Tenant Improvements so that
Tenant may commence the conduct of business operations from the Premises
(provided that, if the reason that Tenant has not received such certificate of
occupancy is that Landlord has not received the Landlord CofO, then the date in
this item (ii) shall be the date Tenant has substantially completed the Tenant
Improvements), then, in addition to the Extended Delivery Delay Rent Credit,
Tenant shall receive a rent credit equal to one (1) day of Monthly Rent for each
day during the period which commences on the first day following the Credit
Start Date and ends on the date that a temporary certificate of occupancy (or
its equivalent) has been issued with respect to Landlord's Work (other than the
B Permit Work).

4.Condition of Premises.  Except for Landlord's Work and the payment of the
Tenant Improvement Allowance, and any continuing maintenance and repair
obligations of Landlord under this Lease, Landlord shall have no obligation to
construct or install any improvements to the  Building and the other portions of
the Premises or to remodel, renovate, recondition, alter or improve the Building
and the other portions of the Premises in any manner, and, subject to Landlord's
completion of the Landlord's Work, and any representations or warranties
provided under this Lease, Tenant shall accept the Premises “as is” on the
Tenant Access Date.  Landlord and Tenant expressly agree that there are and
shall be no implied warranties of merchantability, habitability, fitness for a
particular purpose, or any other kind arising out of this Lease and there are
and shall be no warranties that extend beyond the warranties expressly set forth
in this Lease.

5.Monthly Rent.

a.Subject to the provisions of Subparagraph 5.e. below, commencing as of the
Commencement Date, and continuing thereafter on or before the first day of each
calendar month during the term hereof, Tenant shall pay to Landlord, as monthly
rent for the Premises, the Monthly Rent specified in Schedule 1 attached
hereto.  If Tenant's obligation to pay Monthly

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-4-

 

 

--------------------------------------------------------------------------------

 

Rent hereunder commences on a day other than the first day of a calendar month,
or if the term of this Lease terminates on a day other than the last day of a
calendar month, then the Monthly Rent payable for such partial month shall be
appropriately prorated on the basis of the number of days in such month.  Except
as specifically provided in this Lease, Monthly Rent, the Additional Rent
specified in Paragraph 7 and the Parking Space Rental specified in Paragraph 53
below shall be paid by Tenant to Landlord, in advance, without deduction,
offset, prior notice or demand, in immediately available funds of lawful money
of the United States of America, or by good check as described below, to the
lockbox location designated by Landlord, or to such other person or at such
other place as Landlord may from time to time reasonably designate in
writing.  Payments made by check must be drawn either on a California financial
institution or on a financial institution that is a member of the federal
reserve system. At Tenant's option, Tenant shall have the right to pay any such
amounts by wire transfer, and in such event Landlord shall promptly provide
Tenant with appropriate wire instructions.

b.All amounts payable by Tenant to Landlord under this Lease, or otherwise
payable in connection with Tenant's occupancy of the Premises, in addition to
the Monthly Rent hereunder, Additional Rent under Paragraph 7 and the Parking
Space Rental specified in Paragraph 53 below, shall constitute rent owed by
Tenant to Landlord hereunder.

c.Any rent not paid by Tenant to Landlord within ten (10) days after notice that
the same past due shall bear interest from the date due to the date of payment
by Tenant at an annual rate of interest (the “Interest Rate”) equal to the
greater of (i) six percent (6%) per annum or (ii) the annual “Bank Prime Loan”
rate cited in the Federal Reserve Statistical Release publication H.15(519),
published weekly (or such other comparable index as Landlord and Tenant shall
reasonably agree upon if such rate ceases to be published) plus two (2)
percentage points (but in no event shall the Interest Rate exceed the maximum
annual interest rate allowed by Legal Requirements); provided, however, Tenant
shall not be required to pay said interest on the first late payment in any
period of twelve (12) consecutive months, unless such payment remains unpaid for
ten (10) days after written notice to Tenant.

d.No security or guaranty which may now or hereafter be furnished to Landlord
for the payment of rent due hereunder or for the performance by Tenant of the
other terms of this Lease shall in any way be a bar or defense to any of
Landlord's remedies under this Lease or at law.

e.Rent Credit.  During the period (the “Rent Credit Period”) commencing on the
first (1st) day of Lease Month 2 and ending on the last day of Lease Month 17,
Tenant shall receive a credit each Lease Month in the amount of seventy-five
percent (75%) of the Monthly Rent  (the “Rent Credit”) on account of the Monthly
Rent payable under this Lease for each such Lease Month; provided, however, that
during Rent Credit Period, Tenant shall be required to pay the full Additional
Rent owing under Paragraphs 7.a. and 7.b. hereof, the Parking Space Rental
specified in Paragraph 53 below and the remaining portion of the Monthly Rent
owing for such Lease Month (i.e., twenty-five percent (25%) of the Monthly Rent
each Lease Month) during such period.  Landlord and Tenant acknowledge that the
aggregate amount of the Monthly Rent that will be abated during the Rent Credit
Period equals $626,506 per month for Lease Months 2-12 and $645,301 per month
for Lease Months 13-17 for a total amount of $10,118,068 during the Rent Credit
Period.  Tenant acknowledges and agrees that the foregoing

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-5-

 

 

--------------------------------------------------------------------------------

 

Rent Credit has been granted to Tenant as additional consideration for entering
into this Lease, and for agreeing to pay the Monthly Rent and perform the terms
and conditions otherwise required under this Lease.  Notwithstanding the
foregoing, Tenant shall not be entitled to the Rent Credit during any period
that an Event of Default is continuing hereunder.

6.Letter of Credit.

a.Letter of Credit.  Tenant shall cause the “Bank” (as that term is defined
below) to deliver to Landlord a letter of credit in the amount of Fifteen
Million Four Hundred Forty-Eight Thousand and 0/100 Dollars ($15,448,000) (the
“Letter of Credit Amount”) naming Landlord as beneficiary (the “Letter of
Credit”) that complies in all respects with the requirements of this Paragraph 6
as follows: (1) within ten (10) Business Days following execution of this Lease,
Tenant shall provide a Letter of Credit in the amount of Seven Million Seven
Hundred Twenty-Four Thousand and 00/100 Dollars ($7,724,000) and (2) on or
before the later of (x) February 15, 2017 and (y) the date that Tenant first
requests payment of any Landlord's Allowance, Tenant shall cause Bank to amend
such Letter of Credit to increase the amount of such Letter of Credit to the
Letter of Credit Amount or provide a second Letter of Credit for the remaining
balance of the Letter of Credit Amount (i.e., Seven Million Seven Hundred
Twenty-Four Thousand and 00/100 Dollars ($7,724,000)). Notwithstanding the
foregoing or anything herein to the contrary, at Tenant's option from time to
time during the Term, Tenant may, pursuant to the procedures provided in
Paragraph 6.j. below, provide a portion of the Letter of Credit Amount as a cash
security deposit, or if after so doing, may elect to reduce the amount of cash
security deposit and increase the Letter of Credit Amount, provided that such
cash security deposit shall in no event exceed one (1) year's worth of Monthly
Rent and Parking Space Rental then payable under this Lease. Any such cash
security deposit shall be held and, as applicable applied by Landlord, as
provided in Exhibit D-1 attached hereto.  The Letter of Credit shall: (i) be
issued by the Bank; (ii) be in the form attached hereto as Exhibit D-2 or such
other form as approved by Landlord in its reasonable discretion; (iii) be
irrevocable, unconditional and payable upon demand; (iv) be maintained in
effect, whether through renewal or extension, for the period commencing on the
date of this Lease and continuing until the date (the “Letter of Credit
Expiration Date”) that is no less than ninety (90) days following the expiration
of the Lease term, or contains a provision that provides that the Letter of
Credit shall be automatically renewed on an annual basis without amendment of
the Letter of Credit unless the Bank delivers a written notice of cancellation
to Landlord and Tenant at least sixty (60) days prior to the expiration of the
Letter of Credit, without any action whatsoever on the part of Landlord; (v) be
fully assignable, in whole but not in part, by Landlord to its successors and
assigns or to lenders with an interest in the Premises; (vii) permit partial
draws and multiple presentations and drawings, and (viii) be otherwise subject
to the International Standby Practices-ISP 98, International Chamber of Commerce
Publication #590.  Tenant shall pay all expenses, points, and/or fees incurred
by Tenant in obtaining the Letter of Credit.  The term “Bank” referred to herein
shall mean a commercial bank (1) that is acceptable to Landlord and is solvent,
nationally recognized, and has a local San Francisco Bay Area or Los Angeles
office which will negotiate or pay letters of credit (or, in lieu thereof,
expressly provides for draw by facsimile or overnight courier), (2) which
accepts deposits and maintains accounts, (3) that is chartered under the laws of
the United States, any State thereof, or the District of Columbia, and which is
insured by the Federal Deposit Insurance Corporation, and (4) which has a long
term rating from Standard and Poor’s Financial Services, LLC of not less than
“BBB+” and a long

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-6-

 

 

--------------------------------------------------------------------------------

 

term rating from Moody’s Investors Service, Inc. of not less than “A2” (or in
the event such ratings are no longer available, a comparable rating from
Standard and Poor's Professional Rating Service (“S&P”) or Moody's Professional
Rating Service (“Moody's”) or such other rating service as is reasonably
acceptable to Landlord) (collectively, the “Bank's Credit Rating Threshold”).
Notwithstanding the foregoing, Landlord hereby agrees that Credit Suisse AG
(“Credit Suisse”), if selected by Tenant, may be the Bank so long as Credit
Suisse continues to have a long term rating from Standard and Poor’s Financial
Services, LLC of not less than “BBB+”.  If S&P or Moody's ceases to provide
credit ratings as provided above on in Exhibit D-3, or if the rating systems of
S&P or Moody's is otherwise renamed, revised, discontinued or superseded, the
parties agree that S&P or Moody's, as applicable, will be sole judge of the
comparability of successive ratings, but if no such rating agency supplies and
designates a comparable rating, or if no succeeding rating system is published,
then the credit ratings contained in this Paragraph 6 and Exhibit D-3 shall be
based on a comparable rating system published by a responsible financial
authority selected by Landlord.  In addition, if a substantial change is made in
the method used to calculate the credit ratings of S&P or Moody's, then, for the
purposes of this Lease, the S&P or Moody's credit ratings contained herein shall
be determined without giving effect to the new methods and Landlord shall adjust
the S&P or Moody's credit ratings, as the case may be, in a commercially
reasonable manner to effect the same results as if the S&P or Moody's credit
ratings were calculated in the manner in effect as of the date hereof.

b.Landlord's Rights to Draw.  Landlord, or its then authorized representatives,
shall have the right to draw down an amount up to the face amount of the Letter
of Credit if any of the following shall have occurred or be applicable:  (i)
such amount is due to Landlord under the terms and conditions of this Lease, and
there is an existing Event of Default by Tenant as provided in Section 25, or
there would be and Event of Default but for the giving of notice that Landlord
is prohibited by law from issuing; (ii) the Lease has terminated prior to the
expiration of the Lease term as a result of an Event of Default by Tenant; (iii)
Tenant has filed a voluntary petition under the U. S. Bankruptcy Code or any
state bankruptcy code (collectively, “Bankruptcy Code”); (iv) an involuntary
petition has been filed against Tenant under the Bankruptcy Code (provided,
however, if such petition is dismissed within sixty (60) days thereafter and no
other Letter of Credit Draw Event then exists, Landlord shall cooperate to
return as promptly as practical any amounts drawn by Landlord under the Letter
of Credit in exchange for a new Letter of Credit); (v) the Lease has been
rejected, or is deemed rejected, under Section 365 of the U.S. Bankruptcy Code,
following the filing of a voluntary petition by Tenant under the Bankruptcy
Code, or the filing of an involuntary petition against Tenant under the
Bankruptcy Code; (vi) the Bank has notified Landlord that the Letter of Credit
will not be renewed or extended through the Letter of Credit Expiration Date,
and less than forty-five (45) days remain before the Letter of Credit Expiration
Date; (vii) the Bank has failed to notify Landlord that the Letter of Credit
will be renewed or extended on or before the date that is forty-five (45) days
before the applicable Letter of Credit expiration date and, per the terms of the
Letter of Credit, such failure to notify Landlord of renewal or extension will
result in the automatic expiration of the Letter of Credit (in the case of (vi)
or (vii), notwithstanding the foregoing, a Letter of Credit Draw Event shall not
be deemed to have occurred as a result of such termination or expiration of the
Letter of Credit if, on or before the date that is thirty (30) days before the
applicable Letter of Credit expiration date, Tenant provides a replacement
Letter of Credit that complies with the terms of this Paragraph 6 or, if the
current Letter of Credit Amount does not exceed one (1) year's worth of Monthly
Rent and Parking Space Rental then payable

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-7-

 

 

--------------------------------------------------------------------------------

 

under this Lease, Tenant elects in a written notice to Landlord to effectuate a
Cash Draw Option as provided in Paragraph 6.j. below for the full Letter of
Credit Amount); (viii) Tenant is placed into receivership or conservatorship, or
becomes subject to similar proceedings under Federal or State law; (ix) Tenant
executes an assignment for the benefit of creditors; or (x) if (1) any of the
applicable ratings of the Bank have been reduced below the Bank's Credit Rating
Threshold; or (2) there is otherwise a material adverse change in the financial
condition of the Bank, and Tenant has failed to provide Landlord with a
replacement letter of credit, conforming in all material respects to the
requirements of this Paragraph 6 (including, but not limited to, the
requirements placed on the issuing Bank more particularly set forth in Paragraph
6.a. above), in the amount of the applicable Letter of Credit Amount, within
twenty (20) Business Days following Landlord's written demand therefor (with no
other notice or cure or grace period being applicable thereto, notwithstanding
anything in this Lease to the contrary) (each of the foregoing being an “Letter
of Credit Draw Event”).  The Letter of Credit shall be honored by the Bank
regardless of whether Tenant disputes Landlord's right to draw upon the Letter
of Credit.  In addition, in the event the Bank is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation, any state
regulator, or any successor or similar entity, then, effective as of the date
such receivership or conservatorship occurs, said Letter of Credit shall be
deemed to fail to meet the requirements of this Paragraph 6, and, within twenty
(20) Business Days following Landlord's notice to Tenant of such receivership or
conservatorship (the “Letter of Credit FDIC Replacement Notice”), Tenant shall
replace such Letter of Credit with a substitute letter of credit from a
different commercial bank (which commercial bank shall meet or exceed the Bank's
Credit Rating Threshold and shall otherwise be acceptable to Landlord) and that
complies in all material respects with the requirements of this Paragraph 6.  If
Tenant fails to replace such Letter of Credit with such conforming, substitute
letter of credit or cash security deposit pursuant to the terms and conditions
of Paragraph 6.a., hereof, then, notwithstanding anything in this Lease to the
contrary, Landlord shall have the right to declare Tenant in default of this
Lease for which there shall be no notice or grace or cure periods being
applicable thereto (other than the aforesaid twenty (20) Business Day
period).  Tenant shall have the right, at any time upon no less than ten (10)
Business Days' notice to Landlord, to voluntarily replace the Letter of Credit
with a new Letter of Credit that complies with terms and conditions of this
Paragraph 6, in which event Landlord shall cooperate with Tenant to return the
prior Letter of Credit to Tenant following Landlord's receipt of the new Letter
of Credit.  Tenant shall be responsible for the payment of any and all
reasonable, out-of-pocket, third party costs incurred by Landlord relating to
the review of any replacement Letter of Credit (including, without limitation,
Landlord's reasonable attorneys' fees), which replacement is required pursuant
to this Paragraph 6 or is otherwise requested by Tenant, and such attorney's
fees shall be payable by Tenant to Landlord within ten (10) days of billing.  In
the event of an assignment by Tenant of its interest in the Lease (and
irrespective of whether Landlord's consent is required for such assignment), the
acceptance of any replacement or substitute letter of credit by Landlord from
the assignee shall be subject to Landlord's prior written approval, in
Landlord's reasonable discretion, and the reasonable attorney's fees incurred by
Landlord in connection with such determination shall be payable by Tenant to
Landlord within ten (10) Business Days of billing.  Within five (5) Business
Days following Tenant's receipt of a written notice from Landlord, Tenant shall
cause the Bank to deliver written confirmation to Landlord of the renewal or
extension of the Letter of Credit (unless the Bank has previously notified
Landlord in writing that it shall not be renewing or extending the Letter of
Credit), or if so requested by Landlord, Tenant shall facilitate Landlord's
direct communication with the Bank in order that Landlord may immediately
confirm such renewal or extension directly with the Bank.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-8-

 

 

--------------------------------------------------------------------------------

 

c.Application of Letter of Credit Proceeds.  Tenant hereby acknowledges and
agrees that Landlord is entering into this Lease in material reliance upon the
ability of Landlord to draw upon the Letter of Credit upon the occurrence of any
Letter of Credit Draw Event and apply the proceeds of the Letter of Credit in
accordance with this Paragraph 6.  In the event of any Letter of Credit Draw
Event, Landlord may, but without obligation to do so, and without notice to
Tenant (except in connection with an Letter of Credit Draw Event under Paragraph
6.b.(x) above), draw upon the Letter of Credit, in part or in whole, and apply
the proceeds of the Letter of Credit to cure any such Letter of Credit Draw
Event and/or to compensate Landlord for any and all damages or losses of any
kind or nature sustained or which Landlord reasonably estimates that it will
sustain resulting from Tenant's breach or default of the Lease or other Letter
of Credit Draw Event and/or to compensate Landlord for any and all damages or
losses arising out of, or incurred in connection with, the termination of this
Lease, including, without limitation, those specifically identified in this
Lease and Section 1951.2 of the California Civil Code.  The use, application, or
retention of the Letter of Credit proceeds, or any portion thereof, by Landlord
shall not prevent Landlord from exercising any other right or remedy provided by
this Lease or by any Legal Requirements, it being intended that Landlord shall
not first be required to proceed against the Letter of Credit, and such Letter
of Credit or the proceeds thereof shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled and shall not constitute a
waiver of any other rights of Landlord.  Notwithstanding the foregoing, any
unapplied portion of the proceeds of the Letter of Credit shall be returned to
Tenant, or, at Landlord's option, to the last assignee of Tenant's interest
hereunder, within sixty (60) days following the expiration of the term of this
Lease so long as this Lease was not terminated as a result of an Event of
Default or other early termination due to a bankruptcy or insolvency of Tenant
(and, if this Lease was terminated prior to the scheduled expiration date due to
an Event of Default or due to a bankruptcy or insolvency of Tenant, then any
unapplied portion of the proceeds of the Letter of Credit shall be returned
within sixty (60) days following the final, non-appealable decision of a court
of competent jurisdiction of the amounts owing to Landlord under this Lease as a
result thereof and Tenant’s right, if any, to the refund of any unapplied
portion of the proceeds of the Letter of Credit).  No condition or term of this
Lease shall be deemed to render the Letter of Credit conditional to justify the
issuer of the Letter of Credit in failing to honor a drawing upon such Letter of
Credit in a timely manner.  Tenant agrees and acknowledges that: (i) the Letter
of Credit constitutes a separate and independent contract between Landlord and
the Bank; (ii) Tenant is not a third party beneficiary of such contract; (iii)
Tenant has no property interest whatsoever in the Letter of Credit or the
proceeds thereof; (iv) Tenant has no right to assign or encumber the Letter of
Credit or any part thereof and neither Landlord nor its successors or assigns
will be bound by any such assignment, encumbrance, attempted assignment or
attempted encumbrance; and (v) in the event Tenant becomes a debtor under any
chapter of the Bankruptcy Code, Tenant is placed into receivership or
conservatorship, there is an event of a receivership, conservatorship,
bankruptcy filing by, or on behalf of, Tenant, or Tenant executes an assignment
for the benefit of creditors, neither Tenant, any trustee, receiver,
conservator, assignee, nor Tenant's bankruptcy estate shall have any right to
restrict or limit Landlord's claim or rights to the Letter of Credit or the
proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code, any similar State or federal law, or otherwise.  

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-9-

 

 

--------------------------------------------------------------------------------

 

d.Reductions in the Letter of Credit Amount.  

i.Notwithstanding the foregoing, however, provided that no Event of Default (or
breach under this Lease where there exist circumstances under which Landlord is
enjoined or otherwise prevented by operation of law from giving to Tenant a
written notice which would be necessary for such failure of payment to
constitute a default) is then in effect, then the Letter of Credit Amount shall
be subject to reduction as provided in Exhibit D-3 attached hereto.  At such
time as the Letter of Credit Amount is reduced to zero Landlord shall promptly
return the Letter of Credit to Tenant. If an Event of Default exists as of any
of the date that Tenant would otherwise be entitled to a reduction in the Letter
of Credit Amount, then the Letter of Credit Amount shall not be so reduced until
such Event of Default is fully cured.

ii.Each time the Letter of Credit Amount is adjusted pursuant to this  Paragraph
6.d., Tenant shall cause a new Letter of Credit to be issued for the adjusted
Letter of Credit Amount or an amendment to the existing Letter of Credit, in
either case complying with all of the requirements of this Paragraph
6.  Landlord shall cooperate in a commercially reasonable manner with Tenant
upon Tenant's request to replace or amend the then existing Letter of Credit to
reflect the adjusted Letter of Credit Amount; provided, however, in no event
shall any reduction of the Letter of Credit Amount be construed as an admission
by Landlord that Tenant has performed all of its covenants and obligations
hereunder.

e.Transfer and Encumbrance.  The Letter of Credit shall also provide that
Landlord may, at any time and without notice to Tenant and without first
obtaining Tenant's consent thereto, transfer (one or more times) its interest in
and to the Letter of Credit to another party that purchases Landlord's interest
in this Lease or the holder of Superior Interest (as defined in Paragraph 22
below).  In the event of a transfer of Landlord's interest in this Lease,
Landlord shall transfer the Letter of Credit, in whole and not in part, to the
transferee and upon such transfer and such transferee's assumption of same,
Landlord shall, without any further agreement between the parties, be released
by Tenant from all liability therefor, and it is agreed that the provisions
hereof shall apply to every transfer or assignment of the whole of said Letter
of Credit to a new landlord.  In connection with any such transfer of the Letter
of Credit by Landlord, Tenant shall, at Tenant's sole cost and expense, execute
and submit to the Bank such applications, documents and instruments as may be
necessary to effectuate such transfer, and Tenant shall be responsible for
paying the Bank's transfer and processing fees in connection therewith, provided
that Landlord shall have the right (in its sole discretion), but not the
obligation, to pay such fees on behalf of Tenant, in which case Tenant shall
reimburse Landlord within thirty (30) days after Tenant's receipt of an invoice
from Landlord therefor.

f.Letter of Credit Not a Security Deposit.  Landlord and Tenant: (i) acknowledge
and agree that in no event or circumstance shall the Letter of Credit, any
renewal or substitute therefor or any proceeds thereof be deemed to be or
treated as a “security deposit” under any law applicable to security deposits in
the commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”); (ii) acknowledge and agree
that the Letter of Credit (including any renewal thereof or substitute therefor
or any proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto; and
(iii) waive any and all rights, duties and obligations

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-10-

 

 

--------------------------------------------------------------------------------

 

that any such party may now, or in the future will, have relating to or arising
from the Security Deposit Laws.  Tenant hereby irrevocably waives and
relinquishes the provisions of Section 1950.7 of the California Civil Code and
any successor statute, and all other provisions of law, now or hereafter in
effect, which (x) establish the time frame by which a landlord must refund a
security deposit under a lease, and/or (y) provide that a landlord may claim
from a security deposit only those sums reasonably necessary to remedy defaults
in the payment of rent, to repair damage caused by a tenant or to clean the
premises, it being agreed that Landlord may, in addition, claim those sums
specified in this Paragraph 6 and/or those sums reasonably necessary to (a)
compensate Landlord for any loss or damage caused by Tenant's breach of this
Lease, including any damages Landlord suffers following termination of this
Lease, and/or (b) compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of this Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code.

g.Non-Interference By Tenant.  Tenant agrees not to interfere in any way with
any payment to Landlord of the proceeds of the Letter of Credit, either prior to
or following a “draw” by Landlord of all or any portion of the Letter of Credit,
regardless of whether any dispute exists between Tenant and Landlord as to
Landlord's right to draw down all or any portion of the Letter of Credit.  No
condition or term of this Lease shall be deemed to render the Letter of Credit
conditional and thereby afford the Bank a justification for failing to honor a
drawing upon such Letter of Credit in a timely manner.  Tenant shall not request
or instruct the Bank to refrain from paying sight draft(s) drawn under such
Letter of Credit.

h.Waiver of Certain Relief.  Tenant unconditionally and irrevocably waives (and
as an independent covenant hereunder, covenants not to assert) any right to
claim or obtain any of the following relief in connection with the Letter of
Credit:

i.A temporary restraining order, temporary injunction, permanent injunction, or
other order that would prevent, restrain or restrict the presentment of sight
drafts drawn under the Letter of Credit or the Bank's honoring or payment of
sight draft(s); or

ii.Any attachment, garnishment, or levy in any manner upon either the proceeds
of the Letter of Credit or the obligations of the Bank (either before or after
the presentment to the Bank of sight drafts drawn under such Letter of Credit)
based on any theory whatever.

i.Remedy for Improper Drafts.  Tenant acknowledges that Landlord's draw against
the Letter of Credit, application or retention of any proceeds thereof, or the
Bank's payment under such Letter of Credit, could not, under any circumstances,
cause Tenant injury that could not be remedied by an award of money damages, and
that the recovery of money damages would be an adequate remedy therefor.

j.Procedures for Replacing Letter of Credit with Cash Security Deposit.  

i.If Tenant elects to provide a cash security deposit in lieu of all or a
portion of the Letter of Credit Amount (a “Cash Swap”), then such Cash Swap
shall be effectuated pursuant to one of the following procedures:

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-11-

 

 

--------------------------------------------------------------------------------

 

(A)If Tenant so requests in writing, Landlord may draw upon the existing Letter
of Credit so that Landlord holds cash in an amount sufficient to effectuate such
Cash Swap (the “Cash Draw Option”).  Landlord shall retain such amounts as a
cash security deposit, which cash security deposit shall be held and, as
applicable applied by Landlord, as provided in Exhibit D-1 attached hereto.

(B)Unless Tenant elects the Cash Draw Option, then Landlord may, at Landlord's
option, delay the effective date of such Cash Swap for a period of up to ninety
(90) days plus two (2) Business Days (the “Preference Protection Period”) from
the date that Tenant has provided Landlord with the replacement cash security
deposit (the “New Security”).  During the Preference Protection Period, Landlord
shall retain all its existing rights with respect to the existing Letter of
Credit, Landlord shall be deemed to be holding the New Security in trust, and
shall have no right to draw upon or apply such amounts to any default or other
amounts owed by Tenant to Landlord, regardless of any default by Tenant under
this Lease, or any termination of the Lease, or any bankruptcy of Tenant, or for
any other reason and shall only look to the existing Letter of Credit (and/or,
if applicable, Cash Security Deposit) in effect as of such date.  During the
Preference Protection Period, Landlord shall have the absolute right to draw the
existing Letter of Credit in effect as of such date to the same extent as if the
New Security had not been delivered to Landlord.  Without limiting the
generality of the foregoing, in the event that prior to the expiration of the
Preference Protection Period, a Letter of Credit Draw Event occurs (including,
but not limited to, due to the expiration date of the existing Letter of Credit
being within the forty-five (45) day period set forth in clauses (vi) or (vii)
of Paragraph 6.b. above and Tenant has failed to timely provide a replacement
Letter of Credit or elect a Cash Draw Option as provided in said Paragraph
6.b.), then Landlord shall have the absolute right to draw the existing Letter
of Credit in effect as of such date.  In the event that this Lease terminates
prior to the expiration of the Preference Protection Period, Landlord shall
immediately return the New Security to Tenant.  Upon the expiration of the
Preference Protection Period, the New Security shall be deemed to be a part of
the cash security deposit and Landlord shall either (1) in the event that the
New Security is being provided as a partial replacement of the existing Letter
of Credit, reduce and promptly return the applicable portion of the Letter of
Credit previously held by Landlord to Tenant or (2) in the event that the New
Security is being provided as a full replacement of the existing Letter of
Credit, return the existing Letter of Credit to Tenant.

ii.Notwithstanding anything contained herein to the contrary, the procedures set
forth Paragraph 6.j.i. shall not be applicable to the circumstances where (A)
Tenant is replacing an existing Letter of Credit with a new Letter of Credit,
(B) Tenant is replacing a cash security deposit then held by Landlord hereunder
with a new Letter of Credit or (C) Tenant is simply amending an existing Letter
of Credit (e.g., amending such Letter of Credit to modify the Letter of Credit
Amount).

7.Additional Rent:  Increases in Operating Expenses and Tax Expenses.

a.Operating Expenses.  

i.Tenant shall pay to Landlord, at the times hereinafter set forth, Tenant's
Share, as specified in Paragraph 2.e. above, of the Operating Expenses (as
defined below) incurred by Landlord in each calendar (or portion thereof) during
the Lease term.  The

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-12-

 

 

--------------------------------------------------------------------------------

 

amounts payable under this Paragraph 7.a. and Paragraph 7.b. below are termed
“Additional Rent” herein.  The term “Operating Expenses” shall mean the total
costs and expenses incurred by Landlord to the extent performed directly by or
managed by Landlord, and subject to the terms of Paragraph 17.g, below, in
connection with the management, operation, maintenance and repair of the
Premises (including, without limitation, the Parking Structure), including,
without limitation, the following costs:  (1) salaries, wages, bonuses and other
compensation (including hospitalization, medical, surgical, retirement plan,
pension plan, union dues, life insurance, including group life insurance,
welfare and other fringe benefits, and vacation, holidays and other paid absence
benefits) relating to employees of Landlord or its agents (at or below the
function of Building manager) engaged in the operation, repair, or maintenance
of the Premises (which, for employees working for other properties in addition
to the Premises, shall be allocated proportionately to reflect the time spent
working in connection with the Premises); (2) payroll, social security, workers'
compensation, unemployment and similar taxes with respect to such employees of
Landlord or its agents (at or below the function of general Building manager),
and the cost of providing disability or other benefits imposed by law or
otherwise, with respect to such employees (which, for employees working for
other properties in addition to the Premises, shall be allocated proportionately
to reflect the time spent working in connection with the Premises); (3) the cost
of uniforms (including the cleaning, replacement and pressing thereof) provided
to such employees; (4) premiums and other charges incurred by Landlord with
respect to fire, other casualty, rent and liability insurance, any other
insurance as is deemed necessary or advisable in the reasonable judgment of
Landlord, or any insurance reasonably required by the holder of any Superior
Interest (as defined in Paragraph 21 below), and costs of repairing an insured
casualty to the extent of the deductible amount under the applicable insurance
policy (provided that such deductible amounts included in Operating Expenses
shall not exceed $1.00 per rentable square foot of the Premises in any year);
(5) water charges and sewer rents or fees to the extent not paid directly by
Tenant to the applicable utility; (6) license, permit and inspection fees, if
any; (7) sales, use and excise taxes on goods and services purchased by Landlord
in connection with the operation, maintenance or repair of the Premises and
building systems and equipment; (8) Intentionally Deleted; (9) management fees
and expenses as provided in Section 17.g (the “Property Management Fee”);
(10) costs of repairs to and maintenance of the Premises, including building
systems and appurtenances thereto and normal repair and replacement of worn-out
equipment, facilities and installations except to the extent such expenses
constitute a Capital Repair/Replacement (as defined below); (11) fees and
expenses for janitorial, window cleaning, guard, extermination, water treatment,
rubbish removal, plumbing and other services and inspection or service contracts
for elevator, electrical, mechanical, HVAC and other building equipment and
systems or as may otherwise be necessary or proper for the operation, repair or
maintenance of the Premises; (12) costs of supplies, tools, materials, and
equipment used in connection with the operation, maintenance or repair of the
Premises; (13) accounting, legal and other professional fees and expenses
(excluding fees and expenses incurred in connection with the negotiation of this
Lease or any disputes with Tenant regarding this Lease); (14) fees and expenses
for painting the exterior of the Building and other portions of the Premises and
the cost of maintaining the sidewalks, landscaping and other exterior portions
of the Premises; (15) costs and expenses for electricity, chilled water, air
conditioning, water for heating, gas, fuel, steam, heat, lights, power and other
energy related utilities required in connection with the operation, maintenance
and repair of the Premises; (16) the cost of any capital improvements made by
Landlord to the Premises or capital assets acquired by Landlord

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-13-

 

 

--------------------------------------------------------------------------------

 

in order to comply with any local, state or federal law, ordinance, rule,
regulation, code or order of any governmental entity (including, without
limitation, all building codes, requirements or restrictions imposed on the
Building given its status as a historical landmark/building) or insurance
requirement or requirement of any covenants or restrictions of record
encumbering the Premises (collectively, “Legal Requirement”) with which the
Premises was not required to comply as of the Commencement Date, or to comply
with any amendment or other change to the enactment or interpretation of any
Legal Requirement from its enactment or interpretation as of the Commencement
Date (“Allowed Capital Improvement Items”); (18) the cost of landscaping; (19)
the cost of Building office rent or rental value, if any, and the cost of
personal property utilized by Landlord in the maintenance, repair and management
of the Premises; and (20) any expenses and costs resulting from substitution of
work, labor, material or services in lieu of any of the above itemizations, or
for any additional work, labor, services or material resulting from compliance
with any Legal Requirement applicable to the Premises or any parts
thereof.  Notwithstanding the foregoing, Allowed Capital Improvement Items shall
be amortized over the reasonable useful life of the improvement or addition (or,
with respect to Allowed Capital Improvement Items included under item (C) above,
their recovery/payback period as Landlord shall reasonably determine in
accordance with sound real estate management and accounting principles), with
interest on the unamortized balance at a rate per annum equal to the lesser of
(x) the annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical
Release Publication H.15(519), published weekly (or such other comparable index
as Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published), plus four (4) percentage points, and (y) the highest rate permitted
by applicable law.  If the Premises is or becomes subject to any covenants,
conditions or restrictions, reciprocal easement agreement, common area
declaration or similar agreement, then Operating Expenses shall include all
fees, costs or other expenses allocated to the Premises under such agreement,
provided that Landlord shall not, without first obtaining the prior written
consent of Tenant, enter into any such agreement after the date hereof that
would impose additional costs or obligations on Tenant, or reduce Tenant's
rights under this Lease, or Tenant's use of the Premises.  As used herein, the
term “Capital Repair/Replacement” shall mean any item of repair or replacement
which, under sound real estate accounting principles, would be properly
classified as a capital expenditure and which costs in excess of Fifty Thousand
Dollars ($50,000).

ii.Operating Expenses shall not include the following:  

(1)costs incurred in connection with Landlord's redevelopment of the Premises,
including any costs of Landlord's Work, or in connection with any new capital
improvements to the Premises, such as adding or deleting floors, except for
Allowed Capital Improvement Items;

(2)except as permitted in connection with Allowed Capital Improvement Items
and/or Capital Repair/Replacements, any depreciation, interest or principal
payments on mortgages or other debt costs;

(3)marketing costs, advertising and promotional expenses, and brokerage fees
incurred in connection with the development, subsequent improvement, or original
or future leasing of the Premises;

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-14-

 

 

--------------------------------------------------------------------------------

 

(4)costs for which the Landlord is reimbursed, or would have been reimbursed if
Landlord had carried the insurance Landlord is required to carry pursuant to
this Lease;

(5)any bad debt loss, rent loss, or reserves for bad debts or rent loss or any
reserves of any kind;

(6)costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Premises, including partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Premises, and costs incurred in connection with any disputes between Landlord
and its employees, or between Landlord and its property manager;

(7)the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Premises unless such wages and benefits are
prorated to reflect time spent on operating and managing the Premises vis-à-vis
time spent on matters unrelated to operating and managing the Premises;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
senior property manager;

(8)subject to Paragraph 17.g.iii, below, rent for any office space occupied by
Premises management personnel;

(9)late charges, penalties, liquidated damages, interest and other finance
charges;

(10)amount paid as ground rental or as rental for the Premises by the Landlord
or under any mortgage or secured loan agreement;

(11)costs of new capital improvements or capital assets except for Allowed
Capital Improvement Items;

(12)any cost that constitutes a Capital Repair/Replacement, or any cost of
repair or replacement of the structural portions of the Building or the Parking
Structure (including exterior walls, roof structure, foundation and core of the
Building);

(13)any amount paid by Landlord or to the parent organization or a subsidiary or
affiliate of the Landlord for supplies and/or services in the Premises to the
extent the same exceeds the costs of such supplies and/or services rendered by
qualified, first-class unaffiliated third parties on a competitive basis;

(14)rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be specifically excluded from Operating Expenses as provided herein, except
equipment not affixed to the Premises which is used for normal maintenance or
similar services;

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-15-

 

 

--------------------------------------------------------------------------------

 

(15)all items and services for which Tenant or any third party reimburses
Landlord, provided that Landlord shall use commercially reasonable efforts to
collect such reimbursable amounts;

(16)costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;

(17)tax penalties;

(18)fees and reimbursements payable to Landlord (including its parent
organization, subsidiaries and/or affiliates) or by Landlord for management of
the Premises which exceed the Property Management Fee;

(19)any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

(20)Landlord’s general corporate overhead and general and administrative
expenses;

(21)all assessments and premiums which are not specifically charged to Tenant
because of what Tenant has done, which can be paid by Landlord in installments,
shall be paid by Landlord in the maximum number of installments permitted by law
(except to the extent inconsistent with the general practice of landlords of
buildings comparable to and in the vicinity of the Building) and shall be
included as Operating Expenses in the year in which the assessment or premium
installment is actually paid;

(22)costs arising from the gross negligence or willful misconduct of Landlord;

(23)the cost of any penalties or fees, and costs of any abatement, removal, or
other remedial activities with respect to Hazardous Materials (as defined in
Paragraph 9.c. below).

(24)in-house legal and/or accounting (as opposed to office building bookkeeping)
fees;

(25)legal fees and costs, settlements, judgments or awards paid or incurred
because of disputes between Landlord and Tenant or Landlord and providers of
goods and services to the Premises;

(26)legal fees and costs concerning the negotiation and preparation of this
Lease or any litigation between Landlord and Tenant;

(27)any reserves retained by Landlord;

(28)costs arising from Landlord’s charitable or political contributions;

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-16-

 

 

--------------------------------------------------------------------------------

 

(29)any finders' fees, brokerage commissions, job placement costs or job
advertising cost;

(30)the cost of any training or incentive programs, other than for tenant life
safety information services; and

(31)all costs of Landlord's Work, including without limitation, development fees
payable to the City of Los Angeles or other governing entities, the cost of
changes in zoning or use permits, the cost of off-site improvements, street
dedication or street widening required by applicable governing entities,
Mello-Roos assessments (specifically allocable to the development of Landlord's
Work), and permits for Base Building construction;

(32)costs of acquisition and/or development of adjacent properties.

b.Tax Expenses.  Tenant shall pay to Landlord as Additional Rent under this
Lease, at the times hereinafter set forth, Tenant's Share, as specified in
Paragraph 2.e. above, of the Tax Expenses incurred by Landlord during each
calendar year during the Lease term.

i.The term “Tax Expenses” shall mean all taxes, assessments (whether general or
special), excises, transit charges, housing fund assessments or other housing
charges, improvement districts, levies or fees, ordinary or extraordinary,
unforeseen as well as foreseen, of any kind, which are assessed, levied,
charged, confirmed or imposed on the Premises, on Landlord with respect to the
Premises, on the act of entering into leases of space in the Premises, on the
use or occupancy of the Premises or any part thereof, with respect to services
or utilities consumed in the use, occupancy or operation of the Premises, on any
improvements, fixtures and equipment and other personal property of Landlord
located in the Premises and used solely in connection with the operation of the
Premises, or on or measured by the rent payable under this Lease or in
connection with the business of renting space in the Premises, including,
without limitation, any gross receipts tax or excise tax levied with respect to
the receipt of such rent, by the United States of America, the State of
California, the County of Los Angeles, the City of Los Angeles, any political
subdivision, public corporation, district or other political or public entity or
public authority having taxing authority, and shall also include any other tax,
fee or other excise, however described, which may be levied or assessed in lieu
of, as a substitute (in whole or in part) for, or as an addition to, any other
Tax Expense, provided, that any such substitute taxes shall be calculated as if
the Premises were the sole property owned by Landlord.  Tax Expenses shall
include reasonable attorneys' and professional fees, costs and disbursements
incurred in connection with proceedings to contest, determine or reduce Tax
Expenses, but not in excess of any reduction actually achieved by such contest,
determination or reduction.  

ii.Notwithstanding the foregoing, Tax Expenses shall not include (i) any
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, mortgage, mortgage recording, unincorporated business,
payroll, transfer, sales or profit tax, fee or charge, capital levy, federal and
state net income taxes, and other taxes to the extent applicable to Landlord's
net income (as opposed to rents, receipts or income attributable to operations
at the Premises), (ii) any taxes paid by Tenant pursuant to the provisions of
Paragraph

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-17-

 

 

--------------------------------------------------------------------------------

 

18 below, or (iii) any fines or penalties resulting from Landlord's failure to
timely pay any taxes or assessments when due.  In addition, if, as a result of
any contest or otherwise, any rebate or refund of Tax Expenses is received,
Tenant shall be entitled to Tenant's Share thereof (after deducting reasonable
and customary expenses of achieving such rebate or refund not previously passed
through as a Tax Expense) to the extent such rebate or refund is applicable to
Tax Expenses arising during the Lease term.  Any assessments and special
assessments included in the Tax Expenses which may be paid in installments shall
be deemed payable in the maximum number of installments permitted by Legal
Requirements without incurring any penalties, and only such installment(s) as
are payable within any calendar year shall be included in the Tax Expenses for
such calendar year for the purposes of this Lease.

c.Right to Cause Landlord to Contest.  If Landlord elects not to file, or not
later than sixty (60) days prior to the bar date for filing, fails to file, a
contest or appeal with respect to Tax Expenses payable for any tax year
following the fiscal tax year ending June 30, 2016, then Tenant shall have the
right to require Landlord to file said contest or appeal pursuant to the terms
of this Paragraph 7.d.  Any such election by Tenant to cause Landlord to file
and pursue a contest or appeal of Tax Expenses for any tax year must be made by
written notice given by Tenant no later than sixty (60) days prior to the last
date on which such Tax Expenses may be appealed or protested (and then only if
Landlord has not previously commenced its appeal or protest of the subject Tax
Expenses).  Any such contest or appeal shall be conducted diligently and in good
faith by Landlord; provided, however, that Landlord shall provide Tenant status
updates upon request with respect to such contest or appeal.  Tenant shall pay
to Landlord one hundred percent (100%) of Landlord's costs in connection with
proceedings to contest, determine or reduce Tax Expenses (including, without
limitation, reasonable attorneys' and professional fees, costs and
disbursements) requested by Tenant under this Paragraph 7.d., less the amount of
the savings in Tax Expenses, if any, ultimately resulting from such proceedings,
within thirty (30) days following written demand from Landlord.  Notwithstanding
anything contained herein to the contrary, in the event that any contest or
appeal requested by Tenant pursuant to this Paragraph 7.d. results in an
increase in Tax Expenses over what such Tax Expenses would have been had the
contest or appeal not been pursued at Tenant's request, then Tenant shall bear
one hundred percent (100%) of the amount of such increase in Tax Expenses for
the entire Premises (which amounts shall be paid by Tenant to Landlord no later
than thirty (30) days following written demand (or such earlier date that such
increased amount is owed to the applicable taxing authority).  Tenant's rights
under this Paragraph 7.d. are personal to, and only may only be exercised by,
the Tenant originally named herein, WMG Acquisition Corp., or any Affiliate to
whom this Lease has been assigned or the Premises subleased in accordance with
Paragraph 13.h. below (collectively, “Original Tenant”) and shall not inure to
the benefit of any other assignee or subtenant of Tenant.  In addition, Tenant's
rights under this Paragraph 7.d. shall terminate, at Landlord's option, if (i)
an Event of Default exists as of the date of Tenant's exercise of its rights
under this Paragraph 7.d., (ii) this Lease expires or is terminated in
accordance with the provisions of this Lease, (iii) Tenant assigns its interest
in this Lease other than to an Affiliate, or (iv) Original Tenant ceases to
lease from Landlord at least seventy percent (70%) of the rentable square
footage of the Building.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-18-

 

 

--------------------------------------------------------------------------------

 

d.Intention Regarding Expense Pass-Through.  It is the intention of Landlord and
Tenant that, except as specifically provided herein, the Monthly Rent paid to
Landlord throughout the term of this Lease shall be absolutely net of Tax
Expenses and Operating Expenses, and the foregoing provisions of this
Paragraph 7 are intended to so provide.

e.Notice and Payment.  On or before the first day of each calendar year during
the term hereof, or as soon as practicable thereafter, Landlord shall give to
Tenant notice of Landlord's estimate of the Additional Rent, if any, payable by
Tenant pursuant to Paragraphs 7.a. and 7.b. for such calendar year.  On or
before the first day of each month during each such subsequent calendar year,
Tenant shall pay to Landlord one-twelfth (1/12th) of the estimated Additional
Rent; provided, however, that if Landlord's notice is not given prior to the
first day of any calendar year Tenant shall continue to pay Additional Rent on
the basis of the prior year's estimate until the month after Landlord's notice
is given.  If at any time it appears to Landlord that the Additional Rent
payable under Paragraphs 7.a. and/or 7.b. will vary from Landlord's estimate by
more than five percent (5%), Landlord may, by written notice to Tenant, revise
its estimate for such year, and subsequent payments by Tenant for such year
shall be based upon the revised estimate.  As of the monthly payment date first
occurring thirty (30) days after any new estimate is delivered to Tenant, Tenant
shall also pay any accrued cost increases, based on such new estimate.

f.Annual Accounting.  Within one hundred fifty (150) days after the close of
each calendar year, or as soon after such one hundred fifty (150)-day period as
practicable, Landlord shall deliver to Tenant a statement (“Landlord's
Statement”) of the Additional Rent payable under Paragraphs 7.a. and 7.b. for
such year (and such statement shall be accompanied by copies of the applicable
tax bills or other evidence showing the Tax Expenses or tax assessments).  If
the annual statement shows that Tenant's payments of Additional Rent for such
calendar year exceeded Tenant's obligations for the calendar year, Landlord
shall credit the excess to the next succeeding installments of estimated
Additional Rent.  If the annual statement shows that Tenant's payments of
Additional Rent for such calendar year were less than Tenant's obligation for
the calendar year, Tenant shall pay the deficiency to Landlord within thirty
(30) days after delivery of such statement.  Even though the Lease term has
expired and Tenant has vacated the Premises, when the final determination is
made regarding Additional Rent for the calendar year in which this Lease
terminated, the foregoing procedure shall continue to apply, except that, if
Tenant overpaid Additional Rent for the calendar year in which the Lease term
expired, Landlord shall promptly refund to Tenant the overpaid amount.

g.Proration for Partial Lease Year.  If this Lease commences on a day other than
the first day of a calendar year or terminates on a day other than the last day
of a calendar year, the Additional Rent payable by Tenant pursuant to this
Paragraph 7 applicable to the such partial calendar year shall be prorated on
the basis that the number of days of such partial calendar year bears to three
hundred sixty (360).

h.Tenant's Right to Audit.  If Tenant wishes to audit Landlord's Statement,
Tenant shall give Landlord written notice of such dispute within three hundred
sixty-five (365) days after Tenant’s receipt of Landlord's Statement. If Tenant
does not give Landlord such notice within such time, Tenant shall have waived
its right to audit or otherwise dispute Landlord's Statement. If Tenant has
provided such audit notice within such three hundred sixty-five (365)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-19-

 

 

--------------------------------------------------------------------------------

 

day period after Tenant’s receipt of Landlord's Statement for a particular year,
Tenant shall have the right to cause an independent certified public accountant
or reputable lease audit specialist designated by Tenant, to be paid on an
hourly and not a contingent fee basis, to audit such Landlord's Statement
subject to the following: (i) Tenant must actually begin such audit within sixty
(60) days after the notice from Tenant to Landlord advising Landlord that Tenant
will require an audit (provided that such 30-day period within which the audit
must be commenced shall be extended by the length of any delay in the
commencement of the audit that is caused by Landlord) and (ii) Tenant shall
diligently pursue such audit to completion as quickly as reasonably possible
(and shall in any event complete such audit within ninety (90) days after the
date such audit was commenced (provided that such 90-day period within which the
audit must be completed shall be extended by the length of any delay in the
completion of the audit that is caused by Landlord)). Landlord agrees to make
available to Tenant’s auditors, at Landlord’s office (or Landlord's property
manager's office) where such records are kept, at reasonable times and for a
reasonable period of time, the books and records relevant to the audit for
review and copying, but such books and records may not be removed from
Landlord’s offices. Tenant shall bear all costs of such audit, including
Landlord’s actual copying costs and personnel costs, if any incurred in
connection with such audit (provided that, prior to incurring any personnel
costs in connection with any such audit, Landlord shall advise Tenant of
Landlord’s anticipated personnel costs so that Tenant may, at Tenant’s option,
modify Tenant’s activities with regard to such audit in order to preclude the
need for Landlord to incur such personnel costs).  If following Tenant's review
of such audit, Tenant disputes any amounts set forth in Landlord's Statement,
Landlord and Tenant shall endeavor in good faith to resolve such dispute. If
Landlord and Tenant do not reach agreement within thirty (30) days after the
completion of Tenant's review of such audit, and if the amount in dispute
exceeds $25,000, then either Landlord or Tenant may submit the matter to an
independent, third party accountant, with experience in reviewing expenses for
commercial office projects, mutually and reasonably agreed upon by Landlord and
Tenant (the “Neutral Accountant”), to make a final binding determination of the
amounts owed by Tenant under the applicable Landlord's Statement, and the
decisions of such Neutral Accountant shall be binding on Landlord and
Tenant.  If Landlord and Tenant agree, or the Neutral Accountant determines,
that there was an aggregate overstatement of Operating Expenses of four (4%) or
more (or, in the absence of such agreement, such overstatement is confirmed by a
court of competent jurisdiction or such other dispute resolution mechanism as to
which the parties mutually agree in writing), then Landlord shall bear all costs
of the audit.  If the agreed or confirmed audit shows an underpayment of
Operating Expenses by Tenant, Tenant shall pay to Landlord, within thirty (30)
days after the audit is agreed to or confirmed, the amount owed to Landlord,
and, if the agreed or confirmed audit shows an overpayment of Operating Expenses
by Tenant, Landlord shall reimburse Tenant for such overpayment within thirty
(30) days after the audit is agreed to or confirmed.  Notwithstanding anything
to the contrary set forth above, Tenant’s audit rights under this Paragraph 7.g.
shall be conditioned upon (i) there not being an Event of Default in effect, and
(ii) Tenant executing, prior to the commencement of the audit, a commercially
reasonable confidentiality agreement in which Tenant shall agree to keep
confidential, and not disclose to any other party (other than Tenant's
affiliates and its and their officers, directors, employees and representatives
who have a reasonable need to know such results), the results of any such audit
or any action taken by Landlord in response thereto.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-20-

 

 

--------------------------------------------------------------------------------

 

i.Timely Billing.  Notwithstanding any provision of this Lease to the contrary,
any Additional Rent (other than with respect to Tax Expenses) for which Tenant
is to be billed or charged by Landlord shall be billed or charged within the
later of (i) two (2) years after the close of the calendar year for which the
amount is incurred by Landlord (four (4) years for tax bills) or (ii) ninety
(90) days following the date that Landlord is billed for such item, failing
which, Landlord shall be deemed to have waived its right to payment of such
Additional Rent.  

8.Use of Premises; Compliance with Law.

a.Use of Premises.  The Premises shall be used solely for the Permitted Use as
described in Paragraph 2.f. above and for no other use or purpose without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Tenant shall not do or suffer or permit
anything to be done in or about the Premises, nor bring or keep anything
therein, which would in any way subject Landlord, Landlord's agents or the
holder of any Superior Interest (as defined in Paragraph 21) to any material
liability, or cause a cancellation of, or give rise to any defense by the
insurer to any claim under, or conflict with, any policies for fire, casualty,
liability, rent or other insurance applicable to the Premises.  If any act or
omission of Tenant results in any increase in premium rates, Tenant shall pay to
Landlord upon demand (accompanied with evidence of such increase) the amount of
such increase.  Tenant shall not use or suffer or permit the Premises to be used
for any unlawful purpose, nor shall Tenant cause, maintain, suffer or permit any
nuisance in, on or about the Premises. Tenant may, at Tenant's sole option,
allow its employees, guests, visitors or any other person to bring pets into the
Premises, subject to all of the terms of this Lease, and compliance with Legal
Requirements.

b.Compliance with Law.  

i.Tenant shall not do or permit anything to be done in or about the Premises
which will in any way conflict with any Legal Requirement (as defined in
Paragraph 7.a.(16) above) now in force or which may hereafter be
enacted.  Tenant, at its sole cost and expense (or, at Landlord’s election,
Landlord may perform such work at Tenant’s cost), shall promptly perform all
alterations, additions, improvements or other changes to the Premises in order
comply with any present or future Legal Requirements relating to the condition,
use or occupancy of the Premises to the extent arising from (i) Tenant's
Alterations (as defined in Paragraph 9 below), including, without limitation,
the Tenant Improvements (as such term is defined in the Work Letter),
(ii) Tenant's particular use of the Premises (as opposed to Tenant's use of the
Premises for general office purposes in a normal and customary manner), or
(iii) Tenant's particular employees or employment practices.  In addition, if
Tenant exercises the right to assume Property Management duties pursuant to
Paragraph 17.g.ii. below, then Tenant shall be responsible, at Tenant’s sole
cost and expense, for performing all alterations, additions, improvements or
other changes to the Premises in order comply with any present or future Legal
Requirements relating to the condition, use or occupancy of the Premises
(regardless of whether the need for such compliance work was triggered by Tenant
or not) other than the Base Building  (as defined in Paragraph 17.g.iv.
below).  Tenant shall promptly furnish Landlord with any notices received from
any insurance company or governmental agency or inspection bureau regarding any
unsafe or unlawful conditions within the Premises or the violation of any Legal
Requirement.  

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-21-

 

 

--------------------------------------------------------------------------------

 

ii.Except for the matters that are the responsibility of Tenant pursuant to
Paragraph 8.b.i. above, Landlord shall be responsible for causing, as of the
date of delivery of the Premises to Tenant and thereafter during the Lease term,
the Premises to comply with all Legal Requirements to the extent required for
Tenant to occupy the Premises for the purposes leased; provided, however, that
if Tenant exercises the right to assume Property Management duties pursuant to
Paragraph 17.g.ii. below, then Landlord's responsibilities as to compliance with
Legal Requirements shall be limited to the Base Building.

c.Contest.  Anything in this Paragraph 8 to the contrary
notwithstanding,  Tenant, at Tenant's expense, after notice to Landlord, may
contest, by appropriate proceedings prosecuted diligently and in good faith, the
validity, or applicability to the Premises, of any Legal Requirement provided
that (i) Landlord shall not be subject to criminal or civil penalty or to
prosecution for a crime, or any other fine or charge, nor shall the Premises, or
any part thereof, be subject to being condemned or vacated, nor shall the
Premises, or any part thereof, be subjected to any lien or encumbrance, by
reason of non-compliance or otherwise by reason of such contest, (ii) such
non-compliance or contest shall not constitute or result in any violation of any
Superior Interest, or if any such Superior Interest shall permit such
non-compliance or contest on condition of the taking of action or furnishing of
security by Landlord, such action shall be taken and such security shall be
furnished at the expense of Tenant, (iii) such non-compliance or contest shall
not prevent Landlord from obtaining any and all permits and licenses in
connection with the operation of the Building, and (iv) Tenant shall keep
Landlord advised as to the status of such proceedings.

d.Hazardous Materials.  Tenant shall not cause or permit the storage, use,
generation, release, handling or disposal (collectively, “Handling”) of any
Hazardous Materials (as defined below), in, on, or about the Premises by Tenant
or any agents, employees, contractors, licensees, subtenants, customers, guests
or invitees of Tenant (collectively with Tenant, “Tenant Parties”), except that
Tenant shall be permitted to use normal quantities of office, janitorial,
maintenance or cleaning supplies (such as by way of example and not limitation,
copier fluids or cleaning supplies) customarily used in the conduct of Tenant's
Permitted Use (“Common Chemicals”), provided that the Handling of such Common
Chemicals shall comply at all times with all Legal Requirements, including
Hazardous Materials Laws (as defined below).  Notwithstanding anything to the
contrary contained herein, however, in no event shall Tenant permit any usage of
Common Chemicals in a manner that may cause the Premises to be contaminated by
any Hazardous Materials or in violation of any Hazardous Materials Laws.  Tenant
shall promptly advise Landlord in writing of (a) any and all enforcement,
cleanup, remedial, removal, or other governmental or regulatory actions
instituted, completed, or threatened pursuant to any Hazardous Materials Laws
relating to any Hazardous Materials affecting the Premises; and (b) all claims
made or threatened by any third party against Tenant, Landlord, the Premises
relating to damage, contribution, cost recovery, compensation, loss, or injury
resulting from any Hazardous Materials on or about the Premises.  Without
Landlord's prior written consent, Tenant shall not take any remedial action or
enter into any agreements or settlements in response to the presence of any
Hazardous Materials in, on, or about the Premises.  Tenant shall be solely
responsible for and shall indemnify, defend and hold Landlord and all other
Indemnitees (as defined in Paragraph 14.b. below), harmless from and against all
Claims (as defined in Paragraph 14.b. below), arising out of or in connection
with, or otherwise relating to (i) any Handling of Hazardous Materials by any
Tenant Party or Tenant's

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-22-

 

 

--------------------------------------------------------------------------------

 

breach of its obligations hereunder, or (ii) any removal, cleanup, or
restoration work and materials necessary to return the Premises or any other
property of whatever nature located on the Premises to their condition existing
prior to the Handling of Hazardous Materials in, on or about the Premises by any
Tenant Party.  Tenant's obligations under this paragraph shall survive the
expiration or other termination of this Lease.  For purposes of this Lease,
“Hazardous Materials” means any explosive, radioactive materials, hazardous
wastes, or hazardous substances, including without limitation asbestos
containing materials, PCB's, CFC's, or substances defined as “hazardous
substances” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601-9657; the Hazardous
Materials Transportation Act of 1975, 49 U.S.C. Section 1801-1812; the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901-6987; or any other
Legal Requirement regulating, relating to, or imposing liability or standards of
conduct concerning any such materials or substances now or at any time hereafter
in effect, including, without limitation, the Comprehensive Environmental
Petroleum and Response Compensation and Liability Act, 42 U.S.C. Section 9601 et
seq., the Clean Air Act, 33 U.S.C. Section 7401 et seq., the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq., the Safe Drinking Water Act, 42
U.S.C. Section 300(f) et seq., the Federal Water Pollution Control Act, 33
U.S.C. Section 1251 et seq., the Emergency Planning and Community Right-To-Know
Act, 42 U.S.C. Section 1101 et seq., the Occupational Safety and Health Act, 29
U.S.C. Section 651 et seq., any so-called “Super Fund” or “Super Lien” law,
applicable statutes of the State of California and in any regulations adopted or
publications promulgated pursuant to any of the foregoing (as the same may be
amended from time to time) (collectively, “Hazardous Materials Laws”).

e.Environmental Disclosure Documents.  Landlord acknowledges that, to Landlord’s
actual knowledge as of the date of the Lease, except as set forth in the
environmental reports provided to Tenant on or before the date of this Lease as
set forth on Exhibit G attached hereto (the “Environmental Disclosure
Documents”), Landlord has not received written notice from any governmental body
that the Premises, or any portion thereof, is currently in violation of any
applicable Legal Requirement, which violation, if not cured, could reasonably
result in the closure of the Building or Tenant’s access to the Premises;
provided, however, if, following the date hereof, Landlord receives written
notice of any such violation, or otherwise has actual knowledge thereof,
Landlord shall remediate such condition as soon as reasonably practicable, and
such remediation actions shall be in compliance with the terms of Paragraph 23,
below.  Landlord shall be solely responsible for and shall indemnify, defend and
hold Tenant and all Tenant Parties, harmless from and against all Claims to the
extent arising out of or in connection with, or otherwise relating to, (i) any
Hazardous Materials introduced to the Premises  by Landlord and its partners,
affiliates, subsidiaries or any of their contractors, agents or employees
(collectively, “Landlord Parties”), or (ii) any Hazardous Materials existing at
the Premises as of the date of this Lease; provided, however, as respects the
indemnity provided in clause (ii), such indemnity shall (1) be limited solely to
judgments awarded, defense costs and litigation costs for third party lawsuits
and (2) not apply to matters covered by the workers' compensation insurance or
employer’s liability insurance carried by Tenant or its Affiliates that are
operating at the Premises.  By execution of this Lease, Tenant (i) acknowledges
its receipt of the Environmental Disclosure Documents in satisfying any
disclosure obligations Landlord may have under Section 25359.7 of the California
Health and Safety Code with respect to the matters disclosed by the
Environmental Disclosure Documents and (ii) Tenant waives any and all rights
Tenant may have to assert that Landlord has not complied with the requirements
of Section 25359.7 of

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-23-

 

 

--------------------------------------------------------------------------------

 

the California Health and Safety Code.  Tenant further acknowledges that
Landlord shall have no liability or responsibility for the accuracy of any of
the information contained in the Environmental Disclosure Documents, and that
Tenant shall rely upon its own environmental experts and counsel regarding the
contents of such documents.

f.Applicability of Paragraph.  The provisions of this Paragraph 8 are for the
benefit of Landlord, the holder of any Superior Interest (as defined in
Paragraph 21 below), the other Indemnitees, Tenant and Tenant Parties only and
are not nor shall they be construed to be for the benefit of any unrelated third
party.

9.Alterations and Restoration.

a.Tenant shall not make or permit to be made any alterations, modifications,
additions, decorations or improvements to the Premises, or any other work
whatsoever that would directly or indirectly involve the penetration or removal
(whether permanent or temporary) of, or require access through, in, under, or
above any floor, wall or ceiling, or surface or covering thereof in the Premises
(collectively, “Alterations”), except as expressly provided in this
Paragraph 9.  Except as expressly provided in this Paragraph 9, if Tenant
desires any Alteration, Tenant must obtain Landlord's prior written approval
(not to be unreasonably withheld, conditioned or delayed) of such
Alteration.  Landlord shall have ten (10) Business Days from receipt of written
request for approval of any Alteration and Landlord's receipt of all information
and documentation requested by Landlord relating to such Alterations in which to
approve or disapprove such matter, provided that, in order for any such notice
to result in a deemed approval, any such written request to Landlord with
respect to any Alterations must be marked in bold lettering with the following
language: “LANDLORD'S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THAT CERTAIN LEASE AGREEMENT
BETWEEN THE UNDERSIGNED AND LANDLORD”.  In the event that Landlord fails to
respond to the Alteration in question within such time (as same may be extended
as provided below), and provided that the foregoing language is included in the
request, Landlord's approval shall be deemed given for all purposes with respect
to such Alteration but only to the extent that such Alteration complies with the
information previously provided to Landlord in all material respects and is
constructed in accordance with the requirements of this Lease. If such
Alterations affect the Base Building or is of a scope for which Landlord will
require review of the relevant plans and specifications by a third party expert,
then the foregoing ten (10) Business Day response period shall not apply (nor
shall Landlord's deemed consent as provided herein) and Landlord shall be
provided a reasonable period of time (not to exceed fifteen (15) additional
Business Days) to have such third party complete its review of the subject
Alterations prior to Landlord being required to provide its approval or
disapproval of the subject Alterations.  Tenant shall provide Landlord with such
information and documentation as may be reasonably required by Landlord,
including, without limitation, identification of all contractors and
subcontractors and complete plans and specifications, MEP drawings and
construction drawings.  For purposes of clarification, Landlord requesting
additional and/or clarified information, in addition to approving or denying any
request (in whole or in part), shall be deemed a response by Landlord for
purposes of the foregoing ten (10) Business Day period response requirement.  

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-24-

 

 

--------------------------------------------------------------------------------

 

b.Notwithstanding the foregoing or anything to the contrary contained elsewhere
in this Paragraph 9, Tenant shall have the right, without Landlord's consent, to
make any Alteration that meets all of the following criteria (a “Non-Material
Alteration”): (i) the Alteration is limited to the interior of the Building,
(ii) the Alteration is nonstructural and does not reduce the rentable area of
the Premises that contains office improvements, (iii) the Alteration does not
adversely affect the Building's electrical, mechanical, life safety, plumbing,
security, or HVAC systems or any portion of the Base Building, (iv) the
Alteration does not require the consent of any Superior Interest and (v) Tenant
provides Landlord with ten (10) Business Days' advance written notice of the
commencement of any such Non-Material Alteration. At the time Tenant notifies
Landlord of any Non-Material Alteration, Tenant shall give Landlord a copy of
Tenant's plans for the work. If the Non-Material Alteration is of such a nature
that formal plans will not be prepared for the work, Tenant shall provide
Landlord with a reasonably specific description of the work.

c.All Alterations shall be made at Tenant's sole cost and expense, including the
expense of complying with all present and future Legal Requirements, including
those regarding asbestos, if applicable, and any other work required to be
performed in other areas within or outside the Premises by reason of the
Alterations.  As respects all Alterations other than Non-Material Alterations,
Tenant shall either (i) arrange for Landlord to perform the work on terms and
conditions acceptable to Landlord and Tenant, each in its sole discretion or
(ii) use contractors approved by Landlord in writing in advance (which approval
shall not be unreasonably withheld).  Tenant shall provide Landlord with a copy
of the information submitted to bidders at such time as the bidders receive
their copy.  Except as otherwise provided in the Work Letter as respects the
Tenant Improvements, Tenant shall not be required to pay Landlord any fee for
Landlord's internal review of Tenant's Plans or general inspection or oversight
of the construction of any Alterations; provided, however, that as respects all
Alterations other than the Tenant Improvements constructed pursuant to the Work
Letter, Tenant shall reimburse Landlord for Landlord's reasonable, actual,
out-of-pocket fees and charges paid to third party architects, engineers and
other consultants to the extent such third party review is reasonably required
for review of the work and the plans and specifications with respect thereto and
to monitor contractor compliance with Building construction requirements, and
for other miscellaneous costs incurred by Landlord as result of the work.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-25-

 

 

--------------------------------------------------------------------------------

 

d.All such work shall be performed diligently and in a good and workmanlike
manner and in accordance with plans and specifications approved (or deemed
approved) by Landlord (in the case where Landlord's consent is not required),
shall be performed by contractors approved by Landlord (which approval shall not
be unreasonably withheld, conditioned or delayed), and shall comply with all
Legal Requirements and Landlord's reasonable and customary construction
standards, procedures, conditions and requirements for the Building as in effect
from time to time (including Landlord's requirements relating to insurance and
contractor qualifications (“Landlord's Construction Standards”)).  To the extent
applicable, and without limitation of the foregoing, Tenant shall cause a timely
Notice of Completion to be recorded in the office of the Recorder of Los Angeles
County in accordance with Section 8182 of the California Civil Code or any
successor statute.  Tenant shall deliver to Landlord, within thirty (30) days
following the completion of the Alterations, a copy of as-built drawings of the
Alterations for any such Alterations that affect the Base Building or are
otherwise of a type and nature that as-built drawings would normally be prepared
for such Alterations, in a form reasonably acceptable to Landlord.  Default by
Tenant in the payment of any sums agreed to be paid by Tenant to Landlord for or
in connection with an Alteration (regardless of whether such agreement is
pursuant to this Paragraph 9 or separate instrument) shall entitle Landlord to
all the same remedies as for non-payment of rent hereunder.  Any Alterations
that are affixed to the Premises (but excluding moveable, free standing
partitions) and that cannot be removed without causing damage to the Premises
and all carpeting, shall at once become part of the Building and the property of
Landlord, provided, however, all Alterations installed at the expense of Tenant,
whether installed by Tenant or by Landlord (i.e., excluding any fixtures paid
for by Landlord directly or by way of an allowance, including, without
limitation, Landlord's Allowance provided under the Work Letter) shall be the
property of Tenant during the Term and, upon expiration or earlier termination
of this Lease, shall automatically become the property of Landlord.  Tenant
shall give Landlord not less than ten (10) days prior written notice of the date
the construction of the Alteration is to commence.  Landlord may post and record
an appropriate notice of non-responsibility with respect to any Alteration and
Tenant shall maintain any such notices posted by Landlord in or on the
Premises.  

e.Notwithstanding anything contained herein to the contrary, as respects all
Alterations, including the Tenant Improvements:

i.For any Alterations following the Tenant Improvements, Tenant shall not reduce
the rentable area of the Premises that contains office improvements without
Landlord's prior approval, which approval shall not be unreasonably withheld.

ii.Tenant shall not use, operate or alter the Premises in any manner in a manner
that might be inconsistent with Landlord's sustainability practices or that
might imperil any existing or targeted certification or accreditation of the
Base Building under the LEED rating system.  Subject to Legal Requirements,
Landlord shall not condition its consent to any Alteration that Tenant construct
the Premises in accordance with LEED or other environmental or energy standards
as long as it does not impede the ability to acquire a LEED rating for the Base
Building.  

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-26-

 

 

--------------------------------------------------------------------------------

 

iii.All telephone, data, and other cabling and wiring (including any cabling and
wiring associated with any Wi-Fi network) (collectively, “Cabling”) shall be (A)
installed in accordance with the requirements of all applicable Legal
Requirements, including the National Electric Code or any successor statute, and
(B) properly labeled at each end and in each electrical closet and junction
box.  Notwithstanding anything contained herein to the contrary (1) in the event
that Tenant no longer leases a portion of the Building, Tenant shall remove all
Cabling installed by Tenant in such portion (or otherwise serving such portion)
of the Premises and (2) at the expiration or earlier termination of this Lease,
Tenant shall remove all Cabling installed by Tenant in the Premises.

f.Upon the request of Tenant, Landlord shall join in any applications for any
permits, approvals or certificates required to be obtained by Tenant in
connection with any permitted Alteration (provided that the applicable laws
require Landlord to join in such application) and shall otherwise cooperate with
Tenant in connection therewith; provided, however, that Landlord shall not be
required to join Tenant in applying for, or otherwise approve of, any
conditional use permits, changing in zoning or any other approvals that might
otherwise be binding on the Premises with respect to the uses permitted at the
Premises or that, in Landlord's reasonable judgment, might adversely impact the
Premises or the uses of other occupants therein.  Tenant shall reimburse
Landlord for any reasonable out-of-pocket costs, including, without limitation,
reasonable attorneys' fees and disbursements, that Landlord incurs in so joining
in such applications and cooperating with Tenant, within thirty (30) days after
the date that Landlord gives to Tenant an invoice therefor from time to time.

g. To the extent that any Alterations or Tenant Improvements made for or by
Tenant (a) are structural in nature, or (b) would be materially more difficult,
time-consuming or expensive to remove from the Premises than improvements that
would reasonably be installed by or for a typical tenant using space for general
office purposes in a normal and customary manner, then Landlord may require that
such Alterations be removed from the Premises at the expiration or sooner
termination of this Lease.  Upon Tenant's express written request making
specific reference to this Paragraph 9.g., Landlord shall advise Tenant at the
time of Landlord's approval of any such Alteration (including any Tenant
Improvement)  (or within ten (10) Business Days after receipt of Tenant's notice
to Landlord with respect to those Alterations not requiring Landlord's approval,
but which would otherwise be subject to the foregoing) whether Landlord will
require the removal of said Alteration (in accordance with the terms of this
Section 9.g.) and restoration of the Premises to its previous condition at the
expiration or sooner termination of this Lease; provided, however, that as
respects the Tenant Improvements, Landlord shall make such election as respects
removal of any component of the Tenant Improvements prior to, or
contemporaneously with, Landlord's final approval of the Approved Contract
Documents (as such term is defined in Section 2.1.3 of the Work Letter).
Landlord's failure to expressly waive in writing Tenant's removal obligation as
to any Alterations for which Tenant has requested designation for approval in
accordance with the provisions of this Paragraph 9.g. shall be deemed Landlord's
election that Tenant is required to remove such Alterations.  The removal of the
Alterations and the restoration of the Premises shall be performed by a general
contractor selected by Tenant and reasonably approved by Landlord, in which
event Tenant shall pay the general contractor's fees and costs in connection
with such work.  Any separate work letter or other agreement which is hereafter
entered into between Landlord and Tenant pertaining to Alterations shall be
deemed to automatically incorporate the terms of this Lease without the
necessity for further reference thereto.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-27-

 

 

--------------------------------------------------------------------------------

 

10.Repair.

a.Repairs by Tenant.  Tenant, at Tenant’s sole cost and expense, shall maintain
and repair (i) Tenant's non-Building standard Alterations, (ii) any supplemental
Building systems (including, but not limited to, air-conditioning systems or
power generators) installed by Tenant at the Premises (the “Tenant Installed
Supplemental Building Systems”) and (iii) any equipment used in connection with
the Premises and installed specifically for Tenant (including, without
limitation, dishwashers, garbage disposals, and insta-hot dispensers) (“Tenant's
Equipment”), in good condition and repair; provided that Tenant shall not be
responsible for repairs to the extent such repairs are necessitated by the
negligence or willful misconduct of Landlord or Landlord’s agents, employees or
contractors.  In addition, if Tenant exercises the right to assume Property
Management duties pursuant to Paragraph 17.g.ii. below, then Tenant shall be
responsible, Tenant’s sole cost and expense, for maintaining and repairing all
aspects of the Premises other than the Base Building in good condition and
repair consistent with the Management Standard (as defined in Paragraph 17.g.iv.
below).  Except as provided in Paragraph 10.b.iii below, Tenant waives all
rights to make repairs at the expense of Landlord as provided by any Legal
Requirement now or hereafter in effect. It is specifically understood and agreed
that, except as specifically set forth in this Lease, Landlord has no obligation
and has made no promises to alter, remodel, improve, repair, decorate or paint
the Premises or any part thereof, and that no representations respecting the
condition of the Premises or the Building have been made by Landlord to
Tenant.  Tenant hereby waives the provisions of California Civil Code Sections
1932(1), 1941 and 1942 and of any similar Legal Requirement now or hereafter in
effect.

b.Repairs by Landlord.  

i.Repairs to the Premises due to fire, earthquake, acts of God or the elements
shall be governed by Paragraph 26 below, and repairs to the Premises due to a
governmental taking shall be governed by Paragraph 27 below. Subject to the
foregoing and Tenant's repair obligations under Paragraph 10.a. above, Landlord
shall repair and maintain the Premises in good condition and repair consistent
with the Management Standard, the costs of which shall be included in Operating
Expenses as provided in Paragraph 7.a. above; provided, however, in the event
that Tenant exercises the right to assume Property Management duties pursuant to
Paragraph 17.g.ii. below, then Landlord's maintenance and repair duties
hereunder shall be limited to the Base Building.

ii.Landlord shall give Tenant at least ten (10) days' prior notice of any
repairs or replacements to the Premises which will affect the normal conduct of
business operations in the Premises (except in the case of an emergency posing
imminent risk of material harm to persons or property, in which event Landlord
shall only be required to give such notice as is reasonable under the
circumstances) and use reasonable efforts to coordinate with Tenant in the
scheduling of such non-emergency entry.  If, in Tenant's reasonable judgment,
Landlord's repairs would materially interfere with or disrupt the normal conduct
of any business operations in the Premises, Landlord shall perform such repairs
only after the regular hours of operation of Tenant to the extent that it is
commercially feasible to perform such work after business hours.  In any
entrance into the Premises to perform repairs, Landlord shall endeavor in good
faith to comply with Tenant’s reasonable security procedures previously detailed
by Tenant to Landlord, except to the extent Landlord or its agents determine
that an emergency makes compliance with such procedures impracticable.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-28-

 

 

--------------------------------------------------------------------------------

 

iii.If Landlord fails to timely perform any of its obligations under this
Paragraph 10.b. related to the maintenance or repair of the Premises or
Paragraph 8.b.ii. above regarding compliance with Legal Requirements, Tenant
shall give Landlord written notice specifying the nature of such failure to
perform and requesting performance.  Landlord shall use commercially reasonable
efforts to cure such failure within thirty (30) days of written notice from
Tenant (or, in the case of emergencies posing a significant threat of property
damage or personal injury, five (5) day after written notice from Tenant);
provided, however, if the nature of the cure of such default will reasonably
require more than thirty (30) days (or three (3) Business Days for emergencies)
to complete and Landlord is proceeding with due diligence to remedy such matter,
then such thirty (30)-day period (or three (3)-Business Day period for
emergencies) will be extended for such additional time as may be necessary for
Landlord to complete such cure so long as Landlord has commenced taking action
to cure such failure within such thirty (30)-day period (or three (3)-Business
Day period for emergencies).  If such default remains uncured by the time
permitted in the preceding sentence, Tenant may deliver to Landlord (and any
holder of a Superior Interest of which Tenant has received notice) a second
written notice in bold print indicating such default remains uncured, and if
Landlord's failure continues for an additional five (5) Business Days (or two
(2) Business Days for emergencies) after delivery of such second notice, Tenant
may remedy such default provided (A) such obligation may be performed entirely
within the Premises and shall not materially adversely affect the Building's
electrical, mechanical, life safety, elevator, plumbing, security, or HVAC
systems or materially adversely affect any structural components of the Building
or any part of the Building other than the Premises, (B) if such obligation is
in the nature of Alterations, the work is performed in accordance with all Legal
Requirements and the provisions of Paragraph 9 above, and (C) performance by
Tenant of such obligation does not involve any Hazardous Materials. Tenant's
work shall comply with the applicable terms of Paragraph 9, above, and Tenant
shall use only those contractors used by Landlord in the Building for work
unless such contractors are unwilling or unable to perform, or timely perform,
such work, in which event Tenant may utilize the services of any other qualified
contractor which normally and regularly performs similar work in first class
office building in the downtown Los Angeles area. All costs reasonably incurred
by Tenant in connection with the performance by Tenant of such obligation of
Landlord shall be payable by Landlord to Tenant within thirty (30) days after
receipt of written demand therefor, together with documentation reasonably
supporting such costs. In the event that Landlord shall fail to timely pay or
dispute in good faith (in which case Landlord shall pay any undisputed amounts)
such amounts, then Tenant may offset any such unpaid and undisputed amounts
against the Monthly Rent payable by Tenant pursuant to this Lease, together with
interest at the Interest Rate from the time such amounts were expended by Tenant
(provided, however, that the amount that Tenant may offset hereunder in any
calendar month shall not exceed fifty percent (50%) of the Monthly Rent owing
for such calendar month, with such offset continuing until the full amount has
been recovered by Tenant). If Landlord disputes in good faith and with
reasonable detail Landlord's obligation to pay for such amounts (either because
Landlord disputes Landlord's obligation to perform such actions under this
Lease, or because Landlord contends the claimed amounts are excessive) then such
dispute may be submitted to JAMS, Inc., for determination pursuant to their
expedited commercial dispute rules and procedures, which determination shall be
binding on Landlord and Tenant. If Tenant prevails in such determination, then
Landlord shall pay the amounts owing to Tenant within thirty (30) days after
such determination and in the event that Landlord shall fail to timely pay such
amounts, then Tenant may offset any such unpaid and undisputed amounts against
the Monthly Rent payable by Tenant pursuant to this Lease, together with
interest at the Interest Rate from the time such amounts were expended by Tenant
(provided, however, that the amount that Tenant may offset hereunder in any
calendar month shall not exceed fifty percent (50%) of the Monthly Rent owing
for such calendar month, with such offset continuing until the full amount has
been recovered by Tenant). Landlord shall, from time to time, give Tenant
written notice of the identity and address of any such Lender and/or the lessor
under any master or ground lease.  Notwithstanding anything to the contrary in
this Lease, Tenant shall not have the right to sue Landlord for any
consequential, punitive or incidental damages (including, without limitation,
any claims for lost profits and/or lost business opportunity).

11.Abandonment.  Tenant shall not abandon the Premises or any part thereof at
any time during the term hereof.  Tenant understands that if Tenant abandons the
Premises, the risk of fire, other casualty and vandalism to the Premises and the
Building will be increased.  Accordingly, such action by Tenant shall constitute
a default hereunder regardless of whether Tenant continues to pay Monthly Rent,
Parking Space Rental and/or Additional Rent under this Lease, unless Tenant
makes reasonable accommodation for securing the Premises.  All movable
partitions, business and trade fixtures, machinery and equipment, and all
furniture, furnishings and other articles of movable personal property owned by
Tenant and located in the Premises (collectively, “Tenant's Property”) shall be
and shall remain the property of Tenant and may be removed by Tenant at any time
during the Lease term.  Upon the expiration or earlier termination of this
Lease, or if Tenant abandons, vacates or surrenders all or any part of the
Premises or is dispossessed of the Premises by process of law, or otherwise,
Tenant's Property left on the Premises shall at the option of Landlord be deemed
to be abandoned and, whether or not the property is deemed abandoned, Landlord
shall have the right, following five (5) Business Days' notice to Tenant, to
remove such property from the Premises and charge Tenant for the removal and any
restoration of the Premises as provided in Paragraph 9.  Landlord may charge
Tenant for the storage of Tenant's Property left on the Premises at such rates
as Landlord may from time to time reasonably determine, or, Landlord may, at its
option, store Tenant's Property in a public warehouse at Tenant's
expense.  Notwithstanding the foregoing, neither the provisions of this
Paragraph 11 nor any other provision of this Lease shall impose upon Landlord
any obligation to care for or preserve any of Tenant's property left upon the
Premises, and Tenant hereby waives and releases Landlord from any claim or
liability in connection with the removal of such property from the Premises and
the storage thereof and specifically waives the provisions of California Civil
Code Section 1542 with respect to such release.  Landlord's action or inaction
with regard to the provisions of this Paragraph 11 shall not be construed as a
waiver of Landlord's right to require Tenant to remove Tenant's Property,
restore any damage to the Premises and the Building caused by such removal, and
make any restoration required pursuant to Paragraph 9 above.

12.Liens.  If any mechanic’s, materialman’s or other lien arising out of work
performed at the Premises by or on behalf of Tenant is filed against the fee of
the Premises or against Tenant’s interest in the Premises, then Tenant, within
twenty (20) days of its notice or actual knowledge of such lien, shall remove
the same of record (by bonding or otherwise).  Landlord shall have the right to
post and keep posted on the Premises any notices which it deems necessary for
protection from such liens.  If any such lien is filed and the same is not
timely removed by Tenant as provided above, Landlord may, after twenty (20)
days’ written notice to

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-29-

 

 

--------------------------------------------------------------------------------

 

Tenant, without waiving its rights based on such breach by Tenant and without
releasing Tenant from any obligations hereunder, take all necessary actions to
bond against the same and in such event the sums so paid by Landlord shall be
due and payable by Tenant within thirty (30) days after Landlord’s written
demand therefor, with interest from the date paid by Landlord through the date
Tenant pays Landlord, at the Interest Rate.  Tenant agrees to indemnify, defend
and hold Landlord and the other Indemnitees (as defined in Paragraph 14.b.
below) harmless from and against any Claims (as defined in Paragraph 14.b.
below) for mechanics', materialmen's or other liens in connection with any
Alterations, repairs or any work performed, materials furnished or obligations
incurred by or for Tenant (other than Landlord's Work).

13.Assignment and Subletting.

a.Landlord's Consent.  Landlord's and Tenant's agreement with regard to Tenant's
right to transfer all or part of its interest in the Premises is as expressly
set forth in this Paragraph 13.  Tenant agrees that, except as otherwise
expressly set forth in this Paragraph 13, neither this Lease nor all or any part
of the leasehold interest created hereby shall, directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, be assigned,
mortgaged, pledged, encumbered or otherwise transferred by Tenant or Tenant's
legal representatives or successors in interest (collectively, an “assignment”)
and neither the Premises nor any part thereof shall be sublet or be used or
occupied for any purpose by anyone other than Tenant (collectively, a
“sublease”), in each case without Landlord's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.  Except as
otherwise expressly set forth in this Paragraph 13, any assignment or subletting
without Landlord's prior written consent shall, at Landlord's option, be void
and shall constitute an Event of Default entitling Landlord to exercise all
remedies available to Landlord under this Lease and at law.

The parties hereto agree and acknowledge that, among other circumstances for
which Landlord may reasonably withhold its consent to an assignment or sublease,
it shall be reasonable for Landlord to withhold its consent where:  (i) Landlord
reasonably disapproves of the proposed assignee's or subtenant's reputation or
creditworthiness (taking into consideration Tenant's ongoing liability
hereunder); (ii) Landlord reasonably determines that the character of the
business that would be conducted by the proposed assignee or subtenant at the
Premises, or the manner of conducting such business, would be inconsistent with
the character of the Building as a first-class office building; (iii) the
assignment or subletting would involve a change in use from that expressly
permitted under this Lease; or (iv) as of the date Tenant requests Landlord's
consent or as of the date Landlord responds thereto, a breach or default by
Tenant under this Lease shall have occurred and be continuing.  Landlord's
foregoing rights and options shall continue throughout the entire term of this
Lease.

For purposes of this Paragraph 13, the following events shall be deemed an
assignment or sublease, as appropriate:  (i) the issuance of equity interests
(whether stock, partnership interests or otherwise) in Tenant or assignee, or
any entity controlling any of them, to any person or group of related persons,
in a single transaction or a series of related or unrelated transactions, such
that, following such issuance, such person or group shall have Control (as
defined below) of Tenant or assignee; (ii) a transfer of Control of Tenant or
assignee, or any entity controlling any of them, in a single transaction or a
series of related or unrelated transactions (including, without limitation, by
consolidation, merger, acquisition or reorganization), except that the transfer
of

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-30-

 

 

--------------------------------------------------------------------------------

 

outstanding capital stock or other listed equity interests by persons or parties
other than “insiders” within the meaning of the Securities Exchange Act of 1934,
as amended, through the “over-the-counter” market or any recognized national or
international securities exchange, shall not be included in determining whether
Control has been transferred; (iii) a reduction of Tenant's assets to the point
that this Lease is substantially Tenant's only asset; or (iv) the agreement by a
third party to assume, take over, or reimburse Tenant for, all of Tenant's
obligations under this Lease, in order to induce Tenant to lease space with such
third party.  “Control” shall mean direct or indirect ownership of more than
fifty percent (50%) of all of the voting stock of a corporation or more than
fifty percent (50%) of the legal or equitable interest in any other business
entity, or the power to direct the operations of any entity (by equity
ownership, contract or otherwise). An assignment or sublease as provided in this
paragraph may additionally be subject to the terms of Paragraph 13.h, below,
regarding Affiliates of Tenant, in which case such assignment or sublease will
not require Landlord's consent, provided that such assignment or sublease
complies with the terms of Paragraph 13.h., below.

If this Lease is assigned, whether or not in violation of the terms of this
Lease, Landlord may collect rent from the assignee.  If the Premises or any part
thereof is sublet, Landlord may, upon an Event of Default by Tenant hereunder,
collect rent from the subtenant.  In either event, Landlord may apply the amount
collected from the assignee or subtenant to Tenant's monetary obligations
hereunder.

The consent by Landlord to an assignment or subletting hereunder shall not
relieve Tenant or any assignee or subtenant from the requirement of obtaining
Landlord's express prior written consent to any other or further assignment or
subletting.  In no event shall any subtenant be permitted to assign its sublease
or to further sublet all or any portion of its subleased premises without
Landlord's prior written consent, which consent may be withheld by Landlord in
its sole and absolute discretion.  Neither an assignment or subletting nor the
collection of rent by Landlord from any person other than Tenant, nor the
application of any such rent as provided in this Paragraph 13.a. shall be deemed
a waiver of any of the provisions of this Paragraph 13.a. or release Tenant from
its obligation to comply with the provisions of this Lease and Tenant shall
remain fully and primarily liable for all of Tenant's obligations under this
Lease.  

Tenant shall not be required to obtain Landlord's consent to enter into a
sublease, license, or other occupancy agreement in connection with any Live
Event/Retail Sublease or Shared Space Arrangement (each as defined below).

b.Processing Expenses.  Tenant shall pay to Landlord, as Landlord's cost of
processing each proposed assignment or subletting, an amount equal to the sum of
(i) Landlord's reasonable attorneys' and other professional fees, plus (ii) the
sum of One Thousand Dollars ($1,000.00) for the cost of Landlord's
administrative, accounting and clerical time (collectively, “Processing Costs”),
and the amount of all reasonable out-of-pocket third party costs and expenses
incurred by Landlord arising from the assignee or sublessee taking occupancy of
the subject space. The total fee payable by Tenant, including Processing Costs
and any such third party costs shall not exceed $2,500 for an assignment or
subletting made in the ordinary course of business.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-31-

 

 

--------------------------------------------------------------------------------

 

c.Consideration to Landlord.  In the event of any “True Third Party Sublease”,
as defined below, whether or not requiring Landlord's consent, Landlord shall be
entitled to receive, as additional rent hereunder, fifty percent (50%) of any
consideration (including, without limitation, payment for leasehold
improvements) paid by the assignee or subtenant  for the assignment or sublease
and, in the case of a sublease, fifty percent (50%) of the excess of the amount
of rent paid for the sublet space by the subtenant over the amount of Monthly
Rent under Paragraph 5 above, Additional Rent under Paragraph 7 above and
Parking Space Rental under Paragraph 53 below attributable to the sublet space
for the corresponding month; except that Tenant may recapture, in each case,
prior to paying Landlord any amount of monies hereunder, any brokerage
commissions paid by Tenant in connection with the subletting or assignment (not
to exceed commissions typically paid in the market at the time of such
subletting or assignment), any improvement allowance or cost of improvements
paid by Tenant to the subtenant or assignee or in connection with the sublease
or assignment, reasonable legal fees paid by Tenant in  connection  with  such
assignment or subletting, and Tenant's costs incurred in connection with the
assignment or sublease, including for preparing the space for the subtenant's or
assignee's occupancy (including the amounts paid by Tenant to Landlord as rental
for the subject space for the period, if any, not to exceed thirty (30) days,
commencing on the date the subject space was vacated by Tenant and ending on the
date the assignee's or subtenant's rental obligation for the subject space
commenced) (collectively the “Assignment or Subletting Costs”), provided that,
as a condition to Tenant recapturing the Assignment or Subletting Costs, Tenant
shall provide to Landlord, within ninety (90) days of Landlord's execution of
Landlord's consent to the assignment or subletting, a detailed accounting of the
Assignment or Subletting Costs and supporting documents, such as receipts and
construction invoices. To effect the foregoing, Tenant shall deduct from the
monthly amounts received by Tenant from the subtenant or assignee as rent or
consideration (i) the Monthly Rent, Additional Rent and Parking Space Rental
payable by Tenant to Landlord for the subject space and (ii) the amount of the
Assignment or Subletting Costs, and fifty percent (50%) of the then remaining
sum, if any, shall be paid promptly to Landlord.  Tenant shall deliver to
Landlord within sixty (60) days after the end of each calendar year and within
sixty (60) days after the expiration or earlier termination of this Lease a
statement specifying each sublease in effect during such calendar year or
partial calendar year, the rentable area demised thereby, the term thereof and a
computation in reasonable detail showing the calculation of the Assignment or
Subletting Costs, the amounts paid and payable by the subtenant to Tenant, and
by Tenant to Landlord, with respect to such sublease for the period covered by
such statement, together with supporting documents, such as receipts and
construction invoices.  Upon Landlord's request, Tenant shall assign to Landlord
all amounts to be paid to Tenant by any such subtenant or assignee and that
belong to Landlord and shall direct such subtenant or assignee to pay the same
directly to Landlord.  If there is more than one sublease under this Lease, the
amounts (if any) to be paid by Tenant to Landlord pursuant to this
Paragraph 13.c., shall be separately calculated for each sublease and amounts
due Landlord with regard to any one sublease may not be offset against rental
and other consideration pertaining to or due under any other sublease.  Upon
Landlord's request, Tenant shall provide Landlord with a detailed written
statement of all sums payable by the assignee or subtenant to Tenant so that
Landlord can determine the total sums, if any, due from Tenant to Landlord under
this Paragraph 13.c. A “True Third Party Sublease” shall mean a sublease to a
third party other than (1) a Shared Space Arrangement (as defined below), (2)
any sublease or license to any third party using space for providing live
entertainment or similar public event at the Premises (the “Live Event Space”),
or subleases or licenses for retail, restaurant or similar uses on the ground
floor of the Building (the “Retail/Restaurant Space”) (subleases or licenses
with respect to the Live Event Space or the Retail/Restaurant Space shall be
referred to herein as a “Live Event/Retail Sublease”), and (3) subleases or
licenses with Affiliates (as defined below).

d.Procedures.  If Tenant desires to assign this Lease or any interest therein
(other than to an Affiliate) or sublet all or part of the Premises to an entity
other than an Affiliate, a Live Event/Retail Sublease or a Shared Space
Arrangement, Tenant shall give Landlord written notice thereof and the terms
proposed (the “Sublease Notice”), which Sublease Notice shall be accompanied by
Tenant's proposed assignment or sublease agreement (in which the proposed
assignee or subtenant shall be named, shall be executed by Tenant and the
proposed assignee or subtenant, and which agreement shall otherwise meet the
requirements of Paragraph 13.e. below), together with (for an assignment or for
a sublease in excess of 5,000 rentable square feet) a current financial
statement of such proposed assignee or subtenant and any other information
reasonably requested by Landlord. Landlord shall have no liability for any real
estate brokerage commission(s) or with respect to any of the costs and expenses
that Tenant may have incurred in connection with its proposed assignment or
subletting, and Tenant agrees to indemnify, defend and hold Landlord and all
other Indemnitees harmless from and against any and all Claims (as defined in
Paragraph 14.b. below), including, without limitation, claims for commissions,
arising from such proposed assignment or subletting.  Landlord's foregoing
rights and options shall continue throughout the entire term of this Lease.

e.Documentation.  

i.Assignments and True Third Party Sublease.  No permitted assignment or
subletting by Tenant (other than those involving Affiliates or a Live
Event/Retail Sublease or a Shared Space Arrangement) shall be effective until
there has been delivered to Landlord a fully executed counterpart of the
assignment, sublease, license or other space sharing arrangement which expressly
provides that (i) the assignee or subtenant may not further assign this Lease or
the sublease, as applicable, or sublet the Premises or any portion thereof,
without Landlord's prior written consent (which, in the case of a further
assignment proposed by an assignee of this Lease, shall not be unreasonably
withheld, subject to Landlord's rights under the provisions of this
Paragraph 13, and in the case of a subtenant's assignment of its sublease or
further subletting of its subleased premises or any portion thereof, may be
withheld in Landlord's sole and absolute discretion), (ii) the assignee,
subtenant or licensee, as the case may be, will comply with all of the
provisions of this Lease (in the case of a sublease, to the extent applicable to
the subleased premises), and Landlord may enforce the Lease provisions directly
against such assignee, subtenant or licensee, as the case may be, (iii) in the
case of an assignment, the assignee assumes all of Tenant's obligations under
this Lease arising on or after the date of the assignment, and (iv) in the case
of a sublease, the subtenant agrees to be and remain jointly and severally
liable with Tenant for the payment of rent pertaining to the sublet space in the
amount set forth in the sublease, and for the performance of all of the terms
and provisions of this Lease applicable to the sublet space.  In addition to the
foregoing, no assignment or sublease by Tenant shall be effective until there
has been delivered to Landlord, to the extent Landlord’s approval is required
under this Lease, a fully executed counterpart of Landlord's commercially
reasonable consent to assignment or consent to sublease form (which consent to
sublease shall not modify the terms of this Lease, or require Tenant to assume
any additional liability or obligations not set

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-32-

 

 

--------------------------------------------------------------------------------

 

forth in this Lease).  The failure or refusal of a subtenant or assignee to
execute any such commercially reasonable instrument shall not release or
discharge the subtenant or assignee from its liability as set forth
above.  Notwithstanding the foregoing, however, no subtenant or assignee shall
be permitted to occupy the Premises or any portion thereof unless and until such
subtenant or assignee provides Landlord with certificates evidencing that such
subtenant or assignee is carrying all insurance coverage required of such
subtenant or assignee under this Lease.

ii.Live Event/Retail Sublease and Shared Space Arrangements.  No Live
Event/Retail Sublease or a Shared Space Arrangement shall be effective until
there has been delivered to Landlord (1) in the case of a Live Event/Retail
Sublease, no later than five (5) days prior or (2) in the case of a Shared Space
Arrangement, no later than five (5) days after, the applicable subtenant or
licensee commencing any activities at the Premises (A) a fully executed
counterpart of the assignment, sublease, license or other space sharing
arrangement, and (B) certificates evidencing that such assignee, subtenant or
licensee, as the case may be, is carrying commercially reasonable liability and
property insurance naming Landlord and any parties designated by Landlord as
additional insureds. Any such Live Event/Retail Sublease or a Shared Space
Arrangement shall be expressly subject to all of the terms, covenants,
conditions and obligations on Tenant’s part to be observed and performed under
this Lease, including provisions providing that (i) such occupant agrees that
Landlord and the Landlord Indemnities shall not be liable to such occupant for
any loss, injury or other damage to person or property in or about the subject
space from any cause whatsoever (except to the extent of any loss, injury or
damage resulting directly from Landlord's gross negligence or willful
misconduct), (ii) such occupant acknowledges that under no circumstance shall
Landlord or the Landlord Indemnities be liable for any consequential or remote
damages or lost profits or loss of business, and (ii) such occupant shall
indemnify Landlord and the Landlord Indemnities from all Claims to the extent
arising from the acts or omissions of Occupant, Occupant's employees, agents,
contractors, licensees, subtenants, customers, guests or invitees in or about
the Premises (except to the extent of any Claims directly from Landlord's
negligence or willful misconduct).  Any violation of any provision of this Lease
under any Live Event/Retail Sublease or a Shared Space Arrangement shall be
deemed to be a default by Tenant under such provision of this Lease, and the
party to such Live Event/Retail Sublease or Shared Space Arrangement shall have
no recourse against Landlord whatsoever on account of any failure by Landlord to
perform any of its obligation under the Lease or on account of any other matter.
Tenant's indemnification of Landlord as provided in Paragraph 14.b., below,
shall apply to any Claims arising by virtue of any Live Event/Retail Sublease or
a Shared Space Arrangement. Any such Live Event/Retail Sublease or Shared Space
Arrangement shall terminate upon the termination of this Lease.

f.No Merger.  Without limiting any of the provisions of this Paragraph 13, if
Tenant has entered into any subleases of any portion of the Premises, the
voluntary or other surrender of this Lease by Tenant, or a mutual cancellation
by Landlord and Tenant, shall not work as a merger, and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies or, at the
option of Landlord, operate as an assignment to Landlord of any or all such
subleases or subtenancies.  If Landlord does elect that such surrender or
cancellation operate as an assignment of such subleases or subtenancies,
Landlord shall in no way be liable for any previous act or omission by Tenant
under the subleases or for the return of any deposit(s) under the subleases that
have not been actually delivered to Landlord, nor shall Landlord be bound by any
sublease modification(s) executed without Landlord's consent or for any advance
rental payment by the subtenant in excess of one month's rent.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-33-

 

 

--------------------------------------------------------------------------------

 

g.Special Transfer Prohibitions.  Notwithstanding anything set forth above to
the contrary, Tenant may not (a) sublet the Premises or assign this Lease to any
person or entity in which Landlord owns an interest, directly or indirectly (by
applying constructive ownership rules set forth in Section 856(d)(5) of the
Internal Revenue Code (the “Code”); or (b) sublet the Premises or assign this
Lease in any other manner which could cause any portion of the amounts received
by Landlord pursuant to this Lease or any sublease to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Code, or which
could cause any other income received by Landlord to fail to qualify as income
described in Section 856(c)(2) of the Code.

h.Permitted Transfers.

i.Notwithstanding the foregoing, Tenant may assign this Lease without Landlord's
consent, to (i) any partnership, corporation or other entity which controls, is
controlled by, or is under common control with Tenant or Tenant's parent
(control being defined as in California General Corporations Code Sections 160
and 5045), including a change of Control of Tenant or of Tenant's parent,
(ii) to any partnership, corporation or other entity resulting from a merger or
consolidation with Tenant or Tenant's parent, or (iii) to any person or entity
which acquires all or substantially all the assets of Tenant as a going concern
(including by means of a purchase of all or substantially all of Tenant's stock)
(any such entity, an “Affiliate”), provided that (1) Landlord receives at least
ten (10) days' prior written notice of any such assignment (unless pursuant to
applicable law, such advance notice is not permitted, in which event Tenant
shall provide notice as promptly as is practicable under the circumstances),
together with reasonably satisfactory evidence that the requirements of this
Paragraph 13.h. have been met, (2) the Affiliate's net worth is not less than
Tenant's net worth as of the date immediately prior to the assignment or
subletting (or series of transactions of which the same is a part), (3) if
applicable, the Affiliate assumes in writing all of Tenant's obligations under
this Lease, (4) Landlord receives a fully executed copy of an assignment
agreement between Tenant and the Affiliate, and (5) in the case of an assignment
by means of a purchase of all or substantially all of Tenant's stock, the
essential purpose of such assignment is to transfer an active, ongoing business
with material assets in addition to this Lease, and (6) the transaction is for
legitimate business purposes unrelated to this Lease and the transaction is not
a subterfuge by Tenant to avoid it obligations under this Lease or the
restrictions on assignment and subletting contained herein. Notwithstanding the
foregoing, in the event that any Affiliate does not meet the net worth
requirement set forth in clause (2) above, then such net worth requirement may
be satisfied by another entity (including Tenant) that does meet such net worth
requirement executing a guaranty of the Affiliates obligations under this Lease
(provided such guarantor entity intends to remain an active, ongoing business
with material direct or indirect assets during the remaining term of this
Lease).  For purposes of this Paragraph 13.h.i., a sublease of the entire
Premises to an Affiliate shall constitute an assignment hereunder requiring
compliance with the terms of this Paragraph 13.h.i.

ii.Notwithstanding the foregoing, Landlord acknowledges that Tenant may, from
time to time, sublease or otherwise allow the use or occupancy of the Premises
or any portion thereof, without Landlord's consent, to one or more Affiliates
and such arrangements may not be formalized in writing.  Any such sublease
(whether or not formalized in writing) to an Affiliate shall not require
Landlord's consent, but shall be subject to the

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-34-

 

 

--------------------------------------------------------------------------------

 

following requirements: (1) Tenant shall keep Landlord reasonably informed of
the Affiliates operating in the Premises from time to time and shall ensure that
any such Affiliates are carrying liability and property insurance as required by
the terms of this Lease (which may be under the same insurance as Tenant’s); (2)
no such occupancy or use of the Premises by Affiliates shall alter or modify the
Tenant entity under this Lease or the liability of Tenant for any breach of this
Lease (including, without limitation, any breach of this Lease due to the acts
or omissions of any such Affiliate); (3) the acts or omissions of such
Affiliates shall be attributed to Tenant for all purposes under this Lease as if
Tenant were the one that committed such acts or omissions (including, without
limitation, as respects indemnity obligations hereunder and failure to comply
with terms and conditions of this Lease); (4) Tenant's indemnity of Landlord as
set forth in Paragraph 14.b, below, shall apply to any “Claims”, as defined
therein, arising from the use of the Premises by any such Affiliate, and such
Claims shall include any claim made against Landlord by any such affiliate
resulting from liabilities expressly waived by Tenant pursuant to this Lease,
including without limitation, as provided in Paragraph 14.a, below, and (5) no
such Affiliate shall be deemed to be a third-party beneficiary or otherwise have
any direct claim against Landlord for any breach of this Lease.

iii.Notwithstanding anything contained herein to the contrary, the provisions of
Paragraphs 13.a., 13.b., 13.c., 13.d., and 13.e. shall not be applicable with
respect to an assignment or sublease made pursuant to the provisions of this
Paragraph 13.h., but any such assignment or sublease made pursuant to the
provisions of this Paragraph 13.h. shall be subject to Paragraphs 13.f., 13.g.,
and 13.i. hereof.

i.Release on Certain Assignments.  If Tenant makes an assignment of Tenant's
entire interest in this Lease to an assignee other than an Affiliate that
assumes all of Tenant's obligations under this Lease, which assignment is made
in accordance with the terms of this Paragraph 13, and is approved by Landlord
(if any is required) in accordance with the terms of this Paragraph 13, and
Tenant provides to Landlord a written notice, certified as correct by the CFO of
Tenant and equivalent officer of the assignee, that the assignee has (A) a
long-term credit rating, as issued by Standard & Poor's, of not less than BBB
or, as issued by Moody’s, of not less than Baa2, and (B) has a tangible net
worth of at least $250,000,000.00, as determined by generally accepted
accounting principles, which notice shall additionally include reasonable
evidence that the conditions listed in items (A) and (B), above, are correct,
then, effective as of the effective date of such assignment, and provided that
no Event of Default by Tenant then exists uncured, Tenant shall be relieved and
released from any obligations under this Lease first arising after the date of
such assignment (but Tenant shall remain liable for any obligations arising
prior to the date of such assignment).  If Tenant makes an assignment of
Tenant's entire interest in this Lease to an assignee that is an Affiliate that
assumes all of Tenant's obligations under this Lease, which assignment is made
in accordance with the terms of this Paragraph 13, and Tenant either
(i) provides to Landlord a written notice, certified as correct by the CFO of
Tenant and equivalent officer of the assignee, that the Affiliate has a tangible
net worth of at least $250,000,000.00, as determined by generally accepted
accounting principles or (ii) provides a guaranty of the obligations of Tenant
under this Lease from an entity that has a tangible net worth of at least
$250,000,000.00, as determined by generally accepted accounting principles
(which notice shall additionally include reasonable evidence that the conditions
listed in items (i) or (ii), above, are correct), then, effective as of the
effective date of such assignment, and provided that no Event of Default by
Tenant then exists uncured, Tenant shall be relieved and released from any
obligations under this Lease first arising after the date of such assignment
(but Tenant shall remain liable for any obligations arising prior to the date of
such assignment).  

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-35-

 

 

--------------------------------------------------------------------------------

 

j.Shared Space Arrangement. Notwithstanding anything to the contrary in this
Paragraph 13, Tenant may from time to time, without Landlord's consent but
subject to Paragraph 13.e.ii. above, permit third parties (pursuant to a
sublease, license or otherwise), with whom Tenant is working on particular
projects or with whom Tenant or its affiliates has a business relationship
(other than the particular sublease or license), to use a portion of the
Premises and such use shall not be deemed to be a sublease so long as (i) no
more than fifty thousand (50,000) of the rentable square footage of the Premises
(exclusive of Live Event/Retail Subleases or Affiliates subleases, licenses or
otherwise) is so used at any one time, and (ii) unless the Tenant has elected to
manage the Premises pursuant to Paragraph 19.g below, in which case this
Paragraph 13.j(iii) shall not apply, the use of the space is not a use which
materially increases (a) the operating costs for the Building or (b) the burden
on the Building services. Any such arrangement meeting the requirements of the
foregoing sentence shall be referred to herein as a “Shared Space
Arrangement”.  Notwithstanding anything in this Lease to the contrary, in
determining the amount of subleased space used in accordance with this
Paragraph13.j, any space occupied by any of Tenant’s Affiliates or in connection
Live Event/Retail Subleases shall not be included or counted towards such
aggregate amount of space so used (i.e., shall not be included in the
determination or calculation of the fifty thousand (50,000) of rentable square
footage of the Premises per Paragraph 13.j(i) above). The rights set forth in
this paragraph are personal to the Original Tenant and any Affiliate of Original
Tenant. Tenant shall be fully responsible for the conduct of such parties within
the Premises, and Tenant's indemnification obligations set forth in Paragraph 14
of this Lease shall apply with respect to the conduct of such parties. The
provisions of Paragraph 13.c. above, shall not apply to any Shared Space
Arrangement.

14.Indemnification.

a.Landlord and the holders of any Superior Interests (as defined in Paragraph 21
below) shall not be liable to Tenant and Tenant hereby waives all claims against
such parties for any loss, injury or other damage to person or property in or
about the Premises from any cause whatsoever, including without limitation,
water leakage of any character from the roof, walls, basement, fire sprinklers,
appliances, air conditioning, plumbing or other portion of the Premises, or gas,
fire, explosion, falling plaster, steam, electricity, or any malfunction within
the Premises, or acts of other tenants of the Building; provided, however, that,
subject to Paragraph 16 below and to the provisions of Paragraph 28 below
regarding exculpation of Landlord from Special Claims, the foregoing waiver
shall be inapplicable to any loss, injury or damage resulting directly from
Landlord's or such other parties' gross negligence or willful misconduct.

b.Tenant shall indemnify, defend and hold Landlord and the holders of any
Superior Interest, and the constituent shareholders, partners or other owners
thereof, and all of their agents, officers, directors, and employees
(collectively with Landlord, the “Landlord Indemnitees”) harmless from and
indemnify the Landlord Indemnitees against any and all claims, liabilities,
damages, costs and expenses, including reasonable attorneys' fees and costs
incurred in defending against the same (collectively, “Claims”), to the extent
arising from (a) the acts or omissions of Tenant or any other Tenant Parties (as
defined in Paragraph 8.d. above) in, on or about the Premises, or (b) any
construction or other work undertaken by or on behalf of Tenant in, on or about
the Premises, whether prior to or during the term of this Lease (other than

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-36-

 

 

--------------------------------------------------------------------------------

 

Landlord's Work), or (c) any breach or Event of Default under this Lease by
Tenant, or (d) any accident, injury or damage, howsoever and by whomsoever
caused, to any person or property, occurring in, on or about the Premises;
except to the extent such Claims are caused by the negligence or willful
misconduct of any Landlord Indemnitee or their authorized representatives.  In
case any action or proceeding be brought against any of the Indemnitees by
reason of any such Claim, Tenant, upon notice from Landlord, covenants to resist
and defend at Tenant's sole expense such action or proceeding by counsel
reasonably satisfactory to Landlord.  The provisions of this Paragraph 14.b.
shall survive the expiration or earlier termination of this Lease with respect
to any injury, illness, death or damage occurring prior to such expiration or
termination. Tenant's indemnification obligations under this Paragraph 14.b. are
subject to the provisions of Paragraph 16 below.

c.Landlord shall indemnify, defend and hold Tenant and the Tenant Parties
harmless from and against any and all Claims incurred in connection with or
arising from any injury, illness, or death to any person or damage to any
property to the extent such injury, illness, death or damage shall be caused by
the negligence or willful misconduct of Landlord or any Landlord Party (except
to the extent caused by the negligence or willful misconduct of Tenant or any
other Tenant Party). The provisions of this Paragraph 14.c. shall survive the
termination of this Lease with respect to any Claim arising prior to such
termination. In case any action or proceeding be brought against Tenant by
reason of any such Claim, Landlord, upon notice from Tenant, covenants to resist
and defend at Landlord’s sole expense such action or proceeding by counsel
reasonably satisfactory to Tenant. Notwithstanding anything to the contrary set
forth in this Paragraph 14.c. or elsewhere in this Lease, in no event shall
Landlord be liable for any consequential or remote damages, or for loss of or
damage to artwork, currency, jewelry, bullion, securities or other property in
the Premises, not in the nature of ordinary fixtures, furnishings, equipment and
other property used in general business office activities and functions.
Landlord’s indemnification obligations under this Paragraph 14.c. are subject to
the provisions of Paragraph 16 below.

15.Insurance.

a.Tenant's Insurance; Coverage Amounts.  Tenant shall, at Tenant's expense,
maintain during the term of this Lease (and, if Tenant occupies or conducts
activities in or about the Premises prior to or after the term hereof, then also
during such pre-term or post term period):  (i) commercial general liability
insurance including contractual liability coverage, with minimum coverages of
Five Million Dollars ($5,000,000.00) per occurrence combined single limit for
bodily injury and property damage, Five Million Dollars ($5,000,000.00) for
products-completed operations coverage, One Hundred Thousand Dollars
($100,000.00) fire legal liability, Five Million Dollars ($5,000,000.00) for
personal and advertising injury, with a Six Million Dollars ($6,000,000.00)
general aggregate limit, for injuries to, or illness or death of, persons and
damage to property occurring in or about the Premises or otherwise resulting
from Tenant's operations in the Building, provided that the foregoing coverage
amounts may be provided through any combination of primary and umbrella/excess
coverage policies; (ii) property insurance protecting Tenant against loss or
damage by fire and such other risks as are insurable under then-available
standard forms of  “special form” (previously known as “all risk”) insurance
policies (excluding earthquake and flood but including water damage and
earthquake sprinkler leakage), covering Tenant's personal property and trade
fixtures in or about

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-37-

 

 

--------------------------------------------------------------------------------

 

the Premises, and any above Building standard Alterations installed in the
Premises by or at the request of Tenant (including those installed by Landlord
at Tenant's request, whether prior or subsequent to the commencement of the
Lease term), for the full replacement value thereof without deduction for
depreciation; (iii) workers' compensation insurance in statutory limits; (iv) at
least three months' coverage for loss of business income and continuing
expenses, providing protection against any peril included within the
classification “special form” insurance, excluding earthquake and flood but
including water damage and earthquake sprinkler leakage; and (v) if Tenant
operates owned, leased or non-owned vehicles on the Premises, comprehensive
automobile liability insurance with a minimum coverage of Two Million Dollars
($2,000,000.00) per occurrence, combined single limit; provided that the
foregoing coverage amount may be provided through any combination of primary and
umbrella/excess coverage policies.  The property insurance required to be
maintained by Tenant pursuant to this Paragraph 15.a. shall not have deductibles
exceeding One Hundred Thousand Dollars ($100,000).  In no event shall any
insurance maintained by Tenant hereunder or required to be maintained by Tenant
hereunder be deemed to limit or satisfy Tenant's indemnification or other
obligations or liability under this Lease.  Landlord reserves the right to
require that Tenant cause any of its subtenants, licensees, contractors,
vendors, movers or other parties conducting activities in or about or occupying
the Premises to obtain and maintain insurance as reasonably determined by
Landlord and as to which Landlord and such other parties designated by Landlord
shall be additional insureds.  Landlord makes no representation that the limits
of liability required hereunder from time to time shall be adequate to protect
Tenant.

b.Landlord's Insurance.

i.Liability Insurance.  Landlord shall maintain in full force and effect
throughout the term of this Lease, commercial general liability insurance with
regard to the Premises protecting and insuring Landlord and having a combined
single limit of liability of not less than Ten Million Dollars ($10,000,000) for
bodily injury, death and property damage liability, provided that the foregoing
coverage amount may be provided through any combination of primary and
umbrella/excess coverage policies. In no event shall any insurance maintained by
Landlord hereunder or required to be maintained by Landlord hereunder be deemed
to limit or satisfy Landlord's indemnification or other obligations or liability
under this Lease.

ii.Special Form Property Insurance.  Landlord shall procure and maintain in full
force and effect throughout the term of this Lease, Special Form (previously
known as “All-Risk”) property insurance (excluding earthquake and flood),
including loss of rents for a minimum period of one (1) year on a replacement
cost basis, in an amount adequate to cover the full insurable replacement value
of all of the buildings (including the Premises) and other insurable
improvements in the Premises; provided, however, in no event shall such
insurance cover Tenant's Property or trade fixtures in or about the Premises, or
any improvements that are not Standard Improvements.  At Landlord’s option,
earthquake, earth movement (sinkholes), and flood coverage may be included,
which coverage may be provided with blanket policies that include sublimits and
annual aggregate limits.  The property insurance required to be maintained by
Landlord pursuant to this Paragraph shall not have deductibles exceeding Two
Hundred and Fifty Thousand Dollars ($250,000), except earthquake, earth movement
and flood coverage, which deductibles shall be commercially reasonable and
customary. Notwithstanding the foregoing, Tenant shall have the right, on not
less than sixty (60)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-38-

 

 

--------------------------------------------------------------------------------

 

days prior notice to Landlord, to cause Landlord to procure and maintain
earthquake insurance covering the Premises, in an amount reasonably requested by
Tenant (and Tenant acknowledges that the cost thereof shall be payable by Tenant
as an Operating Expense).

c.Policy Form.  Each insurance policy required pursuant to Paragraph 15.a. or
15.b. above shall be issued by an insurance company authorized to do business in
the State of California and with a general policyholders' rating of “A-” or
better and a financial size ranking of “Class VIII” or higher in the most recent
edition of Best's Insurance Guide.  Tenant shall provide Landlord with not less
than thirty (30) days' prior written notice if an insurance policy obtained by
Tenant hereunder is materially changed, cancelled or will be allowed to
lapse.  Any deductibles shall be in commercially reasonable and customary
amounts.  The liability policies and any umbrella/excess coverage policies
carried pursuant to clauses (i) and (v) of Paragraph 15.a. above shall (i) name
or automatically add (by blanket additional insured endorsement) Landlord and
all the other Indemnitees and any other parties designated by Landlord as
additional insureds, (ii) provide that no act or omission of Tenant shall affect
or limit the obligations of the insurer with respect to any other insured and
(iii) provide that the policy and the coverage provided shall be primary, that
Landlord, although an additional insured, shall nevertheless be entitled to
recovery under such policy for any damage to Landlord or the other Indemnitees
by reason of acts or omissions of Tenant, and that any coverage carried by
Landlord shall be noncontributory with respect to policies carried by
Tenant.  The property insurance policies carried under item (ii) of
Paragraphs 15.a. and 15.b. above shall include all waiver of subrogation rights
endorsements necessary to effect the provisions of Paragraph 16 below.  A
certificate of each such insurance policy required of Tenant pursuant to this
Paragraph 15 shall be delivered to Landlord by Tenant on or before the effective
date of such policy and thereafter Tenant shall deliver to Landlord renewal
policies or certificates at least ten (10) days prior to the expiration dates of
expiring policies.  If Tenant fails to procure such insurance or to deliver such
policies or certificates, Landlord may, at its option, after not less than ten
(10) days prior notice and opportunity to cure, procure the same for Tenant's
account, and the cost thereof shall be paid to Landlord by Tenant upon demand.

d.No Implication.  Nothing in this Paragraph 15 shall be construed as creating
or implying the existence of (i) any ownership by Tenant of any fixtures,
additions, Alterations, or improvements in or to the Premises or (ii) any right
on Tenant's part to make any addition, Alteration or improvement in or to the
Premises.

e.Increased Insurance.  The liability insurance requirements under Paragraph 15
shall be reviewed by Landlord and Tenant every five (5) years for the purpose of
mutually increasing (in consultation with their respective insurance advisors)
the minimum limits of such insurance to limits which shall be reasonable and
customary for similar facilities of like size and operation in accordance with
generally accepted insurance industry standards.  The replacement value of the
buildings and other insurable improvements located on the Premises shall be
re-evaluated every five (5) years at the request of either Landlord or Tenant.

16.Mutual Waiver of Subrogation Rights.  Each party hereto hereby releases the
other respective party and, in the case of Tenant as the releasing party, the
other Indemnitees, and in the case of Landlord, the Tenant's agents, employees
and Affiliates, and the respective partners, shareholders, agents, employees,
officers, directors and authorized representatives of

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-39-

 

 

--------------------------------------------------------------------------------

 

such released party, from any claims such releasing party may have for damage to
the Building, the Premises or any of such releasing party's fixtures, personal
property, improvements and alterations in or about the Premises that is caused
by or results from risks insured against under any “special form” insurance
policies actually carried by such releasing party or deemed to be carried by
such releasing party; provided, however, that such waiver shall be limited to
the extent of the net insurance proceeds payable by the relevant insurance
company with respect to such loss or damage (or in the case of deemed coverage,
the net proceeds that would have been payable).  For purposes of this
Paragraph 16, Tenant and Landlord shall be deemed to be carrying any of the
insurance policies required pursuant to Paragraph 15 but not actually carried by
such party.  Each party hereto shall cause each such fire and extended coverage
insurance policy obtained by it to provide that the insurance company waives all
rights of recovery by way of subrogation against the other respective party and
the other released parties in connection with any matter covered by such policy.

17.Utilities/Services.

a.Basic Services. Landlord shall furnish the following utilities and services
(“Basic Services”) for the Premises:  (i) electricity for Building standard
lighting and power suitable for the use of the Premises for ordinary general
office purposes, (ii) heat and air conditioning (“HVAC”) from the HVAC units
serving the Premises installed as part of Landlord's Work and described in
Schedule 3 hereof, for a total of 2,900 hours per year, with the particular
hours of such service on each day of the year being determined by Tenant on
reasonable advance notice to Landlord (the “Standard HVAC Hours”),
(iii) unheated water for the restroom(s) and kitchen areas in the Premises,
(iv) elevator service to the floor(s) of the Premises by non-attended automatic
elevators for general office pedestrian usage, and (v) on Business Days,
janitorial services consistent with the Management Standard.  Notwithstanding
the foregoing, however, Tenant may use water, electric current, and janitorial
service in excess of that provided in Basic Services (“Excess Services,” which
shall include without limitation any power usage other than through existing
standard 110-volt AC outlets; electricity in excess of the lesser of that
described in clause (i) above or clause (ii) of Paragraph 17.c. below;
electricity and/or water consumed by Tenant in connection with any dedicated or
supplemental heating, ventilating and/or air conditioning, computer power,
telecommunications and/or other special units or systems of Tenant; chilled,
heated or condenser water; or water used for any purpose other than ordinary
drinking and lavatory purposes), provided that the Excess Services desired by
Tenant are reasonably available to Landlord and to the Premises, and provided
further that Tenant complies with the procedures established by Landlord from
time to time for requesting and paying for such Excess Services and with all
other provisions of this Paragraph 17.  Notwithstanding the above, (subject to
any temporary shutdown for repairs, for security purposes, for compliance with
any legal restrictions, or due to strikes, lockouts, labor disputes, fire or
other casualty, acts of God, acts of terror, or other causes beyond the
reasonable control of Landlord) (A) Tenant shall have access to the Premises 24
hours a day, each day of the Lease term, (B) the services described in (i),
(iii) and (iv) above shall be provided to the Premises 24 hours a day, each day
of the Lease term, and (C) subject to the above provisions of this Paragraph
17.a. regarding availability of Excess Services and Paragraph 17.b. below
regarding Tenant's payment for Excess Services, the heat and air conditioning
described in (ii) above shall be available to the Premises 24 hours a day, each
day of the Lease term.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-40-

 

 

--------------------------------------------------------------------------------

 

b.Payment for Utilities and Services.  The cost of Basic Services shall be
included in Operating Expenses. In addition, Tenant shall pay to Landlord upon
demand (i) the cost, at Landlord's actual cost of providing the same, of any
Excess Services used by Tenant and (ii) the cost of installing any equipment
required in connection with any Excess Services requested by Tenant.  Landlord's
failure to bill Tenant for any of the foregoing shall not waive Landlord's right
to bill Tenant for the same at a later time. As respects Excess Services for
HVAC, if in any calendar year of the Term, Tenant uses HVAC service from any
particular HVAC unit serving the Premises (not including package or supplemental
units installed by Tenant) for a number of hours in excess of the Standard HVAC
Hours (the “Excess Use Hours”), then Tenant shall pay to Landlord an amount
equal the excess depreciation caused by the excess usage (without mark-up),
calculated as set forth below.  As of the date of this Lease based on the
existing HVAC systems serving the Premises, such depreciation computation will
be based on an expected useful service life of 15 years and a cost of $2,500 per
ton as the installed equipment cost. As of the date hereof, the cost per Excess
Use Hour payable by Tenant shall be as set forth on Schedule 3 attached hereto
(and Tenant acknowledges that such amounts may change as and when particular
HVAC units are required to be replaced). The such cost for Excess Use Hours is
subject to change throughout the Lease term if there is any Capital
Repairs/Replacements performed to an HVAC unit; provided, however, that such
rates shall at all times reflect Landlord's reasonable calculation of the excess
depreciation of the subject HVAC units caused by the excess usage and shall not
include any mark up by Landlord.  If the term of this Lease commences or ends on
a day other than the first or last day of a calendar year, respectively, the
Standard HVAC Hours applicable to the calendar year in which such term commences
or ends shall be prorated according to the ratio which the number of days during
the term of this Lease in such calendar year bears to three hundred sixty five
(365).  Following written request by Tenant from time to time but not more
frequently than once each month, Landlord shall provide Tenant with a statement
reasonably indicating the HVAC hours utilized by Tenant for its Premises as
reflected by the meter.

c.Utility Connections.  Tenant use of electricity at the Premises shall not
exceed the capacity of the feeders or other aspects of the Building electrical
system.  Tenant will not conduct additional coring or channeling of the floor of
the Premises in order to install new electric outlets in the Premises without
the prior approval of Landlord, which approval shall not be unreasonably
withheld. Tenant acknowledges that it shall be reasonable for Landlord to
withhold its consent if Landlord reasonably determines that coring and/or
channeling of the floor in order to install such additional outlets will weaken
the structure of the floor.

d.HVAC System Design and Use. Tenant agrees that it shall design the Premises
and use the Premises HVAC systems, and operate its business in the Premises, so
as not to cause undue wear and tear on the HVAC systems. Landlord makes no
representation to Tenant regarding the adequacy or fitness of the heating, air
conditioning or ventilation equipment in the Building to maintain temperatures
that may be required for, or because of, any computer or communications rooms,
studio space, lighting, retail or restaurant use, machine rooms, conference
rooms or other areas of high concentration of personnel or electrical usage, or
any other uses other than or in excess of the fractional horsepower normally
required for office equipment, or for any lack of performance of such HVAC
systems due to Tenant's partitioning of the Premises, and Landlord shall have no
liability for loss or damage suffered by Tenant or others in connection
therewith.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-41-

 

 

--------------------------------------------------------------------------------

 

e.Governmental Controls.  In the event any governmental authority having
jurisdiction over the Premises promulgates or revises any Legal Requirement
relating to the use or conservation of energy or utilities or the reduction of
automobile or other emissions (collectively, “Controls”) or in the event
Landlord is required to make alterations to the Premises in order to comply with
such mandatory Controls, Landlord shall comply with such Controls and make such
alterations to the Premises related thereto.  Such compliance and the making of
such alterations shall not constitute an eviction of Tenant, constructive or
otherwise, or impose upon Landlord any liability whatsoever, including, but not
limited to, liability for consequential damages or loss of business by Tenant.

f.Interruption of Services.  

i.Landlord's obligation to provide utilities and services for the Premises are
subject to applicable Legal Requirements (including the rules or actions of the
public utility company furnishing the utility or service), and shutdowns for
maintenance and repairs, for security purposes, or due to strikes, lockouts,
labor disputes, fire or other casualty, acts of God, or other causes beyond the
control of Landlord.  In the event of an interruption in, or failure or
inability to provide any service or utility for the Premises for any reason,
such interruption, failure or inability shall not constitute an eviction of
Tenant, constructive or otherwise, or impose upon Landlord any liability
whatsoever, including, but not limited to, liability for consequential damages
or loss of business by Tenant, or, except as expressly set forth in this Lease,
entitle Tenant to any abatement or offset of Monthly Rent, Additional Rent or
any other amounts due from Tenant under this Lease.  Tenant hereby waives the
provisions of California Civil Code Section 1932(1) or any other applicable
existing or future Legal Requirement permitting the termination of this Lease
due to such interruption, failure or inability.

ii.Notwithstanding the foregoing, if any interruption in, or failure or
inability to provide any Basic Services is (i) within Landlord’s reasonable
control and continues for five (5) or more consecutive Business Days after
Tenant’s written notice thereof to Landlord, or (ii) outside of Landlord’s
reasonable control and continues for thirty (30) or more consecutive days after
Tenant’s written notice thereof to Landlord, and Tenant is unable to use and
does not use a material portion of the Premises for Tenant’s business purposes
as a result thereof, then Tenant shall be entitled to an abatement of Monthly
Rent under Paragraph 5 hereof and Additional Rent under Paragraph 7 hereof,
which abatement shall commence as of the first day after the expiration of such
five (5) Business Day or thirty (30) day period, as the case may be, and shall
be based on the extent of Tenant’s inability to use the Premises for Tenant’s
business. The abatement provisions set forth above shall be inapplicable to any
interruption in, or failure or inability to provide any Basic Services that is
caused by (x) damage by fire or other casualty or a taking (it being
acknowledged that such situations shall be governed by Paragraphs 26 and 27,
respectively), or (y) the negligence or willful misconduct of Tenant or any
other Tenant Parties.

g.Property Management.

i.Landlord Provided Property Management.  As of the date hereof, the Premises
shall be operated and managed by Landlord in a manner consistent with the
Management Standard. Such management and operation shall include, without
limitation, the

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-42-

 

 

--------------------------------------------------------------------------------

 

provision of all of the Basic Services as provided above, repair and maintenance
of the Premises and Building, including all Building systems (other than the
Tenant Installed Supplemental Building Systems and Tenant's Equipment), keeping
all exterior areas in neat, clean and safe condition, and providing customary
engineering services (collectively, the “Property Management”). So long as
Landlord is providing the Property Management, Tenant shall have the right to
request Landlord to modify the level of services being provided, including,
without limitation, modifying janitorial or security services, and landscape
maintenance services and Landlord and Tenant shall cooperate to mutually agree
on such modified level of service so long as it is consistent with the
Management Standard. The costs of the Property Management shall be included in
Operating Expenses to the extent allowed pursuant to Paragraph 7 above. So long
as Landlord is providing the Property Management, Landlord may include a
management fee in Operating Expenses equal to the greater of (i) 3% of “gross
revenues” of the Premises (i.e., all Monthly Rent, Parking Space Rental, and
Additional Rent paid by Tenant to Landlord, but not including any utility
charges), and (ii) $244,000.00 per year (the “Full Management Fee”).

ii.Tenant Right to Partially Manage Property. At any time during the Term,
Tenant shall have the right to elect, by giving not less than 120-days prior
written notice to Landlord, to take over the provision of all Property
Management duties, with the exception of (A) the provision of the engineering
function, (B) the procurement and maintenance of Landlord's insurance for the
Premises pursuant to Paragraph 15.b., (C) Landlord's payment of Tax Expenses
(subject to reimbursement from Tenant as Additional Rent hereunder), and (D)
maintenance and repair of the Base Building and, except as otherwise required
pursuant to Paragraph 8.b.i. above, causing the Base Building to comply with
Legal Requirements to the extent necessary for Tenant to occupy the Premises
(collectively, the “Landlord Retained Responsibilities”).  If Tenant makes such
election, then on a date mutually and reasonably agreed upon by Landlord and
Tenant, Landlord shall cease providing the Property Management duties (other
than the Landlord Retained Responsibilities), and Tenant will commence to do so
(the “Management Turn Over Date”). Following the Management Turn Over Date,
Tenant will be responsible to provide the Basic Services and other Property
Management duties and obligations (other than the Landlord Retained
Responsibilities), at Tenant's sole cost and expense, and the costs thereof
shall no longer be included in Operating Expenses.  Without limiting the
generality of the foregoing, Tenant's obligations after the Management Turn Over
Date shall specifically include elevator maintenance and repair.  Landlord and
Tenant shall reasonably cooperate to assign service contracts and guaranties
related to the Property Management duties to Tenant (including Tenant
contracting directly with the applicable utility companies for the provision of
electrical, gas, and water service to the Premises) in an efficient manner
without causing any interruption in the services provided to the Premises and
without incurring any termination fees or other expenses related to such
turn-over of responsibilities.  Following the Management Turn Over Date, the
Management Fee shall be reduced to equal the greater of (i) 1.5% of “gross
revenues” of the Premises, and (ii) $122,000.00 per year (the “Partial
Management Fee”) Whichever of the Full Management Fee or the Partial Management
Fee is applicable, shall be the “Property Management Fee” per Section 7.a.i).

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-43-

 

 

--------------------------------------------------------------------------------

 

iii.Landlord's On-Site Personnel.   Tenant shall provide Landlord, free of cost,
with reasonable space within the Building for Landlord's (or its applicable
vendor's) property management personnel and engineers (which space shall be
commensurate with the level of service being provided by Landlord under this
Lease). Any such space shall be deemed to be occupied by Tenant.

iv.Definitions.

(A)As used herein, the “Base Building” shall mean the (1) structural portions of
the Building and the Parking Structure (including exterior walls, roof
structure, foundation and core of the Building) and (2) the mechanical,
electrical, life safety, plumbing, sprinkler systems and HVAC systems of the
Building other than the Tenant Installed Supplemental Building Systems and
Tenant's Equipment.  

(B)As used herein, the “Management Standard” shall mean that the applicable
party shall manage and operate the Premises and perform its duties under this
Lease in a manner consistent with the standards followed by other first-class
institutional owners and management companies of first-class office buildings of
comparable quality in the downtown Los Angeles area.

18.Personal Property and Other Taxes.  Tenant shall pay, at least ten (10) days
before delinquency, any and all taxes, fees, charges or other governmental
impositions levied or assessed against Landlord or Tenant (a) upon Tenant's
equipment, furniture, fixtures, improvements and other personal property
(including carpeting installed by Tenant) located in the Premises, (b) by virtue
of any Alterations made by Tenant to the Premises, and (c) upon this transaction
or any document to which Tenant is a party creating or transferring an interest
or an estate in the Premises.  If any such fee, charge or other governmental
imposition is paid by Landlord, and is not included in Tax Expenses, Tenant
shall reimburse Landlord for Landlord's payment within thirty (30) days
following demand (accompanied by evidence of said fee, charge or other
governmental imposition).

19.Rules and Regulations.  Tenant shall comply with the rules and regulations
set forth on Exhibit B attached hereto, as such rules and regulations may be
reasonably modified or amended by Landlord from time to time (the “Rules and
Regulations”).  In the event of any conflict between the Rules and Regulations
and the balance of this Lease, the balance of this Lease shall control.

20.Surrender; Holding Over.

a.Surrender.  Upon the expiration or other termination of this Lease, Tenant
shall surrender the Premises to Landlord vacant and broom-clean, with all
improvements and Alterations (except as provided below) in their good condition,
except for reasonable wear and tear, damage from casualty or condemnation and
any changes resulting from approved Alterations; provided, however, that prior
to the expiration or termination of this Lease Tenant shall remove from the
Premises any Alterations that Tenant is required by Landlord to remove under the
provisions of this Lease and all of Tenant's Property and trade fixtures.  If
such removal is not completed at the expiration or other termination of this
Lease, Landlord may

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-44-

 

 

--------------------------------------------------------------------------------

 

remove the same at Tenant's expense.  Any damage to the Premises or the Building
caused by such removal shall be repaired promptly by Tenant (including the
patching or repairing of damage to ceilings and walls, but Tenant shall not be
required to re-paint, touch-up paint, fill minor nail holes, etc.) or, if Tenant
fails to do so, Landlord may do so at Tenant's expense.  The removal of
Alterations from the Premises shall be governed by Paragraph 9 above.  Tenant's
obligations under this paragraph shall survive the expiration or other
termination of this Lease.  Upon expiration or termination of this Lease or of
Tenant's possession, Tenant shall surrender all keys to the Premises or any
other part of the Building and shall make known to Landlord the combination of
locks on all safes, cabinets and vaults that may be located in the Premises.

b.Holding Over.  If Tenant remains in possession of the Premises after the
expiration or earlier termination of this Lease with the express written consent
of Landlord, Tenant's occupancy shall be a month-to-month tenancy at a rent
agreed upon by Landlord and Tenant, but in no event less than the greater of
(i) the Monthly Rent and Additional Rent payable under this Lease during the
last full month prior to the date of the expiration of this Lease or (ii) the
then fair market rental (as mutually agreed by Landlord and Tenant) for the
Premises.  Except as provided in the preceding sentence, the month-to-month
tenancy shall be on the terms and conditions of this Lease, except that any
renewal options, expansion options, rights of first refusal, rights of first
negotiation or any other rights or options pertaining to additional space in the
Building contained in this Lease shall be deemed to have terminated and shall be
inapplicable thereto.  Landlord's acceptance of rent after such holding over
with Landlord's written consent shall not result in any other tenancy or in a
renewal of the original term of this Lease.  If Tenant remains in possession of
the Premises after the expiration or earlier termination of this Lease without
Landlord's consent (or Landlord and Tenant have not otherwise been able to agree
on the Monthly Rent payable for such holdover period), Tenant's continued
possession shall be on the basis of a tenancy at sufferance and Tenant shall pay
as Monthly Rent during the holdover period an amount equal to the greater of
(i) one hundred fifty percent (150%) of the fair market rental (as reasonably
determined by Landlord) for the Premises or (ii) two hundred percent (200%) of
the Monthly Rent and Additional Rent payable under this Lease for the last full
month prior to the date of such expiration or termination.  Except as
specifically provided in this Paragraph 20, the holdover tenancy shall be on the
terms and conditions of this Lease.

c.Indemnification.  If Tenant holds over in the Premises for period in excess of
ten (10) days without Landlord's consent, then Tenant shall indemnify, defend
and hold Landlord harmless from and against all Claims incurred by or asserted
against Landlord and arising directly or indirectly from Tenant's failure to
timely surrender the Premises, including but not limited to (i) any rent payable
by or any loss, cost, or damages, including lost profits, claimed by any
prospective tenant of the Premises or any portion thereof, and (ii) Landlord's
damages as a result of such prospective tenant rescinding or refusing to enter
into the prospective lease of the Premises or any portion thereof by reason of
such failure to timely surrender the Premises; provided, however, as a condition
to Tenant’s obligations under this Paragraph 20.c., Landlord shall give Tenant
written notice of the existence of a prospective successor tenant for the
Premises or any portion thereof, or the existence of any other matter which
might give rise to a claim by Landlord under the foregoing indemnity, at least
thirty (30) days prior to the date Landlord shall require Tenant’s surrender of
the Premises, and Tenant shall not be responsible to Landlord under the
foregoing indemnity if Tenant shall surrender the Premises on or prior to the
expiration of such thirty (30) day period (it being agreed, however, that
Landlord need not identify the prospective tenant by name in its notice, and it
being further agreed that such notice may be given prior to the scheduled
expiration date of this Lease)..

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-45-

 

 

--------------------------------------------------------------------------------

 

21.Subordination and Attornment.

a.Subject to Paragraph 21.b. below, this Lease is expressly made subject and
subordinate to any mortgage, deed of trust, ground lease, underlying lease or
like encumbrance affecting any part of the Premises or any interest of Landlord
therein which is now existing or hereafter executed or recorded, any present or
future modification, amendment or supplement to any of the foregoing, and to any
advances made thereunder (any of the foregoing being a “Superior Interest”).  If
the interest of Landlord in the Premises or the Building is transferred to any
person (“Purchaser”) pursuant to or in lieu of foreclosure or other proceedings
for enforcement of any Superior Interest, Tenant shall immediately attorn to the
Purchaser, and this Lease shall continue in full force and effect as a direct
lease between the Purchaser and Tenant on the terms and conditions set forth
herein, provided that Purchaser acquires and accepts the Premises or the
Building subject to this Lease and recognizes Tenant's rights hereunder.  Upon
Purchaser's request, including any such request made by reason of the
termination of this Lease as a result of such foreclosure or other proceedings,
Tenant shall enter in to a new lease with Purchaser on the terms and conditions
of this Lease applicable to the remainder of the term hereof.  Notwithstanding
the subordination of this Lease to Superior Interests as set forth above, the
holder of any Superior Interest may at any time (including as part of
foreclosure or other proceedings for enforcement of such Superior Interest),
upon written notice to Tenant, elect to have this Lease be prior and superior to
such Superior Interest.

b.Notwithstanding the foregoing terms of Paragraph 21.a., the subordination of
this Lease to any future Superior Interest shall be subject to and conditioned
upon Tenant obtaining a commercially reasonable subordination, non‑disturbance
and attornment agreement (an “SNDA”) from the holder of such Superior Interest,
that provides that so long as Tenant is not in default hereunder beyond any
applicable notice and grace periods (i) this Lease will not be terminated or cut
off nor shall Tenant's possession hereunder be disturbed by enforcement of any
rights given to such Superior Interest pursuant to any such mortgage, deed of
trust, ground lease, underlying lease or like encumbrance, (ii) such Superior
Interest shall recognize Tenant as the tenant under this Lease, (iii) no default
by Landlord under any Superior Interest shall affect Tenant's rights under this
Lease, (iv) Tenant will not be named as a party in any foreclosure or other
proceedings with respect to any such Superior Interest, unless specifically
required to be so named by Legal Requirements, (v) Tenant shall attorn to the
person who acquires Landlord's interest hereunder through any such Superior
Interest and (vi) the holder of any such Superior Interest shall not be
(A) liable for any act or omission of any prior landlord (including Landlord),
(B) liable for the return of any security deposit not actually received by such
successor-in-interest, (C) subject to any offsets or defenses that Tenant might
have against any prior landlord (including Landlord), (D) bound by any payment
of rent or additional rent made by Tenant to Landlord more than thirty (30) days
in advance of the due date thereof, (E) bound by any amendment or modification
of this Lease made without the written consent of the holder of such Superior
Interest (to the extent such consent is required under the documents related to
the subject Superior Interest), except to the extent any such amendment or
modification is made pursuant to Tenant's express rights under this Lease (e.g.,
Tenant's right to extend the term of the Lease), or (F) bound to fund any
portion of Landlord's Allowance with respect to the Premises or perform
Landlord's Work.  Tenant shall, within ten (10) days after Landlord's request,
execute and deliver to Landlord an SNDA to a particular Superior
Interest.  Notwithstanding the foregoing, the failure of any such holder of a
Superior Interest to execute and deliver such a non-

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-46-

 

 

--------------------------------------------------------------------------------

 

disturbance agreement upon Landlord's request shall not constitute a default
hereunder by Landlord, it being understood that Landlord's sole obligation is to
request in good faith the execution and delivery of such agreement.

c.Landlord has caused any Superior Interest in effect as of the date of this
Lease to provide an SNDA to Tenant concurrently with the full execution and
delivery of this Lease.

22.Intentionally Omitted.

23.Entry by Landlord.  Landlord may, at any and all reasonable times, and upon
no less than forty-eight (48) hours' prior notice (provided that no advance
notice need be given if an emergency (as determined by Landlord in its good
faith judgment) necessitates an immediate entry or prior to entry to provide
janitorial or security services), enter the Premises to (a) inspect the same and
to determine whether Tenant is in compliance with its obligations hereunder,
(b) show the Premises to prospective lenders, purchasers and, during the last 12
months of the Term, to prospective tenants, (c) post notices of
nonresponsibility, and (d) make repairs or required alterations or improvements
to the Building or any other portion of the Premises as required under this
Lease. At Tenant's option, Tenant may require that an employee of Tenant
accompany any such visitors (other than Landlord or Landlord's agents, employees
or contractors). Tenant may from time to time upon thirty (30) days’ advance
written notice to Landlord designate, as secured areas of the Premises, areas
where unusually confidential information is kept. Except in the case of
emergency (as determined by Landlord in good faith), Landlord shall not enter
such secured areas unless accompanied by a representative of Tenant. Tenant
agrees to make such representative available to Landlord during Business Hours
upon reasonable advance request (which may be oral) by Landlord. If Tenant shall
fail to make such a representative available upon such request, Landlord may
enter such secured areas without Tenant’s representative. Landlord shall at all
times be provided with a means of entry to the secured areas in the event of an
emergency or Tenant’s failure to provide a representative as aforesaid. Landlord
shall not provide janitorial services to such secured areas unless requested by
Tenant, in which case such services will be provided at the normal times
janitorial service is supplied to other portions of the Premises. Tenant may
elect that a representative accompany the provider of such janitorial services
to the secured areas so long as the same does not require rescheduling of such
services or hinder, interfere with or delay the performance of the same and is
permitted under Landlord’s applicable contracts with the provider of such
janitorial services.  In no event shall such entry or work entitle Tenant to an
abatement of rent, constitute an eviction of Tenant, constructive or otherwise,
or impose upon Landlord any liability whatsoever, including but not limited to
liability for consequential damages or loss of business or profits by
Tenant.  Landlord shall at all times retain a key with which to unlock all of
the doors in the Premises, except Tenant's vaults and safes.  Landlord shall use
good faith efforts to minimize interference with Tenant's use and occupancy of
the Premises for the ordinary conduct of Tenant's business in connection with
the exercise of Landlord's rights under this Paragraph.  If an emergency
necessitates immediate access to the Premises, Landlord may use whatever force
is necessary to enter the Premises and any such entry to the Premises shall not
constitute a forcible or unlawful entry into the Premises, a detainer of the
Premises, or an eviction of Tenant from the Premises, or any portion thereof.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-47-

 

 

--------------------------------------------------------------------------------

 

24.Intentionally Omitted.

25.Default and Remedies.

a.Events of Default.  The occurrence of any of the following shall constitute an
“Event of Default” by Tenant:

1.Tenant fails to pay when due Monthly Rent, Additional Rent, Parking Space
Rental or any other rent due hereunder and such failure continues for five (5)
Business days after written notice thereof from Landlord; or

2.Tenant abandons the Premises for fifteen (15) consecutive Business Days, which
abandonment continues for fifteen (15) Business Days after written notice
thereof from Landlord to Tenant; or

3.Tenant fails to deliver any estoppel certificate pursuant to Paragraph 29
below, subordination agreement pursuant to Paragraph 21 above, or document
required pursuant to Paragraph 22 above, in each case within the applicable
period set forth therein, and such failure is not cured within five (5) Business
Days after written notice of failure is delivered to Tenant by Landlord; or

4.Intentionally Omitted;

5.Tenant assigns this Lease or subleases any portion of the Premises in
violation of Paragraph 13 above; or

6.Tenant fails to comply with any other provision of this Lease in the manner
and within the time required and such failure continues for thirty (30) days
after written notice thereof from Landlord to Tenant; provided however, that if
the nature of such default is such that the same cannot reasonably be cured
within a thirty (30)-day period, Tenant shall not be deemed to be in default if
it diligently commences such cure within such period and thereafter diligently
proceeds to rectify and cure said default as soon as possible.

b.Remedies.  Upon the occurrence of an Event of Default Landlord shall have the
following remedies, which shall not be exclusive but shall be cumulative and
shall be in addition to any other remedies now or hereafter allowed by law:

1.Landlord may terminate Tenant's right to possession of the Premises at any
time by written notice to Tenant as allowed by Legal Requirements.  Tenant
expressly acknowledges that in the absence of such written notice from Landlord,
no other act of Landlord, including, but not limited to, its re-entry into the
Premises, its efforts to relet the Premises, its reletting of the Premises for
Tenant's account, its storage of Tenant's personal property and trade fixtures,
its acceptance of keys to the Premises from Tenant, its appointment of a
receiver, or its exercise of any other rights and remedies under this
Paragraph 25 or otherwise at law, shall constitute an acceptance of Tenant's
surrender of the Premises or constitute a termination of this Lease or of
Tenant's right to possession of the Premises.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-48-

 

 

--------------------------------------------------------------------------------

 

Upon such termination in writing of Tenant's right to possession of the
Premises, this Lease shall terminate and Landlord shall be entitled to recover
damages from Tenant as provided in California Civil Code Section 1951.2 or any
other applicable existing or future Legal Requirement providing for recovery of
damages for such breach, including but not limited to the following:

(i)The reasonable cost of recovering the Premises; plus

(ii)The reasonable cost of removing Tenant's Alternations, trade fixtures and
improvements to the extent that Tenant is required to remove same hereunder
prior to the expiration of this Lease; plus

(iii)All unpaid rent due or earned hereunder prior to the date of termination,
less the proceeds of any reletting or any rental received from subtenants prior
to the date of termination applied as provided in Paragraph 25.b.2. below,
together with interest at the Interest Rate, on such sums from the date such
rent is due and payable until the date of the award of damages; plus

(iv)The amount by which the rent which would be payable by Tenant hereunder,
including the Additional Rent under Paragraph 7 above and the Parking Space
Rental specified in Paragraph 53 below, as reasonably estimated by Landlord,
from the date of termination until the date of the award of damages, exceeds the
amount of such rental loss as Tenant proves could have been reasonably avoided,
together with interest at the Interest Rate on such sums from the date such rent
is due and payable until the date of the award of damages; plus

(v)The amount by which the rent which would be payable by Tenant hereunder,
including the Additional Rent under Paragraph 7 above and the Parking Space
Rental specified in Paragraph 53 below, as reasonably estimated by Landlord, for
the remainder of the then term, after the date of the award of damages exceeds
the amount such rental loss as Tenant proves could have been reasonably avoided,
discounted at the discount rate published by the Federal Reserve Bank of San
Francisco for member banks at the time of the award plus one percent (1%); plus

(vi)Such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by Legal Requirements, including without limitation
any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.

2.Landlord has the remedy described in California Civil Code Section 1951.4 (a
landlord may continue the lease in effect after the tenant's breach and
abandonment and recover rent as it becomes due, if the tenant has the right to
sublet and assign subject only to reasonable limitations), and may continue this
Lease in full force and effect and may enforce all of its rights and remedies
under this Lease, including, but not limited to, the right to recover rent as it
becomes due.  

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-49-

 

 

--------------------------------------------------------------------------------

 

During the continuance of an Event of Default, for so long as Landlord does not
terminate Tenant's right to possession of the Premises and subject to
Paragraph 13, entitled Assignment and Subletting, and the options granted to
Landlord thereunder, Landlord shall not unreasonably withhold its consent to an
assignment or sublease of Tenant's interest in the Premises or in this Lease.

3.Following the termination of this Lease as the result of an Event of Default,
Landlord may, in compliance with Legal Requirements, enter the Premises and
remove all Tenant's Property, Alterations and trade fixtures from the Premises
and store them at Tenant's risk and expense.  If Landlord removes such Personal
Property from the Premises and stores it at Tenant's risk and expense, and if
Tenant fails to pay the cost of such removal and storage after written demand
therefor and/or to pay any rent then due, then after the property has been
stored for a period of thirty (30) days or more Landlord may sell such property
at public or private sale, in the manner and at such times and places as
Landlord deems commercially reasonable following reasonable notice to Tenant of
the time and place of such sale.  The proceeds of any such sale shall be applied
first to the payment of the expenses for removal and storage of the property,
the preparation for and the conducting of such sale, and for reasonable
attorneys' fees and other legal expenses incurred by Landlord in connection
therewith, and the balance shall be applied as provided in Paragraph 25.b.2.
above.

4.Following the termination of this Lease as the result of an Event of Default,
Landlord may require Tenant to remove any and all Alterations from the Premises
to the extent required under the terms of this Lease, or, if Tenant fails to do
so within ten (10) days after Landlord's request, Landlord may do so at Tenant's
expense.

5.Landlord may cure the Event of Default at Tenant's expense, it being
understood that such performance shall not waive or cure the subject Event of
Default.  If Landlord pays any sum or incurs any expense in curing the Event of
Default, Tenant shall reimburse Landlord upon demand for the amount of such
payment or expense with interest at the Interest Rate from the date the sum is
paid or the expense is incurred until Landlord is reimbursed by Tenant.  Any
amount due Landlord under this subsection shall constitute additional rent
hereunder.

c.Waiver of Redemption.  Tenant hereby waives, for itself and all persons
claiming by and under Tenant, all rights and privileges which it might have
under any present or future Legal Requirement to redeem the Premises or to
continue this Lease after being dispossessed or ejected from the Premises.

d.Consequential Damages.  Notwithstanding anything to the contrary set forth in
this Paragraph 25 or elsewhere in this Lease, in no event shall Tenant be liable
to Landlord for any consequential or remote damages, except for consequential
damages expressly provided for in Paragraph 20.c. of this Lease with regard to
Tenant’s failure to timely surrender the Premises to Landlord as provided in
such Paragraph 20.c. after expiration of the thirty (30) day grace period set
forth therein, where such failure shall continue after the five (5) Business Day
notice and cure period set forth in Paragraph 25.a.3. above. In no event shall
lost rent or other damages of Landlord provided for in Paragraph 25.b. above be
deemed consequential or remote damages.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-50-

 

 

--------------------------------------------------------------------------------

 

26.Damage or Destruction.

a.Except as otherwise provided in this Paragraph 26, if all or a portion of the
Premises necessary for Tenant’s use and occupancy of the Premises (including the
roof-top deck of the Building, the Parking Structure and the Paseo) shall be
damaged by fire or other casualty and this Lease is not terminated as a result
thereof, Landlord shall promptly rebuild and restore the same to the condition
existing immediately prior to such fire or other casualty (“Landlord's
Restoration Work”).  The proceeds of the policies required to be obtained and
maintained by Landlord pursuant to Paragraph 15 hereof shall, to the extent made
available to Landlord, be used for the performance of such rebuilding and
restoration work.

b.Within sixty (60) days after Landlord becomes aware of such damage, Landlord
shall deliver to Tenant an estimate prepared by a reputable architect,
contractor or engineer selected by Landlord setting forth such architect's,
contractor's or engineer's estimate as to the time reasonably required to repair
such damage in order to make the Premises (or such portion thereof) tenantable
(“Landlord's Damage Notice”).  If (i) Landlord's Restoration Work cannot, in the
reasonable opinion of Landlord as set forth in Landlord's Damage Notice, be
substantially completed within twelve (12) months after the date of such damage
or (ii) Landlord's Restoration Work is not fully covered (other than deductible
amounts) by the insurance carried (or required to be carried) by Landlord
hereunder, and the shortfall is greater than $1,000,000.00 (the “Required
Landlord Contribution”), then Landlord at its option exercised by written notice
to Tenant within said sixty (60)-day period, may either (a) elect to repair the
damage, in which event this Lease shall continue in full force and effect
(unless terminated by Tenant in accordance with the provisions of subparagraph
c. below), or (b) terminate this Lease as of the date specified by Landlord in
the notice, which date shall be not less than thirty (30) days nor more than
sixty (60) days after the date such notice is given, and this Lease shall
terminate on the date specified in the notice.  Notwithstanding the foregoing,
Landlord's Restoration Work shall not include and Landlord shall not be
obligated to repair or replace any of Tenant's movable furniture, equipment,
trade fixtures and other personal property, nor any above Building standard
Alterations that were installed in the Premises by or at the request of Tenant
(including those installed by Landlord at Tenant's request, whether prior or
subsequent to the commencement of the Lease term) and no damage to any of the
foregoing shall entitle Tenant to any rent abatement, and Tenant shall, at
Tenant's sole cost and expense, repair and replace such items.  All such repair
and replacement of above Building standard Alterations shall be constructed by
Tenant in accordance with Paragraph 9 above regarding Alterations.

c.If Landlord has not terminated this Lease as provided above and Landlord's
Restoration Work can, in the reasonable opinion of Landlord as set forth in
Landlord's Damage Notice, be substantially completed within twelve (12) months
after the date of such damage, Tenant shall not have the right to terminate this
Lease.  If such estimate is more than twelve (12) months from the date of such
casualty, or if the damage occurs during the last twelve (12) months of the term
of the Lease and Landlord's Restoration Work cannot, in the reasonable opinion
of Landlord as set forth in Landlord's Damage Notice, be substantially completed
within two (2) months after the date of such damage, Tenant by written notice to
Landlord delivered within thirty (30) days after Tenant's receipt of Landlord's
Damage Notice, may elect to terminate this Lease, in which event this Lease
shall terminate on the thirtieth (30th) day after Tenant's termination notice as
if such date were the Expiration Date set forth herein.  

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-51-

 

 

--------------------------------------------------------------------------------

 

d.If, during the course of repair, it becomes reasonably apparent to Landlord
that the time required to make the repairs is likely to materially exceed the
estimate contained in Landlord’s Damage Notice, or any previously estimated
Additional Repair Period, Landlord shall promptly give Tenant written notice
specifying Landlord’s estimate of the number of additional days (the “Additional
Repair Period”) required to make such repairs beyond the original estimate. If
the Additional Repair Period exceeds ninety (90) days (which ninety (90)-day
period shall be extended by the length of any delay in the completion of the
repairs caused by events not within Landlord’s reasonable control or Tenant
Restoration Delay (as defined below, provided that such extension shall not
exceed 60 days unless caused by a Tenant Restoration Delay)), then Tenant may
give notice to Landlord, within thirty (30) calendar days after Tenant receives
notice of Landlord’s revised estimate, terminating this Lease as of the date
thirty (30) days after Tenant’s notice. If Tenant does not give notice
terminating the Lease within such period, Tenant shall not have any right to
terminate this Lease by reason of such delay in completion of the repairs or any
further delay in completion of the repairs. As used herein, “Tenant Restoration
Delay” means any delay in completion of the repairs caused by Tenant, including,
without limitation, any delay caused by Tenant’s failure to respond to inquiries
of Landlord regarding the repairs within a reasonable period of time, or caused
by Tenant’s failure to grant Tenant’s approval of materials or finishes for the
repairs within a reasonable period of time, or caused by any interference by
Tenant, or Tenant’s agents, employees or contractors with the performance of the
repairs.  After Landlord becomes aware of any occurrence that will, or is likely
to, result in Tenant Restoration Delay, Landlord shall use good faith efforts to
promptly (and in any case, within ten (10) days thereof) notify Tenant of such
occurrence together with Landlord’s then good faith estimate of the probable
duration of the Tenant Restoration Delay.

e.If the fire or other casualty damages the Premises necessary for Tenant's use
and occupancy of the Premises, and Tenant ceases to use any portion of the
Premises as a result of such damage, then during the period the Premises or
portion thereof are rendered unusable by such damage and repair, Tenant's
Monthly Rent and Additional Rent shall be proportionately reduced based upon the
extent to which the damage and repair prevents Tenant from conducting, and
Tenant does not conduct, its business at the Premises (and, to the extent that
Tenant is utilizing less than the full capacity of the Parking Structure as a
result thereof, then the obligation to pay Parking Space Rental shall be
proportionately reduced based upon the extent to which the damage and repair
prevents Tenant from utilizing, and Tenant does not utilize, all of the parking
spaces in the Parking Structure; provided, however, if the damage results from
the negligence or willful misconduct of Tenant or any other Tenant Parties, then
Tenant’s Monthly Rent and Additional Rent and obligation to pay Parking Space
Rental will not abate unless Tenant reimburses Landlord for the deductible
required under Landlord’s property damage/rental loss insurance.

f.In no event shall Tenant be entitled to any compensation or damages from
Landlord for loss of use of the whole or any part of the Premises or for any
inconvenience occasioned by any such destruction, rebuilding or restoration of
the Premises, the Building or access thereto, except for the rent abatement
expressly provided above.  Tenant hereby waives California Civil Code
Sections 1932(2) and 1933(4), providing for termination of hiring upon
destruction of the thing hired and Sections 1941 and 1942, providing for repairs
to and of premises.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-52-

 

 

--------------------------------------------------------------------------------

 

27.Eminent Domain.

a.If all or any part of the Premises is taken by any public or quasi-public
authority under the power of eminent domain, or any agreement in lieu thereof (a
“taking”), this Lease shall terminate as to the portion of the Premises taken
effective as of the date of taking.  If only a portion of the Premises is taken,
Landlord or Tenant may terminate this Lease as to the remainder of the Premises
upon written notice to the other party within ninety (90) days after the taking;
provided, however, that Tenant's right to terminate this Lease is conditioned
upon the remaining portion of the Premises being of such size or configuration
that such remaining portion of the Premises is unusable or uneconomical for
Tenant's business.  All Monthly Rent and Additional Rent shall be apportioned as
of the date of such termination, or the date of such taking, whichever shall
first occur.  Landlord shall be entitled to all compensation, damages, income,
rent awards and interest thereon whatsoever which may be paid or made in
connection with any taking and Tenant shall have no claim against Landlord or
any governmental authority for the value of any unexpired term of this Lease or
of any of the improvements or Alterations in the Premises; provided, however,
that the foregoing shall not prohibit Tenant from prosecuting a separate claim
against the taking authority for an amount separately designated for Tenant's
relocation expenses or the interruption of or damage to Tenant's business or as
compensation for Tenant's personal property, trade fixtures, Alterations or
other improvements paid for by Tenant so long as such claim is payable
separately to Tenant.

In the event of a partial taking of the Premises which does not result in a
termination of this Lease, the Monthly Rent and Additional Rent and Parking
Space Rental under Paragraphs 5 and 7 and 53 hereunder shall be equitably
reduced.  If all or any material part of the Premises is taken, Landlord may
terminate this Lease upon written notice to Tenant given within ninety (90) days
after the date of taking.

b.Notwithstanding the foregoing, if all or any portion of the Premises is taken
for a period of time of one (1) year or less ending prior to the end of the term
of this Lease, this Lease shall remain in full force and effect and Tenant shall
continue to pay all rent and to perform all of its obligations under this Lease;
provided, however, that Tenant shall be entitled to all compensation, damages,
income, rent awards and interest thereon that is paid or made in connection with
such temporary taking of the Premises (or portion thereof), except that any such
compensation in excess of the rent or other amounts payable to Landlord
hereunder shall be promptly paid over to Landlord as received.  Landlord and
Tenant each hereby waive the provisions of California Code of Civil Procedure
Section 1265.130 and any other applicable existing or future Legal Requirement
providing for, or allowing either party to petition the courts of the State of
California for, a termination of this Lease upon a partial taking of the
Premises.

28.Landlord's Liability; Sale of Building.  The term “Landlord,” as used in this
Lease, shall mean only the owner or owners of the Premises at the time in
question.  Notwithstanding any other provision of this Lease, the liability of
Landlord for its obligations under this Lease is limited solely to Landlord's
interest in the Premises and the proceeds thereof, as the same may from time to
time be encumbered, and no personal liability shall at any time be asserted or
enforceable against any other assets of Landlord or against the constituent
shareholders, partners, members, or other owners of Landlord, or the directors,
officers, employees and agents of Landlord or such constituent shareholder,
partner, member or other

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-53-

 

 

--------------------------------------------------------------------------------

 

owner, on account of any of Landlord's obligations or actions under this
Lease.  In addition, in the event of any conveyance of title to the Premises,
then provided the grantee or transferee has assumed Landlord's obligations to be
performed under this Lease from and after the date of such conveyance, the
grantor or transferor shall be relieved of all liability with respect to
Landlord's obligations to be performed under this Lease first accruing after the
date of such conveyance.  Upon any conveyance of title to the Premises, the
grantee or transferee shall be deemed to have assumed Landlord's obligations to
be performed under this Lease from and after the date of such conveyance,
subject to the limitations on liability set forth above in this
Paragraph 28.  If Tenant provides Landlord with any security for Tenant's
performance of its obligations hereunder, Landlord shall transfer such security
to the grantee or transferee of Landlord's interest in the Premises, and upon
such transfer and such grantees' or transferee's assumption of same Landlord
shall be released from any further responsibility or liability for such
security.  Notwithstanding any other provision of this Lease, but not in
limitation of the provisions of Paragraph 14.a. above, Landlord shall not be
liable for any consequential damages or interruption or loss of business, income
or profits, or claims of constructive eviction, nor shall Landlord be liable for
loss of or damage to artwork, currency, jewelry, bullion, unique or valuable
documents, securities or other valuables, or for other property not in the
nature of ordinary fixtures, furnishings and equipment used in general
administrative and executive office activities and functions (all of the
foregoing, collectively, “Special Claims”).  Wherever in this Lease Tenant
(a) releases Landlord from any claim or liability, (b) waives or limits any
right of Tenant to assert any claim against Landlord or to seek recourse against
any property of Landlord or (c) agrees to indemnify Landlord against any
matters, the relevant release, waiver, limitation or indemnity shall run in
favor of and apply to Landlord, the constituent shareholders, partners, members,
or other owners of Landlord, and the directors, officers, employees and agents
of Landlord and each such constituent shareholder, partner, member or other
owner.

29.Estoppel Certificates.  At any time and from time to time, upon not less than
ten (10) Business Days’ prior notice from Landlord or Tenant, the other party
shall execute, acknowledge and deliver to the requesting party a statement
certifying the commencement date of this Lease, stating that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and the date and nature
of each such modification), that such party is not in default under this Lease
(or, if such party is in default, specifying the nature of such default), that,
to the best of the responding party’s knowledge, the requesting party is not in
default under this Lease (or if the requesting party is in default, specifying
the nature of the default of which the responding party is aware), the current
amounts of and the dates to which the Monthly Rent, Additional Rent and Parking
Space Rental has been paid, and setting forth such other matters as may be
reasonably requested by the requesting party. Any such statement may be
conclusively relied upon by a prospective purchaser of the Premises or by a
lender obtaining a lien on the Premises as security, or by an assignee or
subtenant of Tenant.

30.Right of Landlord to Perform.  If Tenant fails to make any payment required
hereunder (other than Monthly Rent, Additional Rent and/or Parking Space Rental)
or fails to perform any other of its obligations hereunder, Landlord may, after
not less than ten (10) Business Days prior notice to Tenant, but shall not be
obliged to, and without waiving any default of Tenant or releasing Tenant from
any obligations to Landlord hereunder, make any such payment or perform any
other such obligation on Tenant's behalf.  Tenant shall pay to

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-54-

 

 

--------------------------------------------------------------------------------

 

Landlord, within thirty (30) days of Landlord's written demand therefor, one
hundred ten percent (110%) of all sums so paid by Landlord and all necessary
incidental costs incurred by Landlord in connection with the performance by
Landlord of an obligation of Tenant.  If such sum is not paid by Tenant within
the required thirty (30)-day period, interest shall accrue on such sum at the
Interest Rate from the end of such thirty (30)-day period until paid by
Tenant.  Further, Tenant's failure to make such payment within such thirty
(30)-day period shall entitle Landlord to the same rights and remedies provided
Landlord in the event of non-payment of rent.

31.Late Charge; Late Payments.  Tenant acknowledges that late payment of any
installment of Monthly Rent, Additional Rent, Parking Space Rental or any other
amount required under this Lease will cause Landlord to incur costs not
contemplated by this Lease and that the exact amount of such costs would be
extremely difficult and impracticable to fix.  Such costs include, without
limitation, processing and accounting charges, late charges that may be imposed
on Landlord by the terms of any encumbrance or note secured by the Premises and
the loss of the use of the delinquent funds.  Therefore, if any installment of
Monthly Rent, Additional Rent, Parking Space Rental or any other amount due from
Tenant is not received when due, Tenant shall pay to Landlord on demand, on
account of the delinquent payment, an additional sum equal to the greater of
(i) five percent (5%) of the overdue amount, or (ii) One Hundred Dollars
($100.00), which additional sum represents a fair and reasonable estimate of the
costs that Landlord will incur by reason of late payment by Tenant, provided,
however, Tenant shall not be required to pay said late charge on the first late
payment in any period of twelve (12) consecutive months, unless such payment
remains unpaid for five (5) Business Days after written notice to
Tenant.  Acceptance of any late charge shall not constitute a waiver of Tenant's
default with respect to the overdue amount, nor prevent Landlord from exercising
its right to collect interest as provided above, rent, or any other damages, or
from exercising any of the other rights and remedies available to Landlord.

32.Attorneys' Fees; Waiver of Jury Trial.  In the event of any action or
proceeding between Landlord and Tenant (including an action or proceeding
between Landlord and the trustee or debtor in possession while Tenant is a
debtor in a proceeding under any bankruptcy law) to enforce any provision of
this Lease, the losing party shall pay to the prevailing party all costs and
expenses, including, without limitation, reasonable attorneys' fees and
expenses, incurred in such action and in any appeal in connection therewith by
such prevailing party.  The “prevailing party” will be determined by the court
before whom the action was brought based upon an assessment of which party's
major arguments or positions taken in the suit or proceeding could fairly be
said to have prevailed over the other party's major arguments or positions on
major disputed issues in the court's decision.  Notwithstanding the foregoing,
however, Landlord shall be deemed the prevailing party in any unlawful detainer
or other action or proceeding instituted by Landlord based upon any default or
alleged default of Tenant hereunder if (i) judgment is entered in favor of
Landlord, or (ii) prior to trial or judgment Tenant pays all or any portion of
the rent claimed by Landlord, vacates the Premises, or otherwise cures the
default claimed by Landlord.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-55-

 

 

--------------------------------------------------------------------------------

 

IF ANY ACTION OR PROCEEDING BETWEEN LANDLORD AND TENANT TO ENFORCE THE
PROVISIONS OF THIS LEASE (INCLUDING AN ACTION OR PROCEEDING BETWEEN LANDLORD AND
THE TRUSTEE OR DEBTOR IN POSSESSION WHILE TENANT IS A DEBTOR IN A PROCEEDING
UNDER ANY BANKRUPTCY LAW) PROCEEDS TO TRIAL, TO THE FULLEST EXTENT PERMITTED BY
LEGAL REQUIREMENTS, LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY IN SUCH TRIAL.  Landlord and Tenant agree that this paragraph constitutes
a written consent to waiver of trial by jury within the meaning of California
Code of Civil Procedure Section 631(d)(2), and each party does hereby authorize
and empower the other party to file this paragraph and/or this Lease, as
required, with the clerk or judge of any court of competent jurisdiction as a
written consent to waiver of jury trial.

33.Waiver.  No provisions of this Lease shall be deemed waived by Landlord or
Tenant unless such waiver is in a writing signed by waiving party.  The waiver
by Landlord or Tenant of any breach of any provision of this Lease shall not be
deemed a waiver of any subsequent breach of the same or any other provision of
this Lease.  No delay or omission in the exercise of any right or remedy of
Landlord or Tenant upon any default by the other shall impair such right or
remedy or be construed as a waiver.  Landlord's acceptance of any payments of
rent due under this Lease shall not be deemed a waiver of any default by Tenant
under this Lease (including Tenant's recurrent failure to timely pay rent) other
than Tenant's nonpayment of the accepted sums, and no endorsement or statement
on any check or accompanying any check or payment shall be deemed an accord and
satisfaction.  Landlord's consent to or approval of any act by Tenant requiring
Landlord's consent or approval shall not be deemed to waive or render
unnecessary Landlord's consent to or approval of any subsequent act by Tenant.

34.Notices.  All notices and demands which may or are required to be given by
either party to the other hereunder shall be in writing.  All notices and
demands by Landlord to Tenant shall be delivered personally or sent by United
States mail, postage prepaid, or by any reputable overnight or same-day courier,
addressed to Tenant at the Premises, or to such other place as Tenant may from
time to time designate by notice to Landlord hereunder; provided, however, that
prior to the Commencement Date, notices to Tenant shall be addressed to Tenant
at 1633 Broadway, New York, NY 10019, Attn: General Counsel, with a copy to
Allen Matkins Leck Gamble Mallory & Natsis, LLP, 1901 Avenue of the Stars, Suite
1800, Los Angeles, California 90067, Attn: Eric J. Shelby, Esq.  All notices and
demands by Tenant to Landlord shall be sent by United States mail, postage
prepaid, or by any reputable overnight or same-day courier, addressed to
Landlord in care of Shorenstein Properties LLC, 235 Montgomery Street, 16th
floor, San Francisco, California 94104, Attn:  Corporate Secretary, with a copy
to the management office of the Building, or to such other place as Landlord may
from time to time designate by notice to Tenant hereunder.  Notices delivered
personally or sent same-day courier, and actually delivered prior to 6:00 p.m.,
will be effective immediately upon delivery to the addressee at the designated
address; notices sent by overnight courier will be effective one (1) Business
Day after acceptance by the service for delivery; notices sent by mail will be
effective two (2) Business Days after mailing.  In the event Tenant requests
multiple notices hereunder, Tenant will be bound by such notice from the earlier
of the effective times of the multiple notices.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-56-

 

 

--------------------------------------------------------------------------------

 

35.Notice of Surrender.  At least ninety (90) days before the last day of the
term hereof, Tenant shall endeavor to give Landlord a written notice of
intention to surrender the Premises on that date, but neither this paragraph nor
any failure by Landlord to protest the lack of such notice by Tenant shall be
construed as an extension of the term or as a consent by Landlord to any holding
over by Tenant, nor shall such failure be deemed a default by Tenant hereunder,
or subject Tenant to any liability whatsoever.

36.Defined Terms and Marginal Headings.  When required by the context of this
Lease, the singular includes the plural.  If more than one person or entity
signs this Lease as Tenant, the obligations hereunder imposed upon Tenant shall
be joint and several, and the act of, written notice to or from, refund to, or
signature of, any Tenant signatory to this Lease (including, without limitation,
modifications of this Lease made by fewer than all such Tenant signatories)
shall bind every other Tenant signatory as though every other Tenant signatory
had so acted, or received or given the written notice or refund, or signed.  The
headings and titles to the paragraphs of this Lease are for convenience only and
are not to be used to interpret or construe this Lease.  Wherever the term
“including” or “includes” is used in this Lease it shall be construed as if
followed by the phrase “without limitation.”   Whenever in this Lease a right,
option or privilege of Tenant is conditioned upon Tenant (or any affiliate
thereof or successor thereto) being in “occupancy” of a specified portion or
percentage of the Premises, for such purposes “occupancy” shall mean Tenant's
(or such affiliate's or successor's) physical occupancy of the space for the
conduct of such party's business, and shall not include any space that is
subject to a sublease (provided that space encumbered by a Live Event/Retail
Sublease or a Shared Space Arrangement shall be deemed to be occupied by Tenant)
or that has been vacated by such party, other than a vacation of the space as
reasonably necessary in connection with the performance of approved Alterations
or by reason of a fire or other casualty or a taking.  The language in all parts
of this Lease shall in all cases be construed as a whole and in accordance with
its fair meaning and not construed for or against any party simply because one
party was the drafter thereof.

37.Time and Applicable Law.  Time is of the essence of this Lease and of each
and all of its provisions, except as to the conditions relating to the delivery
of possession of the Premises to Tenant.  This Lease shall be governed by and
construed in accordance with the laws of the State of California, and the venue
of any action or proceeding under this Lease shall be the City and County of Los
Angeles, California.

38.Successors.  Subject to the provisions of Paragraphs 13 and 28 above, the
covenants and conditions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors, executors, administrators and assigns.

39.Entire Agreement; Modifications.  This Lease (including any exhibit, rider or
attachment hereto) constitutes the entire agreement between Landlord and Tenant
with respect to Tenant's lease of the Premises.  No provision of this Lease may
be amended or otherwise modified except by an agreement in writing signed by the
parties hereto.  Neither Landlord nor Landlord's agents have made any
representations or warranties with respect to the Premises, the Building, the
Premises or this Lease except as expressly set forth herein, including without
limitation any representations or warranties as to the suitability or fitness of
the Premises for the

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-57-

 

 

--------------------------------------------------------------------------------

 

conduct of Tenant's business or for any other purpose, nor has Landlord or its
agents agreed to undertake any alterations or construct any improvements to the
Premises except those, if any, expressly provided in this Lease, and no rights,
easements or licenses shall be acquired by Tenant by implication or otherwise
unless expressly set forth herein.

40.Light and Air.  Tenant agrees that no diminution of light, air or view by any
structure which may hereafter be erected (whether or not by Landlord) shall
entitle Tenant to any reduction of rent hereunder, result in any liability of
Landlord to Tenant, or in any other way affect this Lease.

41.Memorandum of Lease.  Neither this Lease nor any memorandum, short form,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
anyone acting through, under or on behalf of Tenant.  Notwithstanding the
foregoing, Tenant may, at Tenant's expense, following the Commencement Date,
record a Memorandum of this Lease in the form of Exhibit F attached hereto
executed by both Landlord and Tenant; provided, however, that if Tenant records
a Memorandum of this Lease, Tenant agrees to execute, within fifteen (15) days
after written request from Landlord, a Quitclaim Deed or other recordable
instrument in commercially reasonable form which Landlord may record upon
expiration or earlier termination of this Lease in order to remove such
Memorandum of Lease from title.

42.Severability.  If any provision of this Lease or the application thereof to
any person or circumstance shall be invalid or unenforceable to any extent, the
remainder of this Lease and the application of such provisions to other persons
or circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

43.Authority.  If Tenant is a corporation, partnership, trust, association or
other entity, Tenant hereby covenants and warrants that (a) Tenant is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) Tenant has
and is duly qualified to do business in the state in which the Premises is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant's obligations hereunder, and (d) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so. If Landlord is a corporation, partnership, trust,
association or other entity, Landlord hereby covenants and warrants that
(a) Landlord is duly incorporated or otherwise established or formed and validly
existing under the laws of its state of incorporation, establishment or
formation, (b) Landlord has and is duly qualified to do business in the state in
which the Premises is located, (c) Landlord has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Landlord's obligations hereunder, and (d) each person
(and all of the persons if more than one signs) signing this Lease on behalf of
Landlord is duly and validly authorized to do so.

44.No Offer.  Submission of this instrument for examination and signature by
Tenant does not constitute an offer to lease or a reservation of or option for
lease, and is not effective as a lease or otherwise until execution and delivery
by both Landlord and Tenant.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-58-

 

 

--------------------------------------------------------------------------------

 

45.Real Estate Brokers.  Landlord and Tenant each represent and warrant to the
other that it has negotiated this Lease directly with the real estate broker(s)
identified in Paragraph 2 and has not authorized or employed, or acted by
implication to authorize or to employ, any other real estate broker or salesman
to act on its behalf in connection with this Lease.  Landlord shall pay the
Broker a commission pursuant to a separate agreement.  Each party agrees to
indemnify, defend, and save the other harmless from and against from and against
any and all Claims by any real estate broker or salesman other than the real
estate broker(s) identified in Paragraph 2 for a commission, finder's fee or
other compensation as a result of Tenant's entering into this Lease.

46.Consents and Approvals.  Wherever the consent, approval, judgment or
determination of Landlord is required or permitted under this Lease, such
consent, approval, judgment or determination shall not be unreasonably withheld
unless the provision providing for such consent, approval, judgment or
determination specifies that Landlord’s consent or approval may be granted or
denied in Landlord’s sole discretion or otherwise states specific criteria for
the granting or withholding of consent or approval. The review and/or approval
by Landlord of any item shall not impose upon Landlord any liability for
accuracy or sufficiency of any such item or the quality or suitability of such
item for its intended use. Any such review or approval is for the sole purpose
of protecting Landlord’s interest in the Premises, and neither Tenant nor any
Tenant Party nor any person or entity claiming by, through or under Tenant, nor
any other third party shall have any rights hereunder by virtue of such review
and/or approval by Landlord.

47.Intentionally Omitted.

48.Financial Statements.  At any time within thirty (30) days after Landlord's
request therefor (provided that unless the Premises is then for sale or subject
to refinancing, or an Event of Default has occurred and is continuing, no more
frequently than one (1) time per calendar year), Tenant shall furnish to
Landlord copies of Tenant's most recent true and accurate audited financial
statements reflecting Tenant's then current financial situation (including
without limitation balance sheets, statements of operations, and statements of
cash flows); provided, however, if Tenant has also prepared unaudited financial
statements that are more current than such most recent audited financial
statements, Tenant shall also provide such unaudited financial statements to
Landlord (which shall be certified by an officer of Tenant or the third party
CPA firm that prepared such financial statements). Notwithstanding the
foregoing, so long as (a) Tenant remains a subsidiary of Warner Music Group
Corp., a Delaware corporation (the “Warner Parent Entity”), (b) such information
is available as part of the Warner Parent Entity's 10-K or 10-Q report filings
at the SEC's Edgar website, and such materials are current per SEC filing
requirements, and (c) the format of such filings is such that the financial
statements of Tenant and other material information regarding Tenant's then
current financial condition is separately reported in such filings or is
otherwise readily ascertainable from such filings (separate and apart from that
of any other entity, including the Warner Parent Entity) and such financial
statements and information is not materially less than and is of a similar level
of detail as the financial statements and information contained in the Warner
Parent Entity’s 10-K for FY 2015, then the foregoing financial reporting
requirements set forth in the preceding sentence may be satisfied by such public
filings by the Warner Parent Entity. No more than once per year, Tenant agrees
to deliver to any bona fide lender, prospective lender, purchaser or prospective
purchaser designated by Landlord, if such information is not publicly available
as set forth above, such financial information as provided above.   Landlord
shall endeavor in good faith and

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-59-

 

 

--------------------------------------------------------------------------------

 

using commercially reasonable precautions to keep all financial statements and
other confidential information received from Tenant relating to Tenant's
business operations at the Premises confidential, except that Landlord may
disclose Tenant's financial statements and information most recently received by
Landlord from Tenant to any lender or prospective lender under a loan facility
secured by a mortgage or deed of trust on the Building, any investor or
prospective investor in Landlord, or any prospective purchaser of the Building,
or as necessary in the course of any litigation arising out of or concerning
this Lease, or as required by any law, rule or legal process applicable to
Landlord and with which Landlord must legally comply; provided that Landlord
cooperate with Tenant’s reasonable efforts to obtain a commercially reasonable
confidentiality or non-disclosure agreement from the person or persons to whom
any of Tenant's financial statements or other confidential is to be disclosed by
Landlord, prior to such disclosure; provided however that the foregoing
confidentiality requirement shall be inapplicable in the event the subject
financial information is made publicly available by the Securities and Exchange
Commission or any other governmental body.

49.Intentionally Deleted.

50.Governmental Incentives.  Landlord shall, at no cost to Landlord, reasonably
cooperate with Tenant in Tenant's efforts to negotiate, implement and receive
the benefits of an incentive package, or other grants or designations, with
various governmental authorities, provided that such cooperation shall not
include any modification to this Lease.  Any and all fees, costs and expenses
imposed by any applicable governmental authority shall be borne solely by
Tenant, and Tenant shall reimburse Landlord within thirty (30) days following
Landlord's demand therefor, for any and all out-of-pocket fees, costs and
expenses actually incurred by Landlord in connection with Tenant's requests and
Landlord's cooperation pursuant to this Paragraph 50, including, without
limitation, reasonable attorney, consultant and professional
fees.  Notwithstanding anything to the contrary set forth in this Lease, any
benefits obtained by Tenant (or on behalf of Tenant) at Tenant's sole expense
from any governmental authority pursuant to this Paragraph 50 that relate solely
to the Premises shall be solely for the benefit of Tenant, and to the extent
that any such benefits are granted to Landlord and relate solely to the
Premises, Landlord shall promptly assign (or pay) the same to Tenant.

51.Hazardous Substance Disclosure.  California law requires landlords to
disclose to tenants the existence of certain hazardous substances.  Accordingly,
the existence of gasoline and other automotive fluids, maintenance fluids,
copying fluids and other office supplies and equipment, certain construction and
finish materials, tobacco smoke, cosmetics and other personal items, and ACM
must be disclosed.  Gasoline and other automotive fluids are found in the garage
area of the Building.  Cleaning, lubricating and hydraulic fluids used in the
operation and maintenance of the Premises are found in the utility areas of the
Premises not generally accessible to Premises occupants or the public.  Many
Building occupants use copy machines and printers with associated fluids and
toners, and pens, markers, inks, and office equipment that may contain hazardous
substances.  Certain adhesives, paints and other construction materials and
finishes used in portions of the Premises may contain hazardous
substances.  Although smoking is prohibited in the public areas of the Premises,
these areas may, from time to time, be exposed to tobacco smoke.  Premises
occupants and other persons entering the Premises from time-to-time may use or
carry prescription and non-prescription drugs, perfumes, cosmetics and other
toiletries, and foods and beverages, some of which may contain hazardous
substances.  

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-60-

 

 

--------------------------------------------------------------------------------

 

Landlord has made no special investigation of the Premises with respect to any
hazardous substances.  Notwithstanding the foregoing, Tenant agrees not to
expose or disturb any ACM unless Landlord has given Tenant prior written consent
thereto and Tenant complies with all applicable Legal Requirements and
Landlord’s written procedures for handling ACM.

52.Signage Rights.

a.Tenant, at its sole cost and expense, may install identification signage
anywhere inside the Building, subject to compliance with all Legal Requirements.

b.Tenant, at Tenant's sole cost and expense (including, without limitation,
costs and expenses to construct any such signage), and subject to Tenant's
compliance with applicable Legal Requirements (including, without limitation,
signage ordinances), shall have the exclusive right to install exterior Building
and Premises signage (including on the “water tower” and on the Parking
Structure), to the full extent allowed by Legal Requirements (“Tenant's Building
Signage”) subject to the following: (i) Tenant shall provide Landlord prior
written notice of any such proposed Tenant's Building Signage, including plans
showing the design, content, location and dimensions of such signage and (ii) in
no event shall Tenant Signage include a name or logo that is an “Objectionable
Name”, as defined below, or depict any images that would be objectionable to the
general public.  Tenant shall be responsible for obtaining any governmental
permits or approvals required for Tenant's Building Signage, all at Tenant's
sole cost and expense; provided, however, that Landlord, at no cost to Landlord,
shall reasonably cooperate with Tenant as reasonably required for obtaining any
governmental permits or approvals required for Tenant's Building
Signage.  Tenant's repair, maintenance, construction and/or improvement of
Tenant's Building Signage shall be at its sole cost and expense and shall comply
with all applicable Legal Requirements, and the requirements applicable to
construction of Alterations pursuant to Paragraph 9 of this Lease, including
insurance coverage in connection therewith.  Any cost or reimbursement
obligations of Tenant under this Paragraph 52.b., including with respect to the
installation, maintenance or removal of Tenant's Building Signage, shall survive
the expiration or earlier termination of this Lease.  Tenant's rights to
maintain Tenant's Building Signage shall terminate upon the earlier to occur of:
(a) the expiration or earlier termination of the Lease or Tenant's right to
possession of the Premises; (b) if the Original Tenant or an Affiliate fails to
lease at least fifty percent (50%) of the rentable square footage of the
Building; or (c) Tenant assigns this Lease other than to an Affiliate.  If
Tenant's signage rights shall terminate pursuant to the foregoing, the same
shall not be reinstated, notwithstanding that the cause for termination may have
been cured.  

c.Original Tenant or an Affiliate shall have the right to designate the “name”
of the Premises as a name that is a recognizable derivative of the name on the
Tenant's Building Signage at the Premises.  The Premises name shall be subject
to Landlord's reasonable prior approval.  The Premises name shall not be a name
(i) that is inconsistent with the first class quality of the Premises, (ii)
which would be reasonably objectionable to landlords of first class office
building in the downtown Los Angeles area and the use of the Premises by a
recorded music, music production and distribution company, or (iii) which
includes the name of a foreign country (an “Objectionable Name”).  Tenant's
naming rights shall terminate at any time during the Lease Term that the
Original Tenant or an Affiliate, as the case may be, is not the Tenant under
this Lease.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-61-

 

 

--------------------------------------------------------------------------------

 

d.Upon the termination of Tenant's signage rights under this Paragraph 52,
Tenant shall remove any of Tenant's Building Signage at Tenant's sole cost and
expense, and repair and restore to good condition the areas of the Building on
which the signage was located or that were otherwise affected by such signage or
the removal thereof (including, without limitation, patching any holes or other
penetrations caused by such signage and otherwise restoring the Building to the
condition existing prior to the initial installation of such signage), or at
Landlord's election, Landlord may perform any such removal and/or repair and
restoration and Tenant shall pay Landlord the reasonable and actual,
demonstrated cost thereof within thirty (30) days after Landlord's written
demand.  The rights provided for in this Paragraph 52 shall be personal to
Original Tenant and any Affiliate of Original Tenant and shall not be
transferable to any other party unless otherwise agreed to by Landlord in
writing.

e.Notwithstanding anything contained herein to the contrary, Tenant acknowledges
that Landlord shall have the right to install a commemorative plaque at the
Premises in accordance with the terms of that certain Agreement dated April 22,
2014, with the prior owner of the Premises, 2060 East 7th, LLC, a copy of which
agreement has been provided to Tenant. Landlord agrees that any such plaque
shall be of the minimum size allowed by such Agreement unless otherwise approved
by Tenant (which approval shall not be unreasonably withheld, conditioned or
delayed).

53.Parking.

a.During the Lease term, Tenant shall have exclusive right to use Parking
Structure, and to park as many cars in such Parking Structure as is allowed by
Legal Requirements.  In connection with such use of the Parking Structure,
Tenant shall be required to purchase from Landlord seven hundred sixty-two (762)
parking passes for the Parking Structure at the monthly rental rate set forth on
Schedule 2 attached hereto (the “Parking Space Rental”).  The Parking Space
Rental shall constitute additional rent for all purposes under this Lease.  In
addition to the Parking Space Rental, Tenant shall be liable for all taxes,
assessments or other impositions imposed by any governmental entity in
connection with Tenant's use of the parking spaces.

54.Transportation Management.  Tenant shall fully comply, at no cost and expense
to Tenant, with all present or future governmentally required programs intended
to manage parking, transportation or traffic in and around the Premises, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with any governmental transportation management organization
or any other transportation-related committees or entities.

55.Helipad Installation and Use.  Subject to all Legal Requirements, including
without limitation, compliance with all applicable FCC and FAA regulations and
compliance with the terms of Paragraph 9 above, Tenant, at Tenant's sole cost
and expense, shall have the right to construct, and use throughout the term, a
helicopter landing pad on the roof of the Building (the “Helipad”). The precise
location, plans and specifications of the Helipad shall be subject to the prior
review and approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-62-

 

 

--------------------------------------------------------------------------------

 

56.Quiet Enjoyment.  If, and so long as, Tenant is not in default of the Lease
beyond any applicable notice or grace periods, Tenant shall peaceably and
quietly enjoy the Premises throughout the term without hindrance by Landlord or
any person lawfully claiming through or under Landlord, subject to the
provisions of this Lease.

57.No Discrimination.  Tenant covenants by and for itself and its successors,
heirs, personal representatives and assigns and all persons claiming under or
through Tenant that there shall be no discrimination against or segregation of
any person or of a group of persons on account of race, color, religion, creed,
sex or national origin in the leasing, subleasing, transferring, use, occupancy,
tenure or enjoyment of the Premises nor shall Tenant or any person claiming
under or through Tenant establish or permit any such practice or practices of
discrimination or segregation with reference to the selection, location, number,
use or occupancy of tenants, lessees, sublessees, subtenants or assignees of the
Premises.

58.CASp Inspection.  As of the date of this Lease, neither the Premises nor any
other portions of the Premises expected to be in Tenant's path of travel during
the Lease term, have undergone an inspection by a Certified Access Specialist
regarding compliance with construction-related accessibility standards.  This
disclosure is made pursuant to Section 1938 of the California Civil Code.

59.Rooftop Equipment.

a.Tenant shall have the exclusive right, at no additional cost, to utilize space
on the roof of the Building for the purpose of installing (in accordance with
the terms and conditions of Paragraph 9 of this Lease), operating and
maintaining rooftop equipment to be used by Tenant in connection with Tenant's
use of the Premises for the Permitted Use (collectively the “Rooftop
Equipment”); provided, however, that the foregoing shall not limit Landlord's
right to maintain equipment on the roof of the Building to extent necessary to
operate the Building.  The exact location of the space on the roof to be used by
Tenant shall be reasonably mutually agreed upon by Landlord and Tenant (the
“Roof Space”).  The installation of the Rooftop Equipment shall be subject to
compliance with all Legal Requirements and the the approval of Landlord, which
shall not be unreasonably withheld, conditioned or delayed, in consultation with
Landlord's architect and/or engineer with respect to the plans and
specifications of the Rooftop Equipment, the manner in which the Rooftop
Equipment is attached to the roof of the Building and the manner in which any
cables are run to and from the Rooftop Equipment.  Any structural upgrades to
the Building that may be necessary to accommodate the Rooftop Equipment shall be
at Tenant's sole cost and expense.  Tenant shall be solely responsible for
obtaining all necessary governmental and regulatory approvals and for the cost
of installing, operating, maintaining and removing the Rooftop Equipment.  If at
any time Landlord, in its reasonable discretion, deems it necessary or in order
to comply with Legal Requirements, Tenant shall provide and install, at Tenant's
sole cost and expense, appropriate aesthetic screening, reasonably satisfactory
to Landlord, for the Rooftop Equipment (the “Aesthetic Screening”).

b.Landlord agrees that Tenant shall have access to the roof of the Building and
the Roof Space for the purpose of installing, maintaining, repairing and
removing the Rooftop Equipment, the appurtenances and the Aesthetic Screening,
if any, all of which shall be performed by Tenant or Tenant's authorized
representative or contractors at Tenant's sole cost

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-63-

 

 

--------------------------------------------------------------------------------

 

and risk.  It is agreed, however, that only authorized engineers, employees or
properly authorized contractors of Tenant, FCC (defined below) inspectors, or
persons under their direct supervision will be permitted to have access to the
Roof Space.  Tenant further agrees to exercise control over the people requiring
access to the Roof Space in order to keep to a minimum the number of people
having access to the Roof Space and the frequency of their visits.  It is
further understood and agreed that the installation, maintenance, operation and
removal of the Rooftop Equipment, the appurtenances and the Aesthetic Screening,
if any, is not permitted to damage the Building or the roof thereof.  Tenant
agrees to be responsible for any damage caused to the roof or any other part of
the Building, which may be caused by Tenant or any of its agents or
representatives.

c.Tenant shall, at its sole cost and expense, and at its sole risk, install,
operate and maintain the Rooftop Equipment in a good and workmanlike manner, and
in compliance with all applicable Building, electric, communication, and safety
codes, ordinances, standards, regulations and requirements, now in effect or
hereafter promulgated, of the Federal Government, including, without limitation,
the Federal Communications Commission (the “FCC”), the Federal Aviation
Administration (“FAA”) or any successor agency of either the FCC or FAA having
jurisdiction over radio or telecommunications, and of the state, city and county
in which the Building is located.  Under this Lease, Landlord and its agents
assume no responsibility for the licensing, operation and/or maintenance of
Tenant's equipment.  Tenant has the responsibility of carrying out the terms of
its FCC license in all respects.  The Rooftop Equipment shall be connected to
the Building power supply in strict compliance with all applicable Building,
electrical, fire and safety codes.  Except to the extent caused by Landlord's
negligence or willful misconduct, neither Landlord nor its agents shall be
liable to Tenant for any stoppages or shortages of electrical power furnished to
the Rooftop Equipment or the Roof Space because of any act, omission or
requirement of the public utility serving the Building, or for any other cause
beyond the reasonable control of Landlord, and Tenant shall not be entitled to
any rental abatement for any such stoppage or shortage of electrical
power.  Neither Landlord nor its agents shall have any responsibility or
liability for the conduct or safety of any of Tenant's representatives, repair,
maintenance and engineering personnel while in or on any part of the Building or
the Roof Space.

d.The Rooftop Equipment, the appurtenances and the Aesthetic Screening, if any,
shall remain the personal property of Tenant, and shall be removed by Tenant at
its own expense at the expiration or earlier termination of the Lease.  Tenant
shall repair any damage caused by such removal, including the patching of any
holes to match, as closely as possible, the color surrounding the area where the
equipment and appurtenances were attached.  Tenant agrees to maintain the
Rooftop Equipment in proper operating condition and maintain same in
satisfactory condition as to appearance and safety. Tenant agrees that at all
times during the Lease term, it will keep the roof of the Building and the Roof
Space free of all trash or waste materials produced by Tenant or Tenant's
agents, employees or contractors.

e.In light of the specialized nature of the Rooftop Equipment, Tenant shall be
permitted to utilize the services of its choice for installation, operation,
removal and repair of the Rooftop Equipment, the appurtenances and the Aesthetic
Screening, if any.  Notwithstanding the foregoing, Tenant must provide Landlord
with prior written notice of any such installation, removal or repair and
coordinate such work with Landlord in order to avoid voiding or otherwise
adversely affecting any warranties granted to Landlord with respect to the
roof.  If necessary,

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-64-

 

 

--------------------------------------------------------------------------------

 

Tenant, at its sole cost and expense, shall retain any contractor having a then
existing warranty in effect on the roof to perform such work (to the extent that
it involves the roof), or, at Tenant's option, to perform such work in
conjunction with Tenant's contractor.  In the event Landlord contemplates roof
repairs that could affect Tenant's Rooftop Equipment, or which may result in an
Interruption of the Tenant's telecommunication service, Landlord shall formally
notify Tenant at least thirty (30) days in advance (except in cases of an
emergency) prior to the commencement of such contemplated work in order to allow
Tenant to make other arrangements for such service.

f.Tenant specifically acknowledges and agrees that the terms and conditions of
Paragraphs 9, 14, 15 and 20 of this Lease shall apply with full force and effect
to the Roof Space and any other portions of the roof accessed or utilized by
Tenant, its representatives, agents, employees or contractors.

60.Generator.

a.Tenant shall have the right to install one (1) back-up electrical generator
(the “Generator”) in a location mutually acceptable to Landlord and Tenant (the
“Generator Area”).  In no event shall Tenant permit the Generator to interfere
with normal and customary use or operation of the Building.  Tenant shall be
responsible for any and all costs, if any, incurred by Landlord as a result of
or in connection with Tenant's installation, operation, use and/or removal of
the Generator.  In the event that Landlord shall incur any costs as a result of
or in connection with the rights granted to Tenant herein, Tenant shall
reimburse Landlord for the same within thirty (30) days following billing.  If
required by Landlord, Tenant, at Tenant's sole cost and expense, shall install
screening, landscaping or other improvements satisfactory to Landlord (in
Landlord's sole discretion) in order to satisfy Landlord's aesthetic
requirements in connection with the Generator.  Subject to Landlord's prior
approval of all plans and specifications, which approval shall not be
unreasonably withheld, and at Tenant's sole cost and expense, Landlord shall
permit Tenant to install and maintain the Generator in the Generator Area, and
connections between the Generator and Landlord's electrical systems in the
Building, all in compliance with all applicable laws.  Without limitation of the
foregoing, all conditions relating to the installation, connection, use, repair
and removal of the Generator (including, without limitation, the manner and
means of Tenant's connection of the Generator to the core of the Building and/or
through the Building risers to the Premises) shall be subject to the prior
approval of Landlord, which approval shall not be unreasonably withheld and
otherwise subject to the provisions of this Lease related to the performance of
improvements within the Premises.  Tenant shall be responsible for all
maintenance and repairs and compliance with law obligations related to the
Generator and acknowledges and that Landlord shall have no responsibility in
connection therewith and that Landlord shall not be liable for any damage that
may occur with respect to the Generator.  The Generator shall be used by Tenant
only during (i) testing and regular maintenance, and (ii) the period of any
electrical power outage in the Building.  Tenant shall submit the specifications
for design, operation, installation and maintenance of the connections to the
Generator and facilities related thereto to Landlord for Landlord's consent,
which consent will not be unreasonably withheld or delayed and may be
conditioned on Tenant complying with such reasonable requirements imposed by
Landlord, based on the advice of Landlord's engineers, so that the Building's
systems or other components of the Building are not adversely affected by the
installation and operation of the Generator and/or based upon other reasonable
factors as determined by Landlord.  The cost of design (including engineering
costs) and installation of the Generator and the costs of the Generator itself
shall be Tenant's sole responsibility.  

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-65-

 

 

--------------------------------------------------------------------------------

 

b.Tenant shall maintain, at Tenant's cost, industry standard “boiler and
machinery” insurance coverage with respect to the Generator.  Tenant shall
indemnify, defend, protect, and hold harmless Landlord for all Claims incurred
in connection with or arising from any cause related to or connected with the
installation, use, operation, repair and/or removal of the Generator other than
to the extent caused by the acts, omissions or negligence of Landlord.

c.At Landlord's option, Landlord may require that Tenant remove the Generator
and all related facilities and equipment upon the expiration or earlier
termination of this Lease, and repair all damage to the Building resulting from
such removal and restore all affected areas to their condition existing prior to
Tenant's installation of the Generator, all at Tenant's sole cost and expense.  

61.Option to Renew.

a.Option to Renew.  Tenant shall have the option to renew this Lease for one (1)
additional term of ten (10) years (the “Option Term”), commencing upon the
expiration of the initial term of the Lease.  The renewal option shall be
exercised by Tenant, if at all, and only in the following manner.  Tenant may
deliver notice (the “Option Interest Notice”) to Landlord not more than
twenty-two (22) months nor less than twenty (20) months prior to the expiration
of the of the initial term of this Lease, stating that Tenant is interested in
exercising its option.  If Tenant timely delivers the Option Interest Notice,
Landlord shall deliver notice (the “Market Rent Notice”) to Tenant not less than
nineteen (19) months prior to the expiration of the of the initial term of this
Lease, setting forth Landlord's determination of the Market Rent (as defined
below) for the Premises.  If Tenant wishes to exercise such option, whether or
not Tenant has delivered the Option Interest Notice, Tenant shall, on or before
the Option Exercise Date (as defined below), exercise the option by delivering
notice thereof (the “Option Exercise Notice”) to Landlord and upon, and
concurrent with, such exercise, if Landlord has previously provided its
determination of the Market Rent, Tenant may, at its option, accept or reject
such Market Rent.  In the event that Tenant shall reject or fail to
affirmatively accept the Market Rent set forth in the Market Rent Notice, or if
Tenant did not deliver the Option Interest Notice, the parties shall follow the
procedure, and the Market Rent shall be determined, as set forth in Paragraph
61.c. below.  The “Option Exercise Date” shall mean the date occurring eighteen
(18) months prior to the expiration of the then Lease Term.  Notwithstanding
anything contained herein to the contrary, at Landlord's election, this renewal
option shall be null and void and Tenant shall have no right to renew this Lease
if (i) on the date Tenant sends the Option Exercise Notice or as of the date
immediately preceding the commencement of the Option Term Original Tenant or an
Affiliate is not in occupancy of at least fifty percent (50%) of the Premises
(exclusive of any space that is subject to a Live Event/Retail Sublease or a
Shared Space Arrangement) then demised hereunder or Original Tenant or an
Affiliate does not intend to continue to occupy the Premises (but intends to
assign this Lease or sublet the space in whole or in part), or (ii) on the date
Tenant sends the Option Exercise Notice or on the date immediately preceding the
commencement date of the Option Term an Event of Default by Tenant remains
uncured.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-66-

 

 

--------------------------------------------------------------------------------

 

b.Terms and Conditions.  If Tenant exercises the renewal option, then all of the
terms and conditions set forth in this Lease as applicable to the Premises
during the initial term shall apply during the Option Term, except that (i)
Tenant shall have no further right to renew this Lease, (ii) Tenant shall take
the Premises in their then “as-is” state and condition, and (iii) the Monthly
Rent payable by Tenant for the Premises shall be the Market Rent for the
Premises based upon the terms of this Lease, as renewed.  The Market Rent shall
include the periodic rental increases, if any, that would be included for space
leased for the period the space will be covered by the Lease.  For purposes of
this Paragraph 61, the term “Market Rent” shall mean the rental rate for
comparable space under primary lease (and not sublease) to new tenants, taking
into consideration the unique quality of the Premises and such amenities as
existing improvements and the like, situated in first class, reputable,
established creative office buildings in the Arts District of Los Angeles (which
shall be deemed for purposes of this Lease the area shown on Exhibit H attached
hereto), in comparable physical condition (including, if such building is a
historic building, such building must have gone through a full building
renovation similar to the Premises) (“Comparable Buildings”), taking into
consideration the then prevailing ordinary rental market practices with respect
to tenant concessions (such as rental abatement concessions, if any, being
granted tenants in connection with comparable space and tenant improvements or
allowances provided or to be provided for such comparable space) and the use of
subject comparable space.

c.Determination of Market Rent.  In the event Tenant fails to affirmatively
accept or if Tenant timely objects to Landlord's determination of the Market
Rent, or, in the event that Tenant did not deliver the Option Interest Notice,
Landlord and Tenant shall attempt to agree upon the Market Rent using reasonable
good-faith efforts.  If Landlord and Tenant fail to reach agreement as to the
Market Rent prior to the date which is seven (7) months prior to the
commencement of the Option Term (the “Outside Agreement Date”), then Landlord
and Tenant shall, on a mutually and reasonably agreed upon date and time
approximately six (6) months prior to the commencement of the Option Term, meet
at the Premises and simultaneously exchange the Option Rents which will be
submitted to arbitration under this Paragraph 61.c.  The exchanged Option Rents
shall be submitted to the arbitrators concurrently with the selection of such
arbitrators pursuant to this Paragraph 61.c. and shall be submitted to
arbitration in accordance with procedures set forth below:

i.Landlord and Tenant shall each appoint one arbitrator who shall by profession
be a real estate broker or a MAI appraiser who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
Comparable Buildings.  The determination of the arbitrators shall be limited
solely to the issue area of whether Landlord's or Tenant's submitted Market
Rent, is the closest to the actual Market Rent as determined by the arbitrators,
taking into account the requirements of Paragraph 61.b. above; provided,
however, the arbitrators shall have the right to adjust their determination of
the Market Rent, as necessary, to account for differences in quality among the
individual Comparable Building in which comparable transactions have
occurred.  Each such arbitrator shall be appointed within fifteen (15) days
after the applicable Outside Agreement Date.  Landlord and Tenant may consult
with their selected arbitrators prior to appointment and may select an
arbitrator who is favorable to their respective positions (including an
arbitrator who has previously represented Landlord and/or Tenant, as
applicable).  The arbitrators so selected by Landlord and Tenant shall be deemed
“Advocate Arbitrators.”

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-67-

 

 

--------------------------------------------------------------------------------

 

ii.The two Advocate Arbitrators so appointed shall be specifically required
pursuant to an engagement letter within ten (10) days of the date of the
appointment of the last appointed Advocate Arbitrator to attempt to agree upon
and appoint a third arbitrator (“Neutral Arbitrator”) who shall be qualified
under the same criteria set forth hereinabove for qualification of the two
Advocate Arbitrators except that (1) neither the Landlord or Tenant or either
parties' Advocate Arbitrator may, directly or indirectly, consult with the
Neutral Arbitrator prior or subsequent to his or her appearance, and (2) the
Neutral Arbitrator cannot be someone who has represented Landlord and/or Tenant
or their affiliates during the five (5) year period prior to such
appointment.  The Neutral Arbitrator shall be retained via an engagement letter
jointly prepared by Landlord's counsel and Tenant's counsel.

iii.The Neutral Arbitrator shall within thirty (30) days of the appointment of
the Neutral Arbitrator reach a decision as to Market Rent and determine whether
the Landlord's or Tenant's determination of Market Rent as submitted pursuant to
Paragraph 61.c. above is closest to Market Rent as determined by the Neutral
Arbitrator and simultaneously publish a ruling (“Award”) indicating whether
Landlord's or Tenant's submitted Market Rent is closest to the Market Rent as
determined by the Neutral Arbitrator. Following notification of the Award, the
Landlord's or Tenant's submitted Market Rent determination, whichever is
selected by the Neutral Arbitrator as being closest to Market Rent shall become
the then applicable Market Rent.

iv.The Award shall be binding upon Landlord and Tenant.

v.If either Landlord or Tenant fail to appoint an Advocate Arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, then the Advocate
Arbitrator appointed by one of them shall determine whether the Landlord's or
Tenant's determination of Market Rent as submitted pursuant to this Paragraph
61.c. is closest to Market Rent as determined by such Advocate Arbitrator and
simultaneously publish an Award.

vi.If the two (2) Advocate Arbitrator fail to agree upon and appoint a third
arbitrator, or if both parties fail to appoint an Advocate Arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
matter to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this Paragraph 61.c.

vii.The cost of arbitration shall be paid by Landlord and Tenant equally.

[SIGNATURE PAGES TO FOLLOW]




1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-68-

 

 

--------------------------------------------------------------------------------

 

THIS LEASE IS EXECUTED by Landlord and Tenant as of the date set forth at the
top of page 1 hereof.

 

Landlord:

 

Tenant:

SRI TEN SANTA FE LLC,

 

WMG ACQUISITION CORP.,

a Delaware limited liability company

 

a Delaware corporation

By:

/s/ James A. Pierre

 

By:

/s/ Paul Robinson

 

Name:  James A. Pierre

 

 

Name:   Paul Robinson

 

Title:  Vice President

 

 

Title:  EVP, General Counsel & Secretary

 

 

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

-69-

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Monthly Rent Schedule

 

Lease Month

Rate per RSF/Month

Monthly Rent

1-12*

$3.25

$835,341

13-24*

$3.35

$860,401

25-36

$3.45

$886,213

37-48

$3.55

$912,800

49-60

$3.66

$940,184

61-72

$3.77

$968,389

73-84

$3.88

$997,441

85-96

$4.00

$1,027,364

97-108

$4.12

$1,058,185

109-120

$4.24

$1,089,931

121-132

$4.37

$1,122,628

133-144

$4.50

$1,156,307

145-153

$4.63

$1,190,997

 

*See Paragraph 5.e.




 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

SCHEDULE 1

-1-

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

Parking Space Rental

 

 

Rate per space/month

(762 spaces)

Monthly Parking

Space Rental

 

1-12

$180.00

$137,160

13-24

$183.60

$139,903

25-36

$187.27

$142,701

37-48

$191.02

$145,555

49-60

$194.84

$148,466

61-72

$198.73

$151,436

73-84

$202.71

$154,464

85-96

$206.76

$157,554

97-108

$210.90

$160,705

109-120

$215.12

$163,919

121-132

$219.42

$167,197

133-144

$223.81

$170,541

145-153

$228.28

$173,952

 

 

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

SCHEDULE 2

-1-

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

Initial Excess Use Hours Charges

 

RTU#

Unit Tonnage

Portion of Building Served by Unit

Excess HVAC Charge/Hour*

1

90 ton

Tower 5th floor

$5.17

2

120 ton

Tower 3rd and 4th floors

$6.89

3

130 ton

Tower basement, 1st and 2nd floors

$7.47

4

100 ton

Annex 2nd floor North 

$5.75

5

100 ton

Annex 2nd floor South 

$5.75

6

130 ton

Annex 1st floor 

$7.47

7

80 ton

CMU building 1st and 2nd floors

$4.50

*Subject to change upon replacement of the subject HVAC unit.

 

 

 

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

SCHEDULE 3

-1-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

Site Plan of the Premises

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT A-1

-1-

 

 

--------------------------------------------------------------------------------

 

[g2016120715392248914725.jpg]

 

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT A-1

-2-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

Legal Description of the Premises

The land referred to in this Commitment is situated in the City of Los Angeles,
County of Los Angeles, State of California, and is described as follows:

PARCEL 1:

LOTS 11 TO 23 INCLUSIVE OF M. L. WICKS SUBDIVISION OF THE GARBOLINO-COOPER AND
SOUTH AND PORTER TRACTS, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 16, PAGE 73 OF MISCELLANEOUS
RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, TOGETHER WITH THAT
PORTION OF THAT CERTAIN NORTH-SOUTH ALLEY, 15 FEET WIDE, AS SHOWN ADJOINING LOTS
1 AND 42, M. L. WICKS SUBDIVISION OF THE KIEFER TRACT, AS PER MAP RECORDED IN
BOOK 18, PAGE 25 OF SAID MISCELLANEOUS RECORDS, BOUNDED NORTHERLY BY A LINE
PARALLEL WITH AND DISTANT 5 FEET SOUTHERLY MEASURED AT RIGHT ANGLES FROM THE
EASTERLY PROLONGATION OF THE NORTHERLY LINE OF SAID LOT 1; AND BOUNDED SOUTHERLY
BY A LINE PARALLEL WITH AND DISTANT 2 FEET NORTHERLY MEASURED AT RIGHT ANGLES
FROM THE EASTERLY PROLONGATION OF THE SOUTHERLY LINE OF SAID LOT 42, AS
DESCRIBED IN RESOLUTION TO VACATE NO. 96-1400503, A CERTIFIED COPY OF WHICH
RECORDED FEBRUARY 4, 1997 AS INSTRUMENT NO. 97-185212, OFFICIAL RECORDS, THAT
WOULD PASS WITH LEGAL CONVEYANCE OF SAID LOTS 11 TO 17 INCLUSIVE.

PARCEL 2:

LOTS 37 AND 38 OF M.L. WICKS SUBDIVISION OF THE KIEFER TRACT, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
18, PAGE 25 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.

PARCEL 3:

LOTS 1, 2, 3, 4, 39, 40, 41 AND 42 OF M.L. WICKS SUBDIVISION OF THE KIEFER
TRACT, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS PER MAP RECORDED IN BOOK 18, PAGE 25 OF MISCELLANEOUS RECORDS, IN THE OFFICE
OF THE COUNTY RECORDER OF SAID COUNTY, TOGETHER WITH THAT PORTION OF THAT
CERTAIN NORTH-SOUTH ALLEY, 15 FEET WIDE, AS SHOWN ADJOINING LOTS 1 AND 42, M. L.
WICKS SUBDIVISION OF THE KIEFER TRACT, AS PER MAP RECORDED IN BOOK 18, PAGE 25
OF SAID MISCELLANEOUS RECORDS, BOUNDED NORTHERLY BY A LINE PARALLEL WITH AND
DISTANT 5 FEET SOUTHERLY MEASURED AT RIGHT ANGLES FROM THE EASTERLY PROLONGATION
OF THE NORTHERLY LINE OF SAID LOT 1; AND BOUNDED SOUTHERLY BY A LINE PARALLEL
WITH AND DISTANT 2 FEET NORTHERLY MEASURED AT RIGHT ANGLES FROM THE EASTERLY

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT A-2

-1-

 

 

--------------------------------------------------------------------------------

 

PROLONGATION OF THE SOUTHERLY LINE OF SAID LOT 42, AND THAT PORTION OF THAT
CERTAIN EAST-WEST ALLEY, 20 FEET WIDE, AS SHOWN ADJOINING LOTS 1 THROUGH 4, SAID
M. L. WICKS SUBDIVISION OF KIEFER TRACT, BOUNDED EASTERLY BY THE SOUTHERLY
PROLONGATION OF THE EASTERLY LINE OF SAID LOT 1; AND BOUNDED WESTERLY BY A LINE
PARALLEL WITH AND DISTANT 30 FEET EASTERLY MEASURED AT RIGHT ANGLES FROM THE
SOUTHERLY PROLONGATION OF THE WESTERLY LINE OF SAID LOT 4, AS BOTH ARE DESCRIBED
IN RESOLUTION TO VACATE NO. 96-1400503, A CERTIFIED COPY OF WHICH RECORDED
FEBRUARY 4, 1997 AS INSTRUMENT NO. 97-185212, OFFICIAL RECORDS, THAT WOULD PASS
A LEGAL CONVEYANCE OF SAID LOTS 1, 2, 3, 4, 39, 40, 41 AND 42.

EXCEPT FROM SAID LOT 39, ALL OIL GAS, MINERAL AND OTHER HYDROCARBON SUBSTANCES
LYING UNDER SAID LAND BUT WITH NO RIGHT OF ENTRY THEREON, AS RESERVED BY
WINIFRED A KIDSON, IN DEED RECORDED SEPTEMBER 2, 1952, IN BOOK 39738, PAGE 250,
OFFICIAL RECORDS.

PARCEL 4:

THAT PORTION OF LOTS 24, 25 AND 26 OF M.L. WICKS SUBDIVISION OF GARBOLINO-COOPER
& SOUTH & PORTER TRACT, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE
OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 16 PAGE 73 OF MISCELLANEOUS RECORDS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, LYING WESTERLY OF THE WEST
LINE OF THE RIGHT OF WAY DESCRIBED IN DEED TO SOUTHERN PACIFIC RAILROAD COMPANY,
RECORDED IN BOOK 4867 PAGE 266 OF DEED OF RECORDS OF SAID COUNTY.

PARCEL 5:

LOTS 24, 25 AND 26 OF M.L. WICKS SUBDIVISION OF GARBOLINO-COOPER & SOUTH &
PORTER TRACTS, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, AS PER MAP RECORDED IN BOOK 16 PAGE 73 OF MISCELLANEOUS RECORDS, IN
THE OFFICE OF THE COUNTY RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.

EXCEPTING THEREFROM THOSE PORTIONS OF SAID LOTS WESTERLY OF THE WESTERLY LINE OF
THE RIGHT OF WAY DESCRIBES IN THE DEED TO THE SOUTHERN PACIFIC RAILROAD COMPANY,
RECORDED IN BOOK 4867 PAGE 266 OF DEEDS IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT A-2

-2-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

RULES AND REGULATIONS

FORD FACTORY CAMPUS

1.Tenant shall not alter any lock or install any new or additional locks or any
bolts on any interior or exterior door of the Premises without prior notice (at
least fifteen (15) days in advance) to Landlord (and Tenant shall provide
Landlord copies or master keys for such new locks or bolts).

2.Tenant shall not overload the floor of the Premises.

3.Safes or other heavy objects shall, if considered necessary by Landlord, stand
on a platform of such thickness as is necessary to properly distribute the
weight.  Landlord will not be responsible for loss of or damage to any such safe
or property from any cause, and all damage done to the Building by moving or
maintaining any such safe or other property shall be repaired at the expense of
Tenant.  The moving company must be a locally recognized professional mover and
must be bonded and fully insured.  A certificate or other verification of such
insurance must be received and approved by Landlord prior to the start of any
moving operations.  Insurance must be sufficient in Landlord's sole opinion, to
cover all personal liability, theft or damage to the Premises.  

4.In no event shall Tenant keep, use, or permit to be used in the Premises or
the Building any guns, firearm, explosive devices or ammunition.

5.Tenant shall not use or keep in the Premises or the Building any kerosene,
gasoline, or, except as customary in connection with a general office or retail
use or for the generator, inflammable or combustible fluid or material.

6.Landlord will direct electricians as to where and how telephone and
telecommunications wiring is to be introduced into the Premises and the
Building.  No boring or cutting for wires will be allowed without the prior
consent of Landlord.  The location of telephones, call boxes and other office
equipment affixed to the Premises shall be subject to the prior approval of
Landlord.

7.Upon the expiration or earlier termination of the Lease, Tenant shall deliver
to Landlord the keys of offices, rooms and toilet rooms which have been
furnished by Landlord to Tenant and any copies of such keys which Tenant has
made.  In the event Tenant has lost any keys furnished by Landlord, Tenant shall
pay Landlord for such keys.

8.Tenant shall not lay linoleum, tile, carpet or other similar floor covering so
that the same shall be affixed to the floor of the Premises, except to the
extent and in the manner approved in advance by Landlord.  The expense of
repairing any damage resulting from a violation of this rule or removal of any
floor covering shall be borne by the tenant by whom, or by whose contractors,
employees or invitees, the damage shall have been caused.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT B

-1-

 

 

--------------------------------------------------------------------------------

 

9.In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building during the
continuance of the same by closing the doors or otherwise, for the safety of the
tenants and protection of property in the Building.  Subject to Tenant's right
of access to the Premises in accordance with Building security procedures,
Landlord reserves the right to close and keep locked all entrance and exit doors
of the Building outside of Building Hours, and during such further hours as
Landlord may deem advisable for the adequate protection of the Building and the
property of its tenants.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT B

-2-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Form of Commencement Date Letter

_______, 20__

________________________
________________________
________________________

 

Re:

Lease, dated as of ________________ 20__ (the “Lease”), between SRI Ten SANTA FE
LLC, a Delaware limited liability company (“Landlord”) and WARNER MUSIC INC., a
Delaware corporation (“Tenant”) for premises located at 777 S. Santa Fe Avenue,
Los Angeles, California.

Gentlemen or Ladies:

Pursuant to Paragraph 3.a. of your above-referenced Lease, this letter shall
confirm the following dates:

1.The Commencement Date of the Lease (as defined in Paragraph 2.b. of the Lease)
is ___________________.

2.The Expiration Date of the Lease (as defined in Paragraph 2.b. of the Lease)
is ________________________ .

Please acknowledge Tenant's agreement to the foregoing by executing both
duplicate originals of this letter and returning one fully executed duplicate
original to Landlord at the address on this letterhead.  If Landlord does not
receive a fully executed duplicate original of this letter from Tenant
evidencing Tenant's agreement to the foregoing (or a written response setting
forth Tenant's disagreement with the foregoing) within fifteen (15) days of the
date of Tenant's receipt of this letter, Tenant will be deemed to have consented
to the terms set forth herein.

 

Very truly yours,

SRI TEN SANTA FE LLC,

a Delaware limited liability company

By:

 

 

Its designated signatory

The undersigned agrees to the dates set forth above:

WARNER MUSIC INC., a Delaware corporation

 

By:

 

 

Name:

 

Title:

 

 

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT C

-1-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-1

Cash Security Deposit Provisions

In the event that Tenant elects to provide a portion of the Letter of Credit
Amount in the form of a cash security deposit pursuant to Paragraph 6.a. of this
Lease (the “Cash Security Deposit”), then such Cash Security Deposit shall be
held by Landlord as security for the faithful performance by Tenant of all of
its obligations under this Lease.  If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of rent, the removal of property and the repair of resultant
damage, Landlord may, without notice to Tenant, but without any obligation on
behalf of Landlord, apply all or any part of the Cash Security Deposit: (i) to
the payment of any rent or any other sum in default; and (ii) to compensate
Landlord for any and all damages or losses of any kind or nature sustained or
which Landlord reasonably estimates that it will sustain that result from
Tenant's breach or default of the Lease, including, but not limited to, any and
all damages or losses arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in this Lease and Section 1951.2 of the California Civil Code.
 Following Landlord’s application of the Cash Security Deposit, or any portion
thereof, Tenant shall, upon demand therefor, restore the Cash Security Deposit
to its original amount.  Tenant shall not be entitled to any interest on the
Cash Security Deposit.  Tenant hereby irrevocably waives and relinquishes any
and all rights, benefits, or protections, if any, Tenant now has, or in the
future may have, under Section 1950.7 of the California Civil Code, any
successor statute, and all other provisions of law, now or hereafter in effect,
including, but not limited to, any provision of law which (i) establishes the
time frame by which a landlord must refund a security deposit under a lease, or
(ii) provides that a landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by a tenant, or to clean the subject premises.  Tenant acknowledges and
agrees that (A) any statutory time frames for the return of a security deposit
are superseded by the express period identified in this Exhibit D-1, above, and
(B) rather than be so limited, Landlord may claim from the Cash Security Deposit
(i) any and all sums expressly identified in this Exhibit D-1, above, and
(ii) any additional sums reasonably necessary to compensate Landlord for any and
all losses or damages caused by Tenant's default of this Lease, including, but
not limited to, all damages or rent due upon termination of this Lease pursuant
to Section 1951.2 of the California Civil Code.  Any unapplied portion of the
Cash Security Deposit shall be returned to Tenant, or, at Landlord's option, to
the last assignee of Tenant's interest hereunder, within sixty (60) days
following the expiration of the term of this Lease so long as this Lease was not
terminated as a result of an Event of Default or other early termination due to
a bankruptcy or insolvency of Tenant (and, if this Lease was terminated prior to
the scheduled expiration date due to an Event of Default or due to a bankruptcy
or insolvency of Tenant, then any unapplied portion of the Cash Security Deposit
shall be returned within sixty (60) days following the final, non-appealable
decision of a court of competent jurisdiction of the amounts owing to Landlord
under this Lease as a result thereof and Tenant’s right, if any, to the refund
of any unapplied portion of the Cash Security Deposit).

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT D-1

-1-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-2

Form Letter of Credit

IRREVOCABLE LETTER OF CREDIT

 

Date of Issue: October 7, 2016

 

Beneficiary

Applicant

SRI Tenant Santa Fe LLC

WMG Acquisition Corp.

 

 

75 Rockefeller Plaza

 

 

New York, NY 10019

 

Ladies and Gentlemen,

 

We hereby issue this Irrevocable Standby Letter of Credit No.
                    in your favor, for the account of WMG Acquisition Corp. in
the amount of USQLP4)J)J5MQ (SEVEN MILLION AND 00/100 UNITED STATES DOLLARS),
(the “Stated Amount”) available by payment upon presentation of your draft(s)
drawn on us at sight, accompanied by the following:

1)

The original of this Letter of Credit and amendment(s), if any.

2)

A dated statement purportedly signed by an authorized officer/representative of
the Beneficiary
on    Beneficiary's    letterhead    which    includes    one    of  
the    following    statements:

 

“The undersigned hereby certifies that Beneficiary, either (a) in accordance
with that certain office lease dated [insert lease date], as the same may have
been amended (collectively, the “Lease”), or (b) as a result of the termination
of the lease, has the right to draw down the amount of USD               under
Letter of Credit No.              .”

OR

“The undersigned hereby certifies that it has received written notice that
Credit Suisse AG will not extend Letter of Credit No.                  beyond
its current expiration date”

OR

'The undersigned hereby certifies that Beneficiary is entitled to draw down the
full amount of Letter of Credit No.                  as the result of the filing
of a voluntary petition under the U.S bankruptcy code or a state bankruptcy code
by the Tenant under that certain office lease dated [insert lease date], as the
same may have been amended (collectively, the “Lease”).”

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT D-2

-1-

 

 

--------------------------------------------------------------------------------

 

OR

'The undersigned hereby certifies that Beneficiary is entitled to draw down the
full amount of Letter of Credit No.                  as the result of an
involuntary petition having been filed under the U.S. bankruptcy code or a state
bankruptcy code against the Tenant under that certain office lease dated [insert
lease date], as the same may have been amended (collectively, the “Lease”).”

OR

“The undersigned hereby certifies that Beneficiary is entitled to draw down the
full amount of Letter of Credit No.                  as the result of the
rejection, or deemed rejection, of that certain office lease dated [insert lease
date], as the same may have been amended, under section 365 of the U.S.
bankruptcy code.”

 

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT D-2

-2-

 

 

--------------------------------------------------------------------------------

 

SPECIAL CONDITIONS:

Draft(s) must state: “Drawn under Credit Suisse AG Standby Letter of Credit No.
          dated October 1, 2016.”

We hereby agree with you that your draft(s) drawn under and in compliance with
the terms of this Letter of Credit shall be duty honored upon presentation to us
at our office located at Eleven Madison Avenue, 9th Floor, New York, New York
10010, Attention: Trade Finance Services Department, without inquiry as to the
accuracy of the presentation and regardless of whether Applicant disputes the
content of any presentation documents The written statement shall be accompanied
by this Letter of Credit for surrender; provided, however, that if less than the
balance of the Letter of Credit is drawn, this Letter of Credit need not be
surrendered and shall continue in full force and effect with respect to the
unused balance of this Letter of Credit unless and until we issue to you a
replacement Letter of Credit for such unused balance, the terms of which
replacement Letter of Credit shall be identical to those set forth in this
Letter of Credit. Drawing request(s) made by fax transmission to fax number
212-325-8315 or such other fax number identified by us in a written notice to
you is acceptable You shall notify us by telephone at 212-325-3610 or
212-538-1370 prior to or simultaneously with sending of such fax transmission.

Partial and multiple drawings are allowed. Each payment made by us pursuant to a
drawing made hereon will automatically reduce the Stated Amount by the amount of
such payment.

This Letter of Credit expires at our counters on October 7. 2017 (the “Expiry
Date”).

It is a condition of this letter of credit that it is deemed to be automatically
extended without amendment for period{s) of one year each from the current
expiry date hereof, or any future expiry date, unless at least sixty (60) days
prior to any expiry date, we notify you by registered mail or overnight courier
at the above listed address that this Letter of Credit will not be extended
beyond its current expiry date Upon receipt of such notice, you have the right
to draw yoif sight draft(s) on us, accompanied by the original of this Letter of
Credit, and any amendments attached hereto, if any.

This Letter of Credit is transferable and any such transfer shall be effected by
us, provided that you deliver to us your written request for transfer in form
attached hereto as Exhibit A. Beneficiary may, at any time and without notice to
Applicant and without first obtaining Applicant's consent thereto, transfer all
of Beneficiary's interest in and to the Letter of Credit to another party,
person or entity, regardless of whether or not such transfer is separate from or
as a part of the assignment by Beneficiary of Beneficiary's rights and interests
in and to this Lease. The original of this Letter of Credit together with any
amendments thereto must be presented to Credit Suisse AG only and accompany any
such transfer request. In case of any transfer under this Letter of Credit, the
draft and any required statement must be executed by the transferee and where
the beneficiary's name appears within this Letter of Credit, the transferee's
name shall be automatically substituted therefor this Letter of Credit may not
be transferred to any person with whom U.S. persons are prohibited from doing
business under U.S. Foreign Assets Control Regulations or other applicable U.S.
laws and regulations. Any transfer fees will be for the account of the
Applicant.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT D-2

-3-

 

 

--------------------------------------------------------------------------------

 

All issuing bank charges including transfer charges are for the account of the
Applicant. Our obligation to transfer this Letter of Credit shall not be
affected by our ability to collect payment of the transfer fee from the
Applicant

In the event that the original of this Letter of Credit or any amendment thereto
is lost, stolen, mutilated, or otherwise destroyed, we hereby agree to issue a
duplicate original hereof upon receipt of a written request from you and a
certification by you (purportedly signed by your authorized representative) of
the loss, theft, mutilation, or other destruction or the original hereof

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT D-2

-4-

 

 

--------------------------------------------------------------------------------

 

Except so far as otherwise expressly stated herein, this Letter of Credit is
subject to the International Standby Practices 1998, International Chamber of
Commerce Publication No. 590 (ISP 98) subject to the following: (a)
notwithstanding Rule 4.09(c) of ISB98 and regardless of whether the words
“exact” or “identical” or similar words are used in this Letter of Credit, a
document presented under this Letter of Credit need not reproduce the wording in
this Letter of Credit exactly, including typographical errors, punctuation,
spacing, blank lines and spaces, and the like; and (b) notwithstanding Rule
5.06(c)(i) of ISP98 the presenter shall not be precluded from asserting an
objection to a notice of discrepancy solely by reason of having requested that
the documents be forwarded or that a waiver be sought.

If you require any assistance or have any questions regarding this Letter of
Credit, please call (212) 325-3610.

Very truly yours,

Credit Suisse AG

 

 

 

 

 

 

 

 

Authorized Signature

 

Authoriz Signature

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT D-2

-5-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-3

Letter of Credit Reduction Schedule

 

1.Subject to the provisions of Paragraph 6.d. of this Lease and Paragraph 2 of
this Exhibit D-3 below, the Letter of Credit Amount shall be the amounts set
forth in the table below as of the first day of each Lease Year:

 

Lease Year

Letter of Credit Amount*

1

$15,448,324**

2

$15,448,324**

3

$15,448,324**

4

$11,586,243

5

$7,724,162

6

$3,862,081

7

$1,931,000

8

$1,931,000**

9

$1,931,000**

10

$1,931,000**

11

$1,931,000**

12+

$0

 

*

Letter of Credit Amounts set forth above are assuming that no reductions have
been made as provided in Paragraph 2 below.

**

Note that there will be no time – based reduction on the subject Lease Year (but
there may nonetheless be reductions as provided in Paragraph 2, below).

 

2.Subject to the provisions of Paragraph 6.d. of this Lease, the Letter of
Credit Amount shall be subject to further adjustment as set forth below to the
extent the Letter of Credit Amount as determined pursuant to the chart below is
lower than the Letter of Credit Amount otherwise required pursuant to the table
in Paragraph 1 above:

 

a.The Letter of Credit Amount shall be reduced to the amount provided in the
table below upon Tenant, together with Warner Parent Entity and its affiliates,
obtaining a Moody's Corp. Family Rating or S&P Corporate Credit Rating
corresponding to the applicable Letter of Credit Amount in the chart below:

 

Moody's Corp. Family Rating

S&P Corporate Credit Rating

Letter of Credit Amount

Baa3 & above

BBB- & above

$0

Ba1

BB+

$6,448,000

Ba2

BB

$9,448,000

Ba3

BB-

$12,448,000

B1

B+

$15,448,000

 

B

$15,448,000

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT D-2

-6-

 

 

--------------------------------------------------------------------------------

 

b.Notwithstanding anything contained herein to the contrary, the Letter of
Credit Amount shall only be subject to adjustment as provided in Paragraph 2.a.
above if, as of such date that the adjustment would otherwise occur (i) Tenant
remains a wholly owned subsidiary of the Warner Parent Entity and (ii) Tenant
continues to hold substantially all of the assets (which may include the equity
interests in subsidiaries) of the Warner Corporate Family.

 

3.For example purposes only, the following are illustrative of how the
provisions of Paragraphs 1 and 2 above would operate under the following
circumstances:

 

a.Assume that as of the first day of Lease Year 3, Tenant and its affiliates
have a Moody's Corp. Family Rating of Ba3 and an S&P Corporate Credit Rating of
B+.  Then, effective as of  the first day of Lease 3, the Letter of Credit
Amount shall be reduced to $12,448,000.  Assuming no other changes are made in
the credit rating (other than achieving an S&P Corporate Credit Rating of BB-),
there will be no further adjustments to the Letter of Credit Amount until the
first day of Lease Year 4.

 

b.Assume that as of the first day of Lease Year 4, Tenant and its affiliates
have a Moody's Corp. Family Rating of Ba3 and an S&P Corporate Credit Rating of
BB-, then, effective as of  the first day of Lease 4, the Letter of Credit
Amount shall be reduced from $12,448,000 to $11,586,243.

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT D-2

-7-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

Intentionally Omitted

 

 

 

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT E

-1-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

Memorandum of Lease

 

 

RECORDING REQUESTED BY
AND WHEN RECORDED, MAIL TO:

 

 

 

 

 

MEMORANDUM OF LEASE

THIS MEMORANDUM OF LEASE is made and entered by and between __________________
(“Landlord”), and ___________________________________
(“Tenant”).____________________________________________________________________

RECITALS

A.

Landlord and Tenant are parties to that certain Office Lease dated as of August
____, 2016 (the “Lease”) pertaining to certain premises located at
______________________________________________________ (the “Premises”); and

B.

Landlord and Tenant desire to file for record a Memorandum of Lease to evidence
the execution of the Lease and to provide specific notice of certain provisions
contained in the Lease.

LEASE PROVISIONS

1.

LEGAL DESCRIPTION.  The real property on which the Premises is located is
described on Exhibit A attached hereto and incorporated herein by this
reference.

2.

LEASE TERM.  The term of the Lease commences on __________________ __, ____, and
expires on __________________ __, ____ (the “Lease Term”), which Lease Term is
subject to the following extension period(s): one option to extend the Lease
Term for an additional period of ten (10) years to __________________ __, ____
(the “Outside Termination Date”).

3.

TERMINATION OF THIS MEMORANDUM.  This Memorandum shall automatically terminate
as of the date that is the earlier of (a) the Outside Termination Date or (b)
the expiration or earlier termination of the Lease.

[Insert Signatures, Legal Description and Notary Certificates]

 

 

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT F

-1-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

Environmental Reports

 

 

1.

Phase I Environmental Site Assessment (Former Ford Property – 2030, 2035, & 2060
East 7th Street, 821 South Santa Fe Avenue, 2053 Violet Street, and 2040 East
7th Place Los Angeles, California) dated April 16, 2014, prepared by AMEC
Environment & Infrastructure, Inc., Project No. OD13165190.200.204

 

2.

Phase II Investigation (Former Ford Property – 2030, 2035, & 2060 East 7th
Street, 821 South Santa Fe Avenue, 2053 Violet Street, and 2040 East 7th Place
Los Angeles, California) dated November 12, 2015, prepared by AMEC Environment &
Infrastructure, Inc., Project OD13165190.500.502

 

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT G

-1-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

Arts District Map

 

[g2016120715392335214726.jpg]

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT H

-1-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

Work Letter

This Work Letter shall set forth the terms and conditions relating to the
construction of the Premises.  All references in this Work Letter to Paragraphs
of “this Lease” shall mean the relevant portions of the Office Lease to which
this Work Letter is attached as Exhibit I, and all references in this Work
Letter to Sections of “this Work Letter” shall mean the relevant portions of
this Work Letter.

SECTION 1

LANDLORD'S WORK

1.1Description of Landlord's Work; Final Plans.  

1.1.1Landlord shall, at Landlord's sole cost and expense (except as otherwise
provided herein), cause the construction or installation of the work
(“Landlord's Work”) described in the narrative description and graphic figures
attached hereto as Schedules L-1, L-2, L-3 and L-4 attached
hereto.  Notwithstanding anything contained herein to the contrary, in the event
any item of work is not described in either the narrative descriptions set forth
in Schedules L-1, L-2 or L-3 or the plans referenced in Schedule L-4, then such
component of work is not included as part of Landlord's Work.  To the extent
that any portion of the plans referenced in Schedule L-4 are contradicted by the
narrative descriptions set forth in Schedules L-1, L-2 or L-3, then such
narrative descriptions shall govern.

1.1.2Landlord shall have the right to make modifications to the Landlord's Work
as shown on Schedules L-1, L-2, L-3 and L-4 attached hereto so long as such
modifications do not constitute a Material Change (as defined below).  No
Material Changes in Landlord's Work may be made without the prior written
consent of Tenant, which consent shall not be unreasonably withheld, conditioned
or delayed.  Tenant shall respond to any request for approval of a Material
Change within five (5) Business Days.  As used herein, the term “Material
Change” shall mean any modification to the Landlord's Work as shown on Schedules
L-1, L-2, L-3 and L-4 attached hereto that would (a) have a material effect on
the Building structure, (b) have a material effect on the Building systems or
imperil the LEED gold rating of the Base Building, (c) not be in compliance with
Legal Requirements, (d) have a material effect on the exterior appearance of the
Building, or (e) materially increase the cost of constructing the Tenant
Improvements or require a material modification to any of the Contract Documents
(as defined below) once approved.

1.2Substantial Completion of Landlord's Work.  

1.2.1Landlord's Work shall be deemed to be “Substantially Completed” when
Landlord's Work has been completed, subject only to correction or completion of
“Punch List” items, which items shall be limited to items of missing or
incomplete work (including, without limitation the MEPF commissioning, CMU
skylight, Paseo finishes, and B Permit Work), defective work or materials, or
mechanical maladjustments that are, in each case, of such a nature that they do
not materially interfere with or impair the construction cost or completion

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-1-

 

 

--------------------------------------------------------------------------------

 

date of the Tenant Improvements, or Tenant's use of the Premises for Tenant's
business.  The definition of “Substantially Completed” shall also apply to the
terms “Substantial Completion” and “Substantially Complete”. Within thirty (30)
days following the Substantial Completion of the Landlord's Work, Tenant may
provide to Landlord a proposed Punch List of items of Landlord's Work that it
believes remain to be completed by Landlord, and Landlord will notify Tenant if
it believes any proposed items are not part of Landlord’s Work and shall
diligently work to complete agreed Punch List items. Landlord shall provide
Tenant with full access to the Premises so as to allow Tenant to create such
Punch List.

1.2.2Notwithstanding anything contained herein to the contrary, any improvement
work required by governmental authorities to be performed to the land adjacent
to the Premises (i.e., offsite improvements) in connection with Landlord's Work
(the “B Permit Work”) shall be deemed “Punch List” work hereunder so long as the
completion of such work does not delay or hinder (i) Tenant's ability to
complete the Tenant Improvements and receive a certificate of occupancy (or its
equivalent) for the Tenant Improvements so that Tenant may commence the conduct
of business operations from the Premises, or (ii) Tenant's ability to access
entries and exits or use the Premises for the conduct of its business therein.
Tenant acknowledges that B Permit work will generate typical construction noise.

1.3Tenant Delays.  Tenant shall be responsible for, and shall pay to Landlord,
any and all costs and expenses reasonably and actually incurred by Landlord in
connection with any actual delay in the commencement or completion of Landlord's
Work and any actual increase in the cost of Landlord's Work to the extent caused
by (a) Tenant’s failure to respond to Landlord’s request for information
regarding Landlord's Work within five (5) Business Days of Tenant’s receipt
thereof, (b) Tenant’s failure to respond within five (5) Business Days to
reasonable inquiries by Landlord or Contractor regarding the construction of the
Landlord's Work, including approval of a Material Change, and (c) any other
delay requested or caused by the wrongful actions or inactions of Tenant.  Each
of the foregoing is referred to herein as a “Tenant Delay”. Notwithstanding the
foregoing, no Tenant Delay shall be deemed to have occurred unless Tenant fails
to cure such Tenant Delay within two (2) Business Days after receipt of written
notice from Landlord detailing such claimed Tenant Delay.

1.4Repairs to Landlord's Work.  Landlord shall cause Landlord's Work to be
performed in a good and workmanlike manner in compliance with all Legal
Requirements; provided that the foregoing shall not imply any representation or
warranty as to the useful life of such improvements or systems, nor shall the
foregoing diminish Tenant's responsibility pursuant to Paragraph 10.a. of this
Lease to perform any repairs, modifications or improvements to the same
necessitated after the Commencement Date or otherwise by reason of Tenant's use
of the same, Tenant's Alterations, ordinary wear and tear, or otherwise.  The
foregoing warranty by Landlord specifically excludes the Tenant Improvements or
any other Alterations performed by or for Tenant and any damage caused by Tenant
to the Building or the other portions of the Premises following the Tenant
Access Date and any malfunctioning of any Building systems due to the Tenant
Improvements or Tenant's acts or omissions.  Landlord shall, at Landlord's sole
cost and expense, repair any defect in the construction of the Landlord's Work
(but not design defects if Tenant's architect or other consultant prepared the
plans for such portion of Landlord's Work or otherwise specified the design at
issue) arising on or before the date that is one (1) year following Substantial
Completion of Landlord's Work (the “Warranty Period”), provided Tenant gives
prompt notice of such matter to Landlord promptly upon discovery and no later
than the expiration of the Warranty Period.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-2-

 

 

--------------------------------------------------------------------------------

 

SECTION 2

TENANT IMPROVEMENTS

Beginning on the Tenant Access Date, Tenant shall have access to the Premises to
perform the improvements (the “Tenant Improvements”) described in the plans and
specifications attached hereto as Schedule T-1, subject to the terms and
conditions of this Section 2.

2.1Construction Documents.

2.1.1Final Contract Documents.  

2.1.1.1Tenant has or will have a licensed, qualified architect (the “Architect”)
to prepare a fully coordinated set of architectural, structural, mechanical,
electrical, plumbing, fire suppression, life safety, security and data-com
working drawings and specifications for the Tenant Improvements, in a form which
is fully complete, and is the same set of documents in Tenants contract with
Contractor (the “Construction Contract”; the Construction Contract and such
other plans and specifications referenced above (including the Final Space Plan
and the Final Working Drawings) shall be, collectively, the “Contract
Documents”). The Architect shall be subject to Landlord's prior written
approval, which shall not be unreasonably withheld, conditioned or delayed.
Tenant may, at Tenant's election retain design-build subcontractors (the
“Engineers”) to prepare the portions of the Contract Documents relating to the
structural, mechanical, electrical, plumbing, fire suppression, life safety, and
data-com work in the Premises that is not part of Landlord's Work. Such
Engineers shall be subject to Landlord's prior written approval, which shall not
be unreasonably withheld, conditioned or delayed.  The Contract Documents shall
comply with reasonable industry standard drawing formats and specifications.

2.1.1.2Landlord Plan Review.

(A)Preliminary Submissions.  Prior to, or concurrently with, submission of the
Contract Documents for Landlord's approval, Tenant shall make the following
preliminary submissions to Landlord for its approval (collectively, the
“Preliminary Submissions”): (a) Structural Modification Intent; (b) Space Plan
and Schematic Design; (c) Bid and Permit Documents; and (d) Building
Permits.  Landlord shall advise Tenant within ten (10) Business Days after
Landlord’s receipt of any of such items if Landlord reasonably determines that
such particular items are unsatisfactory or incomplete in any respect.

(B)Final Space Plan. Tenant shall supply Landlord with two (2) copies signed by
Tenant of its final space plan for the Premises (the “Final Space Plan”) for
Landlord’s reasonable approval. The Final Space Plan shall include a layout and
designation of all offices, rooms and other partitioning, the configuration of
workstations (if any) and their intended use. Landlord shall advise Tenant, with
reasonable specificity, within ten (10) Business Days after Landlord’s receipt
of the Final Space Plan for the Premises if Landlord reasonably determines that
the same are unsatisfactory or incomplete in any respect. If Tenant is so
advised, Tenant shall promptly revise the Final Space Plan in accordance with
such review. Landlord

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-3-

 

 

--------------------------------------------------------------------------------

 

shall limit its disapproval to areas of the Final Space Plan that (i) have a
material effect on the Building structure, (ii) have a material effect on the
Building systems or imperil the LEED rating of the Base Building, (iii) are not
in compliance with Legal Requirements, and (iv) have an effect on the exterior
appearance of the Building (any of the foregoing, a “Design Problem”). In
addition to the foregoing, at Tenant's request at the time that Tenant is
requesting approval of the Final Space Plan or the Final Working Drawings (which
request shall make specific reference to this Section 2.1.1.2(A)),  Landlord
shall advise Tenant of which components of the Tenant Improvements that Landlord
shall require removal at the expiration or earlier termination of this Lease in
accordance with Paragraph 9.g. of this Lease.  

(C)Final Working Drawings. After the approval and final correction of the Final
Space Plan, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and cause
Architect to compile a fully coordinated set of architectural, structural,
mechanical, electrical, plumbing, and life safety working drawings in a form
which is complete to allow subcontractors to bid on the work and to obtain all
applicable permits (collectively, the “Final Working Drawings”) and Tenant shall
submit the same to Landlord for Landlord’s reasonable approval. Tenant shall
supply Landlord with two (2) copies signed by Tenant of such Final Working
Drawings. Landlord shall advise Tenant, with reasonable specificity, within ten
(10) Business Days after Landlord’s receipt of the Final Working Drawings for
the Premises if Landlord reasonably determines that the same are unsatisfactory
or incomplete in any respect. If Tenant is so advised, Tenant shall immediately
revise the Final Working Drawings in accordance with such review and any
disapproval of Landlord in connection therewith. Landlord shall limit its
disapproval to areas of the Final Working Drawings that have a Design Problem.
In addition to the foregoing, at the time that Landlord provides its approval of
the Final Working Drawings, Landlord shall also advise Tenant of which
components of the Tenant Improvements that Landlord shall require removal at the
expiration or earlier termination of this Lease in accordance with
Paragraph 9.g. of this Lease.

(D)To the extent reasonably practicable and customary, Tenant may deliver any of
the foregoing required items to Landlord simultaneously. In addition to the
foregoing matters, Tenant may, at any time, request Landlord's approval for any
draft plans specifications or any guidance as respects Tenant's preparation of
the plans and specifications for the Tenant Improvements and Landlord shall
respond to Tenant's request for approval or guidance in a reasonable period of
time given the scope of the subject matter (but in no event later than ten (10)
Business Days following receipt of Tenant’s request thereof).  

2.1.1.3The Construction Contract (including the schedule of values for the
Tenant Improvements) shall be on a commercially reasonable, industry standard
form, and shall be provided to Landlord for Landlord's records promptly upon the
completion thereof.

2.1.1.4Landlord's review of the Final Space Plan, Construction Contract and
Final Working Drawings as set forth in this Section 2, shall be for its sole
purpose and shall not imply Landlord's review of the same, or obligate Landlord
to review the same, for quality, design, code compliance or compliance with
other Legal Requirements or other like matters.  Accordingly, notwithstanding
that any Contract Documents are reviewed by Landlord or its space planner,
architect, engineers and consultants, and notwithstanding any advice or
assistance

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-4-

 

 

--------------------------------------------------------------------------------

 

which may be rendered to Tenant by Landlord or Landlord's space planner,
architect, engineers, and consultants, Landlord shall have no liability
whatsoever in connection therewith and shall not be responsible for any
omissions or errors contained in the Contract Documents, and Tenant's waiver and
indemnity set forth in this Lease shall specifically apply to the Contract
Documents.

2.1.1.5To the extent customary, and provided that at such time Tenant has
engaged a Contractor, each submission of any portion of the Contract Documents
shall be accompanied by the schedule of values included in the construction
contract between Tenant and Contractor, which schedule of values shall detail by
trade the estimated final costs to be incurred or which have been incurred in
connection with the design and construction of the Tenant Improvements to be
performed by or at the direction of Tenant or Contractor.

2.1.2Landlord's Approval.  Landlord shall have the periods set forth above for
approval of any portion of the Contract Documents, and Landlord's receipt of all
information and documentation reasonably requested by Landlord relating to such
applicable document, in which to approve or disapprove such applicable document,
provided that any such written request to Landlord with respect to approval of
any portion of the Contract Documents, as the case may be is marked in bold
lettering with the following language: “LANDLORD'S RESPONSE IS REQUIRED WITHIN
TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THAT
CERTAIN LEASE AGREEMENT BETWEEN THE UNDERSIGNED AND LANDLORD” and the envelope
containing the request must be marked “PRIORITY”.  In the event that Landlord
fails to respond to Tenant's request for approval of any portion of the Contract
Documents, as the case may be, Landlord's approval shall be deemed given with
respect to the applicable document but only to the extent that such document
strictly complies with (i) all other documents previously approved (or deemed
approved) by Landlord hereunder, and (ii) the requirements of this Work Letter;
provided, however, for any portion of the Contract Documents, as the case may
be, that affect the Base Building (as defined below) or is of a scope for which
Landlord will require review of the relevant plans and specifications by a third
party expert, then the foregoing ten (10) Business Day response period shall not
apply (nor shall Landlord's deemed consent as provided herein) and Landlord
shall be provided a reasonable period of time to have such third party complete
its review of the applicable portion of the applicable documents prior to
Landlord being required to provide its approval or disapproval of the applicable
portion of such documents.  For purposes of clarification, Landlord requesting
additional and/or clarified information, in addition to approving or denying any
request (in whole or in part), shall be deemed a response by Landlord for
purposes of the foregoing ten (10) Business Day period response requirement.

2.1.3Approved Contract Documents.  The Contract Documents, as approved (or
deemed approved) by Landlord shall be referred to herein as the “Approved
Contract Documents”.  Tenant hereby agrees that, except as related to Landlord's
completion of the Landlord Work, and the requirement that Landlord obtain a
certificate of occupancy for the Building based on completion of the Landlord
Work, neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Tenant
Improvements and that obtaining the same shall be Tenant's responsibility;
provided, however, that Landlord shall cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy.  Except as
allowed in accordance with Legal Requirements,

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-5-

 

 

--------------------------------------------------------------------------------

 

Tenant shall not commence construction until all required governmental permits
are obtained and the other Tenant Access Requirements have been met.  No
material changes, modifications or alterations in the Approved Working Drawings
may be made without the prior written consent of Landlord, which consent shall
be subject to the approval requirements set forth in Section 2.1.1.3 above.

2.2Construction of Tenant Improvements by Tenant's Agents.

2.2.1Tenant Access Requirements; Terms of Entry.  

2.2.1.1Tenant Access Requirements.  Tenant shall not commence construction of
the Tenant Improvements until all of the following requirements have been
satisfied (collectively, the “Tenant Access Requirements”): (a) Landlord has
approved all aspects of the Contract Documents (or they are deemed approved),
including, without limitation, the Preliminary Submissions and the schedule of
values; (b) Tenant has received the necessary building permits to construct the
Tenant Improvements; and (c) Tenant has delivered certificates of insurance to
Landlord as required by Article 15 of this Lease, and a copy of the Contract as
required by Section 2.1.1.3 of this Tenant Work Letter.

2.2.1.2Terms of Entry.  During the period commencing on the Tenant Access Date
and ending on the Commencement Date, all of the agreements and covenants of
Tenant in this Lease, except the payment of rent, shall apply and be in force,
including, without limitation, the provisions of Articles 8, 9, 14 and
15.  Without limiting the generality of the foregoing, all of the provisions of
this Lease, including Article 9 of this Lease, relative to Alterations to the
Premises shall apply with respect to the Tenant Improvements; provided, however,
that to the extent any of the provisions of said Article 9 conflict with the
terms of this Work Letter, the terms of this Work Letter shall control.

2.2.2Contractor and Tenant's Agents.  Tenant shall retain Contractor for
preconstruction services and to construct the Tenant Improvements.  All
subcontractors, laborers, materialmen, and suppliers used by Tenant (such
subcontractors, laborers, materialmen, and suppliers, and the Contractor to be
known collectively as “Tenant's Agents”) must be approved in writing by
Landlord, which approval shall not be unreasonably withheld or delayed, and
shall be given or withheld (with reasonably detailed reasons for any withheld
approval) within three (3) Business Days.  If Landlord does not approve any of
Tenant's proposed subcontractors, laborers, materialmen or suppliers, Tenant
shall submit other proposed subcontractors, laborers, materialmen or suppliers
for Landlord's written approval, which shall not be unreasonably withheld.

2.2.3Tenant's Agents.

2.2.3.1Landlord's General Conditions for Tenant's Agents and Tenant Improvement
Work.  The Tenant Improvements shall be constructed in accordance with the
Contract Documents and the terms of this Lease.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-6-

 

 

--------------------------------------------------------------------------------

 

2.2.3.2Indemnity.  Tenant's indemnity of Landlord and the other Indemnitees as
set forth in this Lease shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to any act or
omission of Tenant or Tenant's Agents, or anyone directly or indirectly employed
by any of them, or in connection with Tenant's non-payment of any amount arising
out of the Tenant Improvements and/or Tenant's disapproval of all or any portion
of any request for payment.  Such indemnity by Tenant, as set forth in this
Lease, shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to Landlord's performance of any
ministerial acts reasonably necessary (i) to permit Tenant to complete the
Tenant Improvements, and (ii) to enable Tenant to obtain any building permit or
certificate of occupancy for the Premises.

2.2.3.3Requirements of Tenant's Agents.  Each of Tenant's Agents shall guarantee
to Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof.  Each of Tenant's Agents shall be responsible for
the replacement or repair, without additional charge, of all work done or
furnished in accordance with its contract that shall become defective within one
(1) year after the completion of the work performed by such contractor or
subcontractors.  The correction of such work shall include, without additional
charge, all additional expenses and damages incurred in connection with such
removal or replacement of all or any part of the Tenant Improvements, and/or the
Building and/or common areas that may be damaged or disturbed thereby.  All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either.  Tenant covenants to give to Landlord
any assignment or other assurances which may be necessary to effect such right
of direct enforcement.

2.2.4Insurance Requirements.

2.2.4.1General Coverages.  All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are reasonably approved by Landlord,
including naming Landlord and such other parties designated by Landlord as
additional insureds.

2.2.4.2Special Coverages.  Tenant shall carry “Builder's All Risk” insurance in
a reasonable and customary amount and approved by Landlord covering the
construction of the Tenant Improvements, and such other insurance as Landlord
may require, it being understood and agreed that the Tenant Improvements shall
be insured by Tenant pursuant to this Lease immediately upon completion
thereof.  Such insurance shall be in amounts and shall include such extended
coverage endorsements in form and with companies as are reasonably approved by
Landlord.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-7-

 

 

--------------------------------------------------------------------------------

 

2.2.4.3General Terms.  Certificates for all insurance carried pursuant to this
Section 2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements.  In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant's sole cost and
expense (subject to Tenant's right to revise the design of the Tenant
Improvements to the extent provided herein).  Tenant's Agents shall maintain all
of the foregoing insurance coverage in force until the Tenant Improvements are
fully completed and accepted by Landlord, except for any reasonable and
customary Products and Completed Operation Coverage insurance reasonably
required by Landlord.  All policies (with the exception of workers compensation
insurance) carried under this Section 2.2.4 shall insure Landlord and Tenant, as
their interests may appear, as well as Contractor and Tenant's Agents.  All
insurance maintained by Tenant's Agents shall preclude subrogation claims by the
insurer against Landlord and any party required by Landlord to be named or
automatically added as an additional insured.  Such insurance shall provide that
it is primary insurance as respects the owner and that any other insurance
maintained by owner is excess and noncontributing with the insurance required
hereunder.  The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under this
Lease.  Landlord may, in its discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien-free completion of the Tenant
Improvements and naming Landlord as a co-obligee.

2.2.5Alterations Operations Fee.  Tenant shall pay Landlord on demand prior to
commencement of construction of the Tenant Improvements, a fee in the amount of
one percent (1%) of the total amount of the Tenant Improvement Allowance (the
“Alteration Operations Fee”).  Landlord shall retain from Landlord's Allowance,
as payment of the Alteration Operations Fee, an amount equal to the Alteration
Operations Fee.

2.2.6Additional Provisions.  Notwithstanding anything contained herein to the
contrary, the following additional provisions shall apply with respect to the
construction of the Tenant Improvements:

2.2.6.1Subject to availability of adequate parking spaces, Tenant's Agents shall
be allowed to park at the Premises (in locations designated by Landlord from
time to time) at no cost during the construction and move-in period. Landlord
shall make reasonably sufficient parking spaces in the Parking Structure
available for use by Tenant's Agents.

2.2.6.2Landlord shall provide reasonable electrical or temporary power during
construction of the Tenant Improvements at no cost to Tenant.

2.2.6.3In accordance with Paragraph 12 of this Lease, Tenant shall keep the
Premises and the Building free from mechanics', materialmen's and all other
liens arising out of any work performed, materials furnished or obligations
incurred by Tenant and shall promptly and fully pay and discharge all claims on
which any such lien could be based.  In the event that Landlord elects to pay or
satisfy any lien as provided in Paragraph 12 of this Lease, Landlord may apply
Landlord's Allowance on account of such expense.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-8-

 

 

--------------------------------------------------------------------------------

 

2.2.6.4Tenant hereby acknowledges that notwithstanding anything contained herein
to the contrary, Landlord is not and shall not be deemed to be a “participating
owner” with respect to the Tenant Improvements.

2.2.6.5Tenant shall comply in all material respects with Landlord's Construction
Standards.

2.2.7Governmental Compliance.  The Tenant Improvements shall comply in all
respects with the following: (i) all Legal Requirements, including, but not
limited to, all applicable building codes; (ii) applicable standards of the
American Insurance Association (formerly, the National Board of Fire
Underwriters) and the National Electrical Code; and (iii) building material
manufacturer's specifications.

2.2.8Inspection by Landlord.  Landlord (and Landlord's mortgagees, agents and
consultants) shall have the right to inspect the Tenant Improvements at all
times, provided however, that Landlord's failure to inspect the Tenant
Improvements shall in no event constitute a waiver of any of Landlord's rights
hereunder nor shall Landlord's inspection of the Tenant Improvements constitute
Landlord's approval of the same.  Should Landlord disapprove any portion of the
Tenant Improvements because they cause a Design Problem, or don't comply with
the Approved Contract Documents, Landlord shall notify Tenant in writing of such
disapproval and shall specify in reasonably specific detail the items
disapproved.  Any defects or deviations in the Tenant Improvements shall be
rectified by Tenant at no expense to Landlord.

2.2.9Meetings.  Tenant shall hold weekly meetings at a reasonable time, with the
Architect and the Contractor regarding the progress of the preparation of
construction drawings and the construction of the Tenant Improvements, which
meetings shall be held at the Building or another reasonable location mutually
agreed upon by Landlord and Tenant, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord's request, certain of Tenant's Agents shall attend such
meetings.  In addition, minutes shall be taken at all such meetings, a copy of
which minutes shall be promptly delivered to Landlord.  One such meeting each
month shall include the review of Contractor's current request for payment.

2.2.10Notice of Completion; Copy of Record Set of Plans.  Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the Los
Angeles County in accordance with Section 8182 of the Civil Code of the State of
California or any successor statute, and shall furnish a copy thereof to
Landlord upon such recordation (the “Notice of Completion”).  If Tenant fails to
do so, Landlord may execute and file the same on behalf of Tenant as Tenant's
agent for such purpose, at Tenant's sole cost and expense.  At the conclusion of
construction Tenant shall provide a “close-out” package to Landlord containing
the following items: (i) an update of the Approved Working Drawings as necessary
to reflect all changes made to the Approved Working Drawings during the course
of construction, (ii) two (2) CD ROMS of such updated drawings in accordance
with “Landlord's CAD format requirements,” as set forth below, (iii) evidence
that all required governmental approvals required for Tenant to legally occupy
the Premises have been obtained, and (iv) a copy of all warranties, guaranties,
and operating manuals and information relating to the improvements, equipment,
and systems in the

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-9-

 

 

--------------------------------------------------------------------------------

 

Premises.  For purposes of this Work Letter, “Landlord's CAD format
requirements” shall mean (a) the version is no later than current Autodesk
version of AutoCAD plus the most recent release version, (b) files must be
unlocked and fully accessible (no “cad-lock”, read-only, password protected or
“signature” files), (c) files must be in “.dwg” format, (d) if the data was
electronically in a non-Autodesk product, then files must be converted into
“'dwg” files when given to Landlord.

2.3Landlord's Allowance.  

2.3.1Landlord's Allowance.  Tenant shall be entitled to a one-time improvement
allowance (the “Landlord's Allowance”) in the amount of Eighteen Million Seven
Hundred Sixty-Three Thousand Forty-Four and 0/100 Dollars ($18,763,044) (i.e.,
$73.00 per rentable square foot of the Premises) for Landlord's Allowance Items
(as defined in Section 2.3.2 below).  In no event shall Landlord be obligated to
make disbursements pursuant to this Work Letter in a total amount which exceeds
Landlord's Allowance.  Notwithstanding anything contained herein to the
contrary, except as provided in Sections 2.3.2 and 2.4 below, no portion of the
Tenant Improvement Allowance may be applied to the cost of space planning or
other soft costs, permit fees, cabling, equipment, trade fixtures, moving
expenses, furniture, signage, free rent, or computer cabling.

2.3.2Landlord's Allowance Items.  Except as otherwise set forth in this Work
Letter, Landlord's Allowance shall be disbursed by Landlord only for the
following items and costs (collectively the “Landlord's Allowance Items”):

2.3.2.1Payment of the fees of the Architect and the Engineers;

2.3.2.2The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.3.2.3The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, hoisting and trash removal costs, and
contractors' fees and general conditions;

2.3.2.4The cost of any changes to the Approved Working Drawings or Tenant
Improvements required by all Legal Requirements;

2.3.2.5The cost of the Alterations Operations Fee;

2.3.2.6Sales and use taxes and Title 24 fees; and

2.3.2.7IT/Telco, security systems, furniture, fixtures and equipment located in
the Premises not exceed an aggregate amount equal to $5.00 per rentable square
foot of the Premises with respect to the amount of Landlord’s Allowance that may
be used to pay such amounts.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-10-

 

 

--------------------------------------------------------------------------------

 

2.3.3Disbursement of Landlord's Allowance.  During the construction of the
Tenant Improvements, Landlord shall make disbursements, not more than once per
month, of Landlord's Allowance for Landlord's Allowance Items for the benefit of
Tenant and shall authorize the release of monies for the benefit of Tenant as
follows.

2.3.3.1Monthly Disbursements.  On or before the first (1st) day of each calendar
month during the construction of the Tenant Improvements (or such other date as
Landlord may designate), Tenant shall (if it is requesting a disbursement)
deliver to Landlord:  (i) a request for payment of the Contractor approved by
Tenant, in an industry standard form reasonably acceptable to Landlord and
Landlord's lender, showing the schedule of values, by trade, of percentage of
completion of the Tenant Improvements in the Premises, detailing the portion of
the work completed and the portion not completed; (ii) invoices from the
Tenant's Agents for whom Tenant is requesting payment for labor rendered and
materials delivered to the Premises; (iii) executed conditional mechanic's lien
releases from the Tenant's Agents (along with unconditional mechanics lien
releases with respect to payments made pursuant to Tenant's prior submission
hereunder) for whom Tenant is requesting payment, which shall comply with the
appropriate provisions, as reasonably determined by Landlord, of California
Civil Code Sections 8132, 8134, 8136 and 8138; and (iv) all other customarily
required information and/or documentation relating to the Tenant Improvements
reasonably requested by Landlord (including, without limitation, any additional
requirements for disbursement as may be reasonably required by Landlord's
lender).  Tenant's request for payment shall be deemed Tenant's acceptance and
approval of the work furnished and/or the materials supplied as set forth in
Tenant's payment request.  Thereafter, within thirty (30) days after receipt of
such items, Landlord shall deliver a check to Tenant (or, at Landlord's
election, a check made jointly payable to Contractor and Tenant) in payment of
the lesser of: (A) the amounts so requested by Tenant as set forth in this
Section 2.3.3.1, above (and, if Tenant's payment request does not already
account for a ten percent (10%) retention, less a ten percent (10%) retention
(the aggregate amount of such retentions (either withheld by Landlord or
withheld as provided in the relevant construction contract) to be known as the
“Final Retention”), and (B) the balance of any remaining available portion of
Landlord's Allowance (not including the Final Retention), provided that Landlord
does not dispute any request for payment based on non-compliance of any work
with the Approved Working Drawings or for any other reasonable
reason.  Landlord's payment of such amounts shall not be deemed Landlord's
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant's payment request.

2.3.3.2Final Retention.  Subject to the provisions of this Work Letter, a check
for the Final Retention payable to Tenant (or, at Landlord's election, payable
jointly to Tenant and Contractor) shall be delivered by Landlord to Tenant
following the completion of construction of the Premises, provided that
(i) Tenant delivers to Landlord properly executed mechanics lien releases in
compliance with both California Civil Code Section 8134 and either Section 8136
or Section 8138 and the recorded Notice of Completion, (ii) Landlord has
reasonably determined (which determination shall be made promptly) that no
substandard work exists which adversely affects the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life-safety or other
systems of the Building, the curtain wall of the Building, the structure or
exterior appearance of the Building, (iii) Architect delivers to Landlord a
certificate, in a form reasonably acceptable to Landlord, certifying that the
construction of the Tenant Improvements in the Premises has been substantially
completed, (iv) Tenant supplies Landlord

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-11-

 

 

--------------------------------------------------------------------------------

 

with evidence that all required governmental approvals required for Tenant to
legally occupy the Premises have been obtained, (v) Tenant delivers to Landlord
a “close-out package” as provided in Section 2.2.10 above and any additional
documentation required by Landlord's lender related to completion and final
payment for the Tenant Improvements, and (vi) a certificate of occupancy, a
temporary certificate of occupancy or its equivalent is issued to Tenant for the
Premises.

2.3.3.3Share of Costs.  Tenant shall pay for all costs of the construction of
the Tenant Improvements in excess of Landlord's Allowance (the “Excess
Cost”).  Based on the estimated cost of the construction of the Tenant
Improvements, as shown in the construction contract for the Tenant Improvements
or such other estimate of costs for the Tenant Improvements as has been approved
by Landlord and Tenant (the “Estimated Costs”), the prorata share of the
Estimated Costs payable by Landlord and Tenant shall be determined and an
appropriate percentage share established for each (a “Share of
Costs”).  Notwithstanding anything contained herein to the contrary, Tenant and
Landlord shall fund the cost of the construction (including the applicable
portion of the applicable fees) as the same is performed, in accordance with
their respective Share of Costs for the construction.  At such time as
Landlord's Allowance has been entirely disbursed, Tenant shall pay the remaining
Excess Cost, if any, which payments shall be made in installments as
construction progresses in the same manner as Tenant's payments of Tenant's
Share of Costs were paid.

2.3.3.4Default by Tenant.  Notwithstanding any provision to the contrary
contained in this Lease, if any Event of Default by Tenant under this Lease
(including, without limitation, any default by Tenant to comply with the terms
of this Work Letter) occurs at any time on or before payment of the Final
Retention, then, in addition to all other rights and remedies granted to
Landlord pursuant to this Lease, Landlord shall have the right to withhold
payment of all or any portion of the Landlord's Allowance until such Event of
Default has been cured.

2.3.3.5Other Terms.  

a.Landlord shall only be obligated to make disbursements from Landlord's
Allowance to the extent costs are incurred by Tenant for Landlord's Allowance
Items.  No payment of Landlord's Allowance will be made for materials or
supplies not located in the Premises, other than for reasonable deposits for
such materials or supplies (not to exceed 20% of the estimated cost of such
materials or supplies).

b.All Landlord's Allowance Items for which Landlord's Allowance has been made
available shall be deemed Landlord's property under the terms of this Lease. The
Landlord's Allowance is for constructing or improving qualified long term real
property and with respect to such items is intended as a “qualified lessee
construction allowance” pursuant to Treasury Regulation Section 1.110-1(c).

c.Tenant shall be responsible for all applicable state sales or use taxes, if
any, payable in connection with the Tenant Improvements and/or Landlord's
Allowance.  

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-12-

 

 

--------------------------------------------------------------------------------

 

d.Tenant acknowledges that Landlord's Allowance is to be applied to improvements
covering the entire Premises so that the entire Premises is built-out and ready
for occupancy.  If Tenant does not initially elect to improve the entire
Premises, then, notwithstanding anything contained herein to the contrary, only
a pro-rata portion of Landlord's Allowance (on a pro-rata per rentable square
foot basis to reflect the number of square feet then being improved vis-à-vis
the rentable square footage of the entire Premises, as reasonably determined by
Landlord) will be available to Tenant until such time as Tenant commences
improvements to complete tenant finishes in the entire Premises.

e.To the extent that Landlord fails to pay amounts due from the Tenant
Improvement Allowance in accordance with the terms hereof, and such amounts
remain unpaid for thirty (30) days after notice from Tenant, then without
limiting Tenant's other remedies under the Lease, Tenant may, after Landlord's
failure to pay such amounts within five (5) Business Days after Tenant's
delivery of a second notice from Tenant delivered after the expiration of such
30-day period, pay same and deduct the amount thereof, together with interest at
the Interest Rate, from the Monthly Rent next due and owning under the Lease
(provided, however, that the amount that Tenant may offset hereunder in any
calendar month shall not exceed fifty percent (50%) of the Monthly Rent owing
for such calendar month, with such offset continuing until the full amount has
been recovered by Tenant).  Notwithstanding the foregoing, if during either the
30-day or 5-Business Day period set forth above, Landlord (i) delivers notice to
Tenant that it disputes any portion of the amounts claimed to be due (the
“Allowance Dispute Notice”), and (ii) pays any amounts not in dispute, Tenant
shall have no right to offset any amounts against rent, but may institute
expedited arbitration proceedings using JAMS to resolve such
dispute.  Notwithstanding of the foregoing, in the event Tenant institutes
arbitration proceedings as provided herein and the determination of the
arbitrator is in favor of Tenant, Landlord shall pay interest at the Interest
Rate on the award granted to Tenant in such proceedings, from the date of the
Allowance Dispute Notice until the date of the award, and Tenant shall be
entitled, automatically, to offset the amount of such award, together with
interest thereon as provided herein, against the Monthly Rent next coming due
under the Lease (provided, however, that the amount that Tenant may offset
hereunder in any calendar month shall not exceed fifty percent (50%) of the
Monthly Rent owing for such calendar month, with such offset continuing until
the full amount has been recovered by Tenant).  In the event the arbitration
award is in favor of Landlord, Tenant shall pay all costs of such arbitration.

SECTION 3

LANDLORD DELAYS

3.1Landlord Delays.  The Commencement Date shall occur as provided in Paragraph
2.b. of this Lease (as adjusted pursuant to Paragraph 3 of the Lease), provided
that in the event that substantial completion of the Tenant Improvements is
delayed as the result of a Landlord Delay (as defined below), then the Scheduled
Commencement Date shall be extended by the lesser of (a) the aggregate number of
days of such Landlord Delay and (b) the number of days beyond the Scheduled
Commencement Date that substantial completion of the Tenant Improvements has
been delayed as a result of such Landlord Delay; provided, however, in no event
shall the Commencement Date be extended pursuant to this Section 3.1 beyond the
date that Tenant first commences business operations in the Premises.  The
number of days that the

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-13-

 

 

--------------------------------------------------------------------------------

 

Scheduled Commencement Date is delayed solely as a result of Landlord Delays
pursuant to the preceding sentence shall be referred to herein as the “Landlord
Delay Period”.  If the Landlord Delay Period exceeds forty-five (45) days (any
such delay in excess of forty-five (45) days, the “Extended Landlord Delay
Period”), then for each day of such Extended Landlord Delay Period, Tenant shall
receive, in addition to the extension of the Scheduled Commencement Date, one
(1) full day of credit against Monthly Rent and Parking Space Rental (and the
amount of such credit shall not be reduced by the Rent Credit) to be applied
against the Monthly Rent first coming due under this Lease. As used herein, a
“Landlord Delay” shall mean actual delays to the extent resulting from (a)
Landlord's failure to respond to Tenant's request for Landlord's approval within
the time periods required hereunder, (b) any failure by Landlord to timely pay
any amounts due from Landlord to Tenant hereunder, (c) any failure of Landlord
to allow Tenant and Tenant's agents access to the Premises following the Tenant
Access Date, (d) unreasonable interference with Tenant's work in the Premises
resulting from Landlord's continuing to complete the Landlord's Work, or
(e) Tenant's inability to receive permits because of Landlord's failure to have
completed the Landlord's Work and closed out any permits as required to allow
Tenant to receive permits for the Tenant Improvements.  Any rent credit that
Tenant receives hereunder for Landlord Delay shall not be duplicative of any
rent credit that Tenant is receiving under Paragraphs 3.b.ii. or 3.d. of this
Lease (but may be in addition to any rent credit otherwise being received by
Tenant under such Paragraphs 3.b.ii. or 3.d. of this Lease).  Notwithstanding
the foregoing, no Landlord Delay shall be deemed to have occurred unless
Landlord fails to cure such Landlord Delay within two (2) Business Days after
receipt of written notice from Tenant detailing such claimed Landlord Delay. In
addition, the Scheduled Commencement Date shall be extended by up to 60 days for
delays beyond the Scheduled Commencement Date that substantial completion of the
Tenant Improvements has been delayed as a result of Force Majeure Delay,
provided that Tenant provides Landlord with written notice of any such Force
Majeure Delay within five (5) Business Days after the commencement thereof.  For
purposes of this Section 3.1 only, “Force Majeure Delay” shall mean any
prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts of
God, inability to obtain services, labor, or materials or reasonable substitutes
therefor, governmental actions, civil commotions, fire or other casualty, and
other causes beyond the reasonable control of Tenant, but shall not include any
delay or inability to obtain building permits or other permits required in
connection with the construction of the Tenant Improvements unless such delay is
the result of a work stoppage or other labor disturbance.




1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-14-

 

 

--------------------------------------------------------------------------------

 

Schedule L-1 to the Work Letter

Landlord's Work – Tower

Landlord shall perform the following work to the base building, core and shell
of the “Tower” portion of the Building per the narrative description below and
the graphic description contained in Schedule L-4:

 

1.

Regulatory

 

•

Codes – Compliance with all applicable state and local codes and regulations
then in force, including but not limited to those for building, structural,
mechanical, electrical, plumbing, fire, accessibility, hazardous materials and
energy, as reviewed and approved by the city of Los Angeles.

 

•

ADA – Compliance with the federal Americans with Disabilities Act as reviewed
and approved by the city of Los Angeles.

 

•

Historic – Compliance with the California Historical Building Code as a
qualified historical building by virtue of its listing in the California
Register of Historical Resources, including exceptions to other codes and
regulations such as those noted above.

 

2.

Structural

 

•

Gravity – Live load capacity of 50psf levels 2-5; 100psf at ground; and 20psf
partition capacity at all levels.

 

•

Lateral – Seismic upgrade with new lateral elements designed in accordance with
the California Building Code 2013 edition, as reviewed and approved by the city
of Los Angeles.

 

3.

Exterior

 

•

Glazing – At ground level west elevation: new low-e IGU in new aluminum
storefront. At ground level north elevation: new laminated low-e storefronts in
new aluminum frames. At balance of ground level and levels 2-5: new laminated
low-e glass in refurbished/repainted existing steel frames. At skylights on
level 5: new low-e IGU in new aluminum frames. Blinds or other window treatments
are part the Tenant Improvements and shall conform to the building standard.  

 

•

Roof Deck – New pavers and egress lighting per Schedule L-4.

 

•

Paseo – New planting, paving, lighting and fixed amenities per Schedule
L-4.  Movable furniture NIC.

 

•

Garage – New poured in place concrete garage with green screen wall treatment.

 

4.

Main Lobby and Elevators

 

•

Main Lobby – Floor-through main lobby and elevator vestibule per plans
referenced in Schedule L-4. Finishes per sections 5 and 6 below.  Security desk
NIC. 

 

•

Elevators – Two new passenger service elevators of 4,000 pound capacity and 350
fpm, and one new passenger service elevator of 4,000 pound capacity and 350 fpm.
Passenger and service cab finishes per building standard.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-15-

 

 

--------------------------------------------------------------------------------

 

 

•

Elevator Lobbies & Corridors – As a full building lease, and except for the main
lobby, multi tenant elevator lobbies and corridors will not be provided. 

 

5.

Core of Premises Floor

 

•

Toilet Rooms – Toilet rooms per Schedule L-4, and shall comply with current
regulatory requirements as noted in Section 1 above. Compliance shall include,
but not be limited to, accessibility, fixtures counts, and exhaust.

 

•

Premises Side Finishes – Other than toilet room interiors, the interior side of
all core walls and columns shall be existing concrete, new troweled shotcrete,
or gypsum wall board of level 4 finish. In order to integrate tenant interior
design concept, paint, baseboard and alternate finish materials are part of the
Tenant Improvements.

 

•

Core Side Finishes – Core side of stair wells, equipment and other code required
rooms shall be delivered finished per Landlord's standard.

 

6.

Interior Building Finishes

 

•

As Is – Except as explicitly noted elsewhere in this Exhibit or the Lease,
existing building components that have not been removed, refurbished or replaced
shall be delivered in their “As Is” condition at the time the Lease is executed.

 

•

Floors & Base – Concrete floors will be delivered broom clean without fill or
base.

 

•

Columns & Exterior Walls – All columns and the interior surface of exterior
walls shall be unimproved and delivered without base.

 

•

Ceilings –   Ceilings, if any, are part of the Tenant Improvements. The concrete
deck above shall be exposed in As Is condition. All new HVAC duct work,
sprinkler, pipes, conduits and other building systems are exposed and are
further described below. Existing piping and sprinklers lines to remain will
remain at current location and height. Gravity piping heights will be determined
by code requirements.

 

7.

HVAC

 

•

Design Criteria – HVAC performance is based upon occupancy density of no more
than one person per 150 sf of usable area premises.

 

•

Equipment – Equipment shall consist of 3 new roof mounted package units serving
multiple floors, providing the cooling capacity set forth on Schedule 3 of this
Lease.

 

•

Distribution – Supply and return air shall each be ducted from the roof top
equipment to a single point of entry on each floor of the Building, and shall
include code required smoke and fire dampers. Heating hot water will be stubbed
to a single location per floor to support tenant’s mechanical system. Lateral
extension downstream of the points of entries and stubs, including ductwork and
associated VAV boxes, piping, controls, power, etc. are part of the Tenant
Improvements.

 

•

TI Conformance – Landlord system performance is dependent upon TI MEPF drawings
and specifications designed and constructed for proper capacity and coordinated
with the base building system and in conformance with the Building Standard.

 

•

Supplementary – Any supplementary roof mounted equipment required by Tenant
shall be Tenant's responsibility per the Lease.  Landlord will assist and
cooperate to identify acceptable future mechanical locations on roof for
Tenant’s installation.

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-16-

 

 

--------------------------------------------------------------------------------

 

8.

Plumbing

 

•

Domestic Water – Domestic water supply of adequate capacity for normal office
tenant shall be stubbed to a single for location.

 

•

Lavatories – Tepid water.

 

9.

Fire Protection & Life safety

 

•

Sprinklers – Sprinkler system shall include building fire pump and risers and,
at all Building floors, mains, laterals and upright heads complying with code
requirements. Further modification of the sprinkler system shall be part of the
Tenant Improvements.

 

•

Smoke Control – A passive smoke control system shall comply with code and Fire
Department requirements for core and shell permit and inspection approvals.

 

•

Fire & Life Safety – Fire alarm and life safety alarm and communication system
infrastructure shall include panels and power sources, elevator recall and pull
stations at exits and other locations required by code.  Landlord shall provide
Tenant expansion space for typical office capacity within the base system.
Expansion shall be part of the Tenant Improvements.

 

10.

Electrical

 

•

Demolition – All prior electrical distribution within the Building shall be
demolished and removed.

 

•

Room – A single electrical room on the Building floor with code compliant
ventilation system.  

 

•

Demand Load – Power capacity for demand loads (excluding lighting and typical
office use air conditioning load) of up to five (5) watts per usable square foot
shall be available to Tenant.

 

•

Lighting – Power capacity for non-emergency lighting loads of up to one and a
half (1.5) watts of connected load per usable square foot shall be available to
Tenant at a dedicated T24 compliant lighting control panel for in the electrical
room.

 

•

Egress – All interior and exterior egress lighting shall be Class A office types
controlled from a dedicated emergency power panel. Additional egress lighting
required by Tenant's configuration shall be part of the Tenant Improvements and
conform to the Building standard.

 

•

Supplementary – Demand load or emergency power in excess of the capacities
described above may be installed by Tenant at its own cost and expense.  

 

11.

Data & Communications

 

•

Building Supply – Fiber or copper service from a single vendor selected by
Landlord shall be available at the basement floor main point of entry (MPOE).  

 

•

Distribution –Cored holes shall be provided stacked on successive floors between
the MPOE and the Building. Tenant may run conduit, copper and/or fiber from MPOE
and through cored holes to each floor Telecom Room as approved by Landlord.

 




1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-17-

 

 

--------------------------------------------------------------------------------

 

Schedule L-2 to the Work Letter

Landlord's Work – Annex/Assembly

Landlord shall perform the following work to the base building, core and shell
of the “Annex/Assembly” portion of the Building per the narrative description
below and the graphic description contained in Schedule L-4:

 

1.

Regulatory

 

•

Codes – Compliance with all applicable state and local codes and regulations
then in force, including but not limited to those for building, structural,
mechanical, electrical, plumbing, fire, accessibility, hazardous materials and
energy, as reviewed and approved by the city of Los Angeles.

 

•

ADA – Compliance with the federal Americans with Disabilities Act as reviewed
and approved by the city of Los Angeles.

 

•

Historic – Compliance with the California Historical Building Code as a
qualified historical building by virtue of its listing in the California
Register of Historical Resources, including exceptions to other codes and
regulations such as those noted above.

 

2.

Structural

 

•

Gravity – Live load capacity of 50 psf at level 2; 100 psf at ground level; and
20 psf partition load at both levels.

 

•

Lateral – Seismic upgrade with new lateral elements designed in accordance with
the California Building Code 2013 edition, as reviewed and approved by the city
of Los Angeles.

 

3.

Exterior

 

•

Glazing – At ground level and level 2 west elevation: new low-e IGU in new
aluminum frames.  At balance of level 2 and ground level locations: new
laminated low-e glass in refurbished/repainted existing steel frames. At
skylights: new low-e IGU in aluminum frames. Blinds or other window treatments
are part the Tenant Improvements and shall conform to the building standard.

 

•

Paseo – New planting, paving, lighting and fixed amenities per Schedule
L-4.  Movable furniture NIC.

 

•

Garage – New poured in place concrete garage with green screen wall treatment.

 

4.

Lobbies and Elevators

 

•

Secondary Lobby – Shared with CMU building. Finishes per sections 5 and 6
below.  Security desk NIC. See Schedule L-1 for Main Lobby. 

 

•

Elevators – One new passenger service elevator, shared with CMU building, of
4,500 pound capacity and 125 fpm.

 

•

Elevator Lobbies & Corridors – As a full building lease, multitenant elevator
lobbies and corridors will not be provided.

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-18-

 

 

--------------------------------------------------------------------------------

 

5.

Core of Premises Floor

 

•

Toilet Rooms – Toilet rooms per Schedule L-4, and shall comply with current
regulatory requirements as noted in Section 1 above. Compliance shall include,
but not be limited to, accessibility, fixtures counts, and exhaust.

 

•

Premises Side Finishes – Other than toilet room interiors, the interior side of
all core walls and columns shall be existing concrete, new troweled shotcrete,
or gypsum wall board of level 4 finish. In order to integrate tenant interior
design concept, paint, baseboard and alternate finish materials are part of the
Tenant Improvements.

 

•

Core Side Finishes – Core side of stair wells, equipment and other code required
rooms shall be delivered finished per Landlord's standard.

 

6.

Interior Building Finishes

 

•

As Is – Except as explicitly noted elsewhere in this Exhibit or the Lease,
existing building components that have not been removed, refurbished or replaced
shall be delivered in their “As Is” condition at the time the Lease is executed.

 

•

Floors & Base – Concrete floors will be delivered broom clean without fill or
base.

 

•

Columns & Exterior Walls – All columns and the interior surface of exterior
walls shall be unimproved and delivered without base.

 

•

Ceilings –   Ceilings, if any, are part of the Tenant Improvements. The concrete
deck above shall be exposed in As Is condition. All new HVAC duct work,
sprinkler, pipes, conduits and other building systems are exposed and are
further described below. Existing piping and sprinklers lines to remain will
remain at current location and height. Gravity piping heights will be determined
by code requirements.

 

7.

HVAC

 

•

Design Criteria – HVAC performance is based upon occupancy density of no more
than one person per 150 sf of usable area premises.

 

•

Equipment – Equipment shall consist of 3 roof mounted package units serving the
two floors, providing the cooling capacity set forth on Schedule 3 of this
Lease.

 

•

Distribution – Supply and return air shall each be ducted from the roof top
equipment to a single point of entry on each floor of the Building, and shall
include code required smoke and fire dampers. Heating hot water will be stubbed
to a single location per floor to support tenant’s mechanical system. Lateral
extension downstream of the points of entries and stubs, including ductwork and
associated VAV boxes, piping, controls, power, etc. are part of the Tenant
Improvements.

 

•

TI Conformance – Landlord system performance is dependent upon TI MEPF drawings
and specifications designed and constructed for proper capacity and coordinated
with the base building system and in conformance with the Building Standard.

 

•

Supplementary – Any supplementary roof mounted equipment required by Tenant
shall be Tenant's responsibility per the Lease.  Landlord will assist and
cooperate to identify acceptable future mechanical locations on roof for
Tenant’s installation.

 

8.

Plumbing

 

•

Domestic Water – Domestic water supply of adequate capacity for normal office
tenant shall be stubbed to a single for location.

 

•

Lavatories – Tepid water.

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-19-

 

 

--------------------------------------------------------------------------------

 

9.

Fire Protection & Life safety

 

•

Sprinklers – Sprinkler system shall include building fire pump and risers and,
at all Building floors, mains, laterals and upright heads complying with code
requirements. Further modification of the sprinkler system shall be part of the
Tenant Improvements.

 

•

Smoke Control – A passive smoke control system shall comply with code and Fire
Department requirements for core and shell permit and inspection approvals.

 

•

Fire & Life Safety – Fire alarm and life safety alarm and communication system
infrastructure shall include panels and power sources, elevator recall and pull
stations at exits and other locations required by code.  Landlord shall provide
Tenant expansion space for typical office capacity within the base system.
Expansion shall be part of the Tenant Improvements.

 

10.

Electrical

 

•

Demolition – All prior electrical distribution within the Building shall be
demolished and removed.

 

•

Room – A single electrical room on the Building floor with code compliant
ventilation system.  

 

•

Demand Load – Power capacity for demand loads (excluding lighting and typical
office use air conditioning load) of up to five (5) watts per usable square foot
shall be available to Tenant.

 

•

Lighting – Power capacity for non-emergency lighting loads of up to one and a
half (1.5) watts of connected load per usable square foot shall be available to
Tenant at a dedicated T24 compliant lighting control panel for in the electrical
room.

 

•

Egress – All interior and exterior egress lighting shall be Class A office types
controlled from a dedicated emergency power panel. Additional egress lighting
required by Tenant's configuration shall be part of the Tenant Improvements and
conform to the Building standard.

 

•

Supplementary – Demand load or emergency power in excess of the capacities
described above may be installed by Tenant at its own cost and expense.  

 

11.

Data Communication

 

•

Building Supply – Fiber or copper service from a single vendor selected by
Landlord shall be available at the basement floor main point of entry (MPOE) in
Tower portion of the Building per Schedule L-1.  

 

•

Distribution –Cored holes shall be provided between the ground level and level
2. Tenant may run conduit, copper and/or fiber from MPOE and through cored holes
to as approved by Landlord.

 




1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-20-

 

 

--------------------------------------------------------------------------------

 

Schedule L-3 to the Work Letter

Landlord's Work – CMU/Studio

 

Landlord shall perform the following work to the base building, core and shell
of the “CMU” or “Studio” portion of the Building per the narrative description
below and the graphic description contained in Schedule L-4:

 

1.

Regulatory

 

•

Codes – Compliance with all applicable state and local codes and regulations
then in force, including but not limited to those for building, structural,
mechanical, electrical, plumbing, fire, accessibility, hazardous materials and
energy, as reviewed and approved by the city of Los Angeles.

 

•

ADA – Compliance with the federal Americans with Disabilities Act as reviewed
and approved by the city of Los Angeles.

 

2.

Structural

 

•

Gravity – Live load capacity of 100psf at both levels, and 20psf partition load
at both levels.

 

3.

Exterior

 

•

Glazing –At South elevation and Northwest entry: New low-e IGU in new aluminum
frames. At skylight: new low-e IGU in aluminum frame.  Blinds or other window
treatments are part the Tenant Improvements and shall conform to the building
standard.

 

•

Paseo – New planting, paving, lighting and fixed amenities per Schedule L-4.

 

•

Garage – New poured in place concrete garage with green screen wall treatment.

 

4.

Lobby and Elevators

 

•

Lobbies – Shared with Annex building (Schedule L-2). Finishes per sections 5 and
6 below.  Security desk NIC. See Tower (Schedule L-1) for Main Lobby. 

 

•

Elevators – One new passenger service elevator, shared with Annex building, of
4,500 pound capacity and 125 fpm.

 

•

Elevator Lobbies & Corridors – As a full building lease, multitenant elevator
lobbies and corridors will not be provided.

 

5.

Core of Premises Floor

 

•

Toilet Rooms Toilet rooms per Schedule L-4, and shall comply with current
regulatory requirements as noted in Section 1 above. Compliance shall include,
but not be limited to, accessibility, fixtures counts, and exhaust.

 

•

Premises Side Finishes – Other than toilet room interiors, the interior side of
all core walls and columns shall be existing concrete, new troweled shotcrete,
or gypsum wall board of level 4 finish. In order to integrate tenant interior
design concept, paint, baseboard and alternate finish materials are part of the
Tenant Improvements.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-21-

 

 

--------------------------------------------------------------------------------

 

 

•

Core Side Finishes – Core side of stair wells, equipment and other code required
rooms shall be delivered finished per Landlord's standard.

 

6.

Interior Building Finishes

 

•

As Is – Except as explicitly noted elsewhere in this Exhibit or the Lease,
existing building components that have not been removed, refurbished or replaced
shall be delivered in their “As Is” condition at the time the Lease is executed.

 

•

Floors & Base – Concrete floors will be delivered broom clean without fill or
base.

 

•

Columns & Exterior Walls – All columns and the interior surface of exterior
walls shall be unimproved and delivered without base.

 

•

Ceilings –   Ceilings, if any, are part of the Tenant Improvements. The concrete
deck above shall be exposed in As Is condition. All new HVAC duct work,
sprinkler, pipes, conduits and other building systems are exposed and are
further described below. Existing piping and sprinklers lines to remain will
remain at current location and height. Gravity piping heights will be determined
by code requirements.

 

7.

HVAC

 

•

Design Criteria – HVAC performance is based upon occupancy density of no more
than one person per 150 sf of usable area premises.

 

•

Equipment – Equipment shall consist of a single roof mounted package unit,
providing the cooling capacity set forth on Schedule 3 of this Lease.

 

•

Distribution – Supply and return air shall each be ducted from the roof top
equipment to a single point of entry on each floor of the Building, and shall
include code required smoke and fire dampers. Heating hot water will be stubbed
to a single location per floor to support tenant’s mechanical system. Lateral
extension downstream of the points of entries and stubs, including ductwork and
associated VAV boxes, piping, controls, power, etc. are part of the Tenant
Improvements.

 

•

TI Conformance – Landlord system performance is dependent upon TI MEPF drawings
and specifications designed and constructed for proper capacity and coordinated
with the base building system and in conformance with the Building Standard.

 

•

Supplementary – Any supplementary roof mounted equipment required by Tenant
shall be Tenant's responsibility per the Lease.  Landlord will assist and
cooperate to identify acceptable future mechanical locations on roof for
Tenant’s installation.

 

8.

Plumbing

 

•

Domestic Water – Domestic water supply of adequate capacity for normal office
tenant shall be stubbed to a single for location.

 

•

Lavatories – Tepid water.

 

9.

Fire Protection & Life safety

 

•

Sprinklers – Sprinkler system shall include building fire pump and risers and,
at all Building floors, mains, laterals and upright heads complying with code
requirements. Further modification of the sprinkler system shall be part of the
Tenant Improvements.

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-22-

 

 

--------------------------------------------------------------------------------

 

 

•

Smoke Control – A passive smoke control system shall comply with code and Fire
Department requirements for core and shell permit and inspection approvals.

 

•

Fire & Life Safety – Fire alarm and life safety alarm and communication system
infrastructure shall include panels and power sources, elevator recall and pull
stations at exits and other locations required by code.  Landlord shall provide
Tenant expansion space for typical office capacity within the base system.
Expansion shall be part of the Tenant Improvements.

 

10.

Electrical

 

•

Demolition – All prior electrical distribution within the Building shall be
demolished and removed.

 

•

Room – A single electrical room on the ground floor with code compliant
ventilation system.  

 

•

Demand Load – Power capacity for demand loads (excluding lighting and typical
office use air conditioning load) of up to five (5) watts per usable square foot
shall be available to Tenant.

 

•

Lighting – Power capacity for non-emergency lighting loads of up to one and a
half (1.5) watts of connected load per usable square foot shall be available to
Tenant at a dedicated T24 compliant lighting control panel for in the electrical
room.

 

•

Egress – All interior and exterior egress lighting shall be Class A office types
controlled from a dedicated emergency power panel. Additional egress lighting
required by Tenant's configuration shall be part of the Tenant Improvements and
conform to the Building standard.

 

•

Supplementary – Demand load or emergency power in excess of the capacities
described above may be installed by Tenant at its own cost and expense.

 

11.

Data Communication

 

•

Building Supply – Fiber or copper service from a single vendor selected by
Landlord shall be available at the basement floor main point of entry (MPOE) in
Tower.

 

•

Distribution –Tenant may run conduit, copper and/or fiber from MPOE and through
Premises as approved by Landlord.




1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-23-

 

 

--------------------------------------------------------------------------------

 

Schedule L-4 to the Work Letter

Plans

 

Ford Submittals

 

Counter Prefix

 

Form

Counter

 

Subject

01-142100-0

 

1

 

Elevator Shop Drawings (Electric Traction & Hydraulic Elevators)

01-224100-0

 

2

 

Plumbing Fixture Product Data

05-224100-0

 

3

 

General Purpose Roof Drains Product Data

06-224100-0

 

4

 

Water Closet Flush Valve

01-230000-0

 

5

 

Product Data - RTUs (Roof Top Units)

02-230000-0

 

6

 

Product Data - Hydronic Pumps

03-230000-0

 

7

 

Product Data - Boilers

04-230000-0

 

8

 

Product Data - Wall Mounted AC Units

01-080351.23-0

 

9

 

Product Data - Benco 4 Industrial Paint Remover, Denatured Alcohol etc

02-080351 .23-0

 

10

 

Shop Drawings - Arcadia Venetian Series Hot-Rolled Steel Windows

06-080351.23-0

 

11

 

Steel Window Historic Treatment Program

05-080351.23-0

 

12

 

Historic Treatment of Steel Historic Windows Qualification Data

01-088000-0

 

13

 

Product Data - GlasPro 1/8” Energy Advantage Low-E

01-032000-0

 

14

 

Product Data - Steel Reinforcing

01-033000-0

 

15

 

Product Data - Concrete

04-033000-0

 

16

 

Concrete Design Mixtures

10-033000-0

 

17

 

Material Test Reports

09-033000-0

 

18

 

Material Certificate

05-033713-0

 

19

 

Design Mixes

02-142100-1

 

20

 

Elevator Shop Drawings (Electric Traction & Hydraulic Elevators) Rev. 1

01-260000-0

 

21

 

Shop Drawings - Switchboards

07-230000-0

 

22

 

Product Data- HVAC Duct & Casing

06-230000-0

 

23

 

Product Data - Hydronic Piping

1.1-088000-0

 

24

 

Product Data - Laminated Glass (Alternative)

03-088000-0

 

25

 

Sample for Verification - Laminated Glass Samples for Restored Historic Windows

11-033000-0

 

26

 

Concrete Restoration Mock-Up Product Data & MSDS

02-224100-0

 

27

 

Shop Drawings - Plumbing Issued for Plan Check on 6.26.15

08-230000-0

 

28

 

Shop Drawings - Mechanical Issued for Plan Check on 8.18.15

02-260000-0

 

29

 

Shop Drawings - Electrical Issued for Plan Check on 8.20.15

07-224100-0

 

30

 

Product Data - Floor or Shower Drains with Adjustable Strainer Heads

09-260000-0

 

31

 

Product Data - Generator & Automatic Transfer Switch

1 2-033000-0

 

32

 

Product Data - Rapid Hardening Repair Mortar (Concrete Restoration Mock-Up)

02-099000-0

 

33

 

Product Data - Exterior Concrete Paint

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-24-

 

 

--------------------------------------------------------------------------------

 

03-260000-0

 

34

 

Product Data - Hangers & Supports for Electrical Systems

04-260000-0

 

35

 

Product Data - Raceways & Boxes

05-260000-0

 

36

 

Product Data - Sleeves & Sleeve Seals for Electrical

06-260000-0

 

37

 

Product Data - Underground Ducts & Raceways

07-260000-0

 

38

 

Product Data - Low Voltage Power Conductors and Cables

08-260000-0

 

39

 

Product Data - Grounding & Bonding for Electrical Systems

07-080351 .23-0

 

40

 

Chemical Stripping & Macropoxy Priming Mock-Up

03-099000-0

 

41

 

Samples - Painted Historic Steel Windows Color

04-032000-0

 

42

 

Shop Drawings - Steel Reinforcing (B1-01 To B1-04)

01-211313-0

 

43

 

Shop Drawings- Fire Suppression Plan Check Drawings 9.21.15

17-283101-0

 

44

 

Product Data - Fire Alarm

08-080351.23-0

 

45

 

Samples - Dow Corning 795 Silicone Building Sealant

12-088000-0

 

46

 

Sample for Verification - Fritted Glass

13-033000-0

 

47

 

Product Data - Mix Design 3K Misc Lightweight Concrete

05-032000-0

 

48

 

Shop Drawings - Steel Reinforcing (B1-05 To B1-05G)

06-032000-0

 

49

 

Shop Drawings - Test Panel Rebar

01-265010-0

 

50

 

Product Data - Lighting Fixtures

ARB 14-033000-0

 

51

 

Over Excavating Earthwork Plan

10-260000-0

 

52

 

BusDuct, Fire Pump, & Overhead Routing

06-080351.23-1

 

53

 

Steel Window Historic Treatment Program Rev.1

01-083320-0

 

54

 

Product Data - Lawrence Roll-Up Doors (Substitution)

ARB 15-033000-0

 

55

 

Foundation Layout

04-051 200-0

 

56

 

Shop Drawings - Tower Elevator Embeds & Placement Plan

05-051 200-0

 

57

 

Shop Drawings - CMU Elevator Embeds & Placement Plan

06-051 200-0

 

58

 

Shop Drawings - Tower Building Steel Collector Plates

01-265000-0

 

59

 

Product Data - Lighting Controls

07-032000-0

 

60

 

Shop Drawings - Tower Building Collector Beams (Floors 1-4)

08-032000-0

 

61

 

Shop Drawings - 5th Floor Collector Beams & Tower-CMU Reinforcing Elevator Pit
Layouts

02-211313-0

 

62

 

Product Data - General Material Equipment & Data

07-051 200-0

 

63

 

Shop Drawings -Annex Building Anchor Bolt Plans

08-051 200-0

 

64

 

Shop Drawings - Annex Building Brace Frames

08-224100-0

 

65

 

Product Data - Clean Check Backwater Valve

16-033000-0

 

66

 

Samples - Parking Garage CMU & Mortar (Submit for Record)

05-283101-0

 

67

 

Shop Drawings - Fire Alam System

09-230000-0

 

68

 

Shop Drawings - Complete Mechanical RTU - Equipment Pad Layout

04-099000-0

 

69

 

Samples - Paint Color Window Mock-Up

04-032000-1

 

70

 

Shop Drawings - Tower Building Steel Reinforcing (B1-01 To B1-01D) Rev 1

01-076200-0

 

71

 

Product Data - Sheet Metal Flashing at Annex Skylights

07-260000-1

 

72

 

Product Data - Low Voltage Power Conductors and Cables Rev 1

11-051200-0

 

73

 

Welding Procedures (WPSs) & Procedure Qualification Records (PQRs)

17-051200-0

 

74

 

Shop Drawings - Tower Building Channels At Parapet

09-080351.23-0

 

75

 

Historic Steel Window Mock-Up

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-25-

 

 

--------------------------------------------------------------------------------

 

18-051200-0

 

76

 

Shop Drawings - Annex Building Channel Strengthening at Roof

19-051200-0

 

77

 

Shop Drawings - Annex Building Beam Strengthening Plates at Roof

09-260000-1

 

78

 

Product Data - Generator & Automatic Transfer Switch Rev.1

01-105220-0

 

79

 

Product Data - Fire Extinguisher & Fire Extinguisher Cabinets

01-084113-0

 

80

 

01 -0841 1 3-0 Product Data - TC670 Series Arcadia Aluminum Framed Storefronts

09-032000-0

 

81

 

Shop Drawings - Tower Building Post Shores (RPA Submittal #81)

10-032000-0

 

82

 

Shop Drawings - Deck Infills Post Shores (RPA Submittal #82)

17-033000-0

 

83

 

Product Data - Masterlife 300D Crystalline Capillary Waterproofing Admixture
(RPA Submittal #83)

18-033000-0

 

84

 

Product Data - Stego Wrap Vepor Barrier (RPA Submittal #84)

19-033000-0

 

85

 

Product Data - Sika Lockstop Mastic Waterstop for Construction Joints (RPA
Submittal #85)

20-033000-0

 

86

 

Product Data - Spec Chem Concrete Repair Mortar (RepCon 928 FS) (RPA Submittal
#86)

04-051 200-1

 

87

 

Shop Drawings - Tower Elevator Embeds & Placement Plan Rev.1 (RPA Submittal #87)

20-051200-0

 

88

 

Shop Drawings - Tower Building Elevator Framing (RPA Submittal #88)

11-032000-0

 

89

 

Shop Drawings - Annex Building Footings Steel Reinforcing (B1-02 To B1 -02F)
(RPA Submittal #89)

12-032000-0

 

90

 

Shop Drawings - Tower Building Shear Wall Steel Reinforcing Basement To 2nd
Floor (B1-04 To B1-04E) (RPA Submittal #90)

01-092900-0

 

91

 

Product Data - Gypsum Board Systems Products (RAP Submittal #91)

13-088000-0

 

92

 

Sample for Verification - Old Castle 1/8” Solarban 70XL Laminated Glass Sample
(Monitor Skylights) (RPA Submittal #92)

13-032000-0

 

93

 

Shop Drawings - Annex Building Shear Wall Steel Reinforcing (B1-03 To B1-03C)
(RPA Submittal #93)

21-051200-0

 

94

 

Shop Drawings - Annex Building Plate At Expansion Joint (RPA Submittal #94)

22-051200-0

 

95

 

Shop Drawings -Annex Building Counter Supports (RPA Submittal #95)

23-051 200-0

 

96

 

Shop Drawings - Tower Building Counter Supports (Submittal #96)

24-051 200-0

 

97

 

Shop Drawings - Tower Building Plates At Entry (RPA Submittal #97)

01-061000-0

 

98

 

Product Data - Hilti KWIK Bolt 3 Expansion Anchor (RPA Submittal #98)

02-061000-0

 

99

 

Shop Drawings - Annex Building Roof Glulam Beams (RPA Submittal #99)

03-061000-0

 

100

 

Material Safety S Data Sheet -Wood Dust (RPA Submittal #100)

14-032000-0

 

101

 

Shop Drawings - Tower Building Shear Wall Steel Reinforcing 2nd to 5th Floor
(B1-05 To B1 - 05G) (RPA Submittal #101)

01-040326-0

 

102

 

Product Data - Repair Mortar, Rapid Set Mortar Mix, Sika 110 EmpCem & 123 Plus
(RPA Submittal #102)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-26-

 

 

--------------------------------------------------------------------------------

 

05-099000-0

 

103

 

Product Data - Loxon Concrete & Masonry Primer & A- 100 Exterior Flat Latex
Paint (RPA Submittal#103)

01-076200-1

 

104

 

Product Data - Sheet Metal Flashing & Trim at Annex Skylights Rev 1
(RPASubmittal #104)

15-032000-0

 

105

 

Shop Drawings - Tower Building Collector Beam Soffit Formwork System (RPA
Submittal

18-051200-1

 

106

 

Shop Drawings -Annex Building Channel Strengthening at Roof Rev. 1 (RPA
Submittal # 106)

03-055113-0

 

107

 

Shop Drawings - Tower Building Added Stair (RPA Submittal #107)

04-055113-0

 

108

 

Shop Drawings - Annex Building Added Stair #4 (RPA Submittal #108)

05-055113-0

 

109

 

Shop Drawings - Annex Building Added Stair #3 (RPA Submittal #109)

08-051200-1

 

110

 

Shop Drawings -Annex Building Brace Frames Rev. 1 (RPA Submittal #110)

01-081173-0

 

111

 

Product Data - Won-Door Firegaurd Compressed Stack Model FG-CS180 (RPA Submittal
#111)

02-081173-0

 

112

 

Shop Drawings - Won-Door Firegaurd Compressed Stack Model FG-CS180 - Type UDC-P
& PSC-L (RPA Submittal #112)

03-081173-0

 

113

 

Product Data - Fireguard Color Chart (Standard Color - #55 Platinum)

10-230000-0

 

114

 

Product Data – Duct & HVAC Pipe Insulation (RPA Submittal #114)

03-040326-0

 

115

 

Samples - Colored Mortar - 6” long by 1/2” Wide Set In Aluminum Channels (RPA
Submittal #115)

14-088000-0

 

116

 

Product Data - PPG (NWI) Solarban 70XL Clear & Clear insulating Units (1st & 2nd
Floor) (RPA Submittal #116)

05-283101-1

 

117

 

Shop Drawings - Fire Alam Systems Rev.1 (RPA Submittal #117)

11-260000-0

 

118

 

Product Data - Power System Study (RPA Submittal #118)

07-051200-1

 

119

 

Shop Drawings - Annex Building Anchor Bolt Plans Rev.1 (RPA Submittal #119)

21-033000-0

 

120

 

Product Data - Quikrete Concrete Mix For Tower Roof Top Curbs (RPA Submittal
#120)

01-075419-0

 

121

 

Product Data - Tower & Annex Building Polyvinyl-Chloride Roofing (RPA Submittal
#121)

01-077600-0

 

122

 

Product Data - Roof Paver System Specification & Cutsheet (RPA Submittal #122)

13-032000-1

 

123

 

Shop Drawings - Annex Building Shear Wall Steel Reinforcing (B1-03 To B1-03C)
Rev.1

14-032000-1

 

124

 

Shop Drawings - Tower Building Shear Wall Steel Reinforcing 2nd to 5th Floor
(B1-05 To B1- 05G) Rev.1 (RPA Submittal #124)

25-051200-0

 

125

 

Shop Drawings - Tower Building Roof Screen Framing (RPA Submittal #125)

17-051200-1

 

126

 

Shop Drawings - Tower Building Channels At Parapet Rev 1 (RPA Submittal #126)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-27-

 

 

--------------------------------------------------------------------------------

 

03-084113-0

 

127

 

Shop Drawings - Tower Building Sawtooth Skylights Extruded Aluminum Framing
(Proposal) (RPA Submittal #127)

01-071600-0

 

128

 

Product Data - Crystalline Waterproofing (RPA Submittal #128)

03-142100-0

 

129

 

Shop Drawings - Interior & Exterior Fixtures (RPA Submittal #129)

ARB 05-071600-0

 

130

 

Product Data - XYPEX Crystalline Waterproofing (RPA Submittal #130)

ARB 02-079200-0

 

131

 

Product Data - Tremco Dymonic 100 Polyurethane Sealant (RPA Submittal #131 )

ARB 01-071000-0

 

132

 

Product Data - Henry 787 Elastomulsion Waterproofing (RPA Submittal #132)

ARB 02-071000-0

 

133

 

Product Data - Bituthene 3000/3000 HC Waterproofing Membrane with Hydroduct
Drainage Composite (RPA Submittal #133)

ARB 03-071000-0

 

134

 

Product Data - Tremco Vulkem 350NF/351NF/351NF Deck Coating Vehicular
Waterproofing System (RPA Submittal #134)

ARB 01 -079500-0

 

135

 

Product Data - EMSEAL DSM System Expansion Joint (RPA Submittal #135)

ARB 11-075419-0

 

136

 

Product Data - FiberTite PVC Membrane Roofing (Parking Structure) (RPA Submittal
#136)

12-260000-0

 

137

 

Product Data - Metering (RPA Submittal #137)

05-087100-0

 

138

 

Door Frame & Hardware Schedule (RPA Submittal #138)

01-081113-0

 

139

 

Product Data - Curries Assa Abloy Hoilow Metal Doors & Frames (RPA Submittal
#139)

03-081113-0

 

140

 

Product Data - Total Doors & Frames (RPA Submittal #140)

04-087100-0

 

141

 

Product Data - Door Hardware Catalog Cut-Sheet (RPA Submittal #141)

04-051200-2

 

142

 

Shop Drawings - Tower Elevator Embeds & Placement Plan Rev.2 (RPA Submittal
#142)

20-051200-1

 

143

 

Shop Drawings -Tower Building Elevator Framing Rev.1 (RPA Submittal #143)

26-051200-0

 

144

 

Shop Drawings - Annex Building WT Framing At Roof (RPA Submittal #144)

02-105220-0

 

145

 

Product Data - Fire Extinguishers & Non-Rated Fire Extinguisher Cabinets (RPA
Submittal #145)

09-224100-0

 

146

 

Product Data - Fiber Care Baths Inc. Shower Stall (Model - HES62-31BF) (RPA
Submittal #146)

ARB 01 -11 1200-0

 

147

 

Product Data - Parking Controls Equipment (RPA Submittal #147)

01-075250-0

 

148

 

Product Data - Torch-Applied Bituminous Roofing (RPA Submittal #148)

20-051200-2

 

149

 

Shop Drawings - Tower Building Elevator Framing Rev 2 (RPA Submittal #149)

12-075419-0

 

150

 

Safety Data - Sealants & Bonding-Flashing Adhesives (RPA Submittal #150)

03-075250-0

 

151

 

Pre-Material Safety Data Sheet (MSDS): Products Containing Hazardous Materials
(RPA Submittal #151)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-28-

 

 

--------------------------------------------------------------------------------

 

16-032000-0

 

152

 

Shop Drawings - Revised Annex Building Footings F-A1 & F-A2 (RPA Submittal #152)

01-033543-0

 

153

 

Product Data - Polished Concrete Finishing & Location (RPA Submittal #153)

02-123600-0

 

154

 

Samples - Caesarstone #2141 Quartz Surfaces (RPA Submittal #154)

04-142100-0

 

155

 

Samples For Initial Selection - Rigidized Stainless Steel 5WL Interior Elevator
Panels (RPA Submittal #155)

ARB 01 -055000-0

 

156

 

Shop Drawings - Eco-Mesh Screen Elevation (RPA Submittal #156)

27-051200-0

 

157

 

Shop Drawings - Annex Building 2nd Floor Framing (RPA Submittal #157)

04-084113-0

 

158

 

Shop Drawings - Tower Buidling Sawtooth Skylgihts Extruded Aluminum Framing
(Full- Shops) (RPA Submittal #158)

06-084113-0

 

159

 

Aluminum Entrance Door Hardware Schedule (RPA Submittal #159)

ARB 10-2241 00-0

 

160

 

Product Data - Parking Structure Plumbing Fixtures (Record Only) (RPA Submittal
#160)

03-055213-0

 

161

 

Shop Drawings - Tower Building Roof Guardrails & Parapet Rails (RPA Submittal
#161)

10-08035123-0

 

162

 

Shop Drawings - Annex Building East Elevation Replicated Historic Steel Windows
(RPA Submittal #162)

17-032000-0

 

163

 

Shop Drawings -Tower Building 5th Level Collector Beams (B1 -11 & B1-11A) (RPA
Submittal #163)

01-083613-0

 

164

 

Product Data - Aluma View AV200 Commercial Sectional Garage Door (RPA Submittal
#164)

01-074213.13-0

 

166

 

Product Data - Morin Mechanical Wind Screen Panels (RPA Submittal #166)

ARB 13-260000-0

 

167

 

Product Data - Emergency Phones (RPA Submittal #167)

01-076200-2

 

168

 

Product Data - Sheet Metal Flashing & Trim at Tower, Annex, & CMU Buildings
Rev.2 (RPA Submittai#168)

01-102800-0

 

169

 

Product Data - Tower Building Bobrick Restroom Accessories (RPA Submittal #169)

02-102800-0

 

170

 

Product Data - Annex Building Bobrick Restroom Accessories (RPA Submittal #170)

01-102113.13-0

 

171

 

Product Data - Tower Building Floor Mounted Toilet Comparments & Wall Mounted
Urinal Screens (RPA Submittal #171)

02-102113.13-0

 

172

 

Product Data -Annex Building Floor Mounted Toilet Compartments & Wall Mounted
Urinal Screen (RPA Submittal #172)

22-033000-0

 

173

 

Product Data - MasterEmaco P 124 Water-Based Epoxy-Cementitious Bonding Agent &
Rebar Coating (RPA Submittal #173)

23-033000-0

 

174

 

Product Data - MasterEmaco ADH 327 RS Liquid Epoxy Concrete Bonding Adhesive
with Short Pot Life (RPA Submittal #174)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-29-

 

 

--------------------------------------------------------------------------------

 

24-033000-0

 

175

 

Product Data - MasterEmaco N 425 Non-Sag Concrete Repair Mortar with Integral
Corrosion Inhibitor (RPA Submittal #175)

25-033000-0

 

176

 

Product Data - MasterEmaco T 1061 Rapid-Setting Cemen-Based Concrete Repair
Mortar (RPA Submittal #176)

26-033000-0

 

177

 

Product Data - Sika Top 123 & Sika Armatec 110 EpoCem (Patching Repairs at the
Interior Columns) (RPA Submittal #177)

ARB 06-0551 13-0

 

178

 

Shop Drawings - Parking Structure Metal Stairs Rev.1 (RPA Submittal #178)

01-055133-0

 

179

 

Shop Drawings -Tower Building Mechanical Penthouse Ships Ladder (RPA Submittal
#179)

04-081173-0

 

180

 

Shop Drawings - Won-Door Framing At Tower Building 2nd Level On Gridlines H
Between Gridlines 3 & 4 (RPA Submittal #180)

02-055133-0

 

181

 

Shop Drawings -Tower Building Elevators Pit Ladders (RPA Submittal #181)

11-230000-0

 

182

 

Product Data - HVAC Equipment Anchorage & Duct Riser Supoorts (RPA Submittal
#182)

12-230000-0

 

183

 

Product Data - Tower & Annex Building HVAC Roof Mounted Duct Supports (RPA
Submittal #183)

01-321123-0

 

184

 

Product Data - Irwindale 3/4” Crushed Aggregate & Crushed Aggregate Base (RPA
Submittal #184)

27-033000-0

 

185

 

Product Data -Concrete Mix Design (Portland Cement Type II/V) (RPA Submittal
#185)

01-334044-0

 

186

 

Product Data - 4” Vitrified Clay Pipe (VCP) & Fittings (RPA Submittal #186)

02-334044-0

 

187

 

Product Data - Storm Drain Utilities (RPA Submittal #187)

03-334044-0

 

188

 

Product Data - The MaxWell Plus Precast Infiltration & Setting DryWell Chamber
(RPA Submittal#188)

28-051200-0

 

189

 

Welding Procedure Specification - Base Plate Plug Weld (RPA Submittal #189)

06-283101-0

 

190

 

Shop Drawings - Fire Alarm System Permit Drawings (RPA Submittal #190)

28-051200-1

 

191

 

Welding Procedure Specification -Base Plate Plug Weld Rev 1 (RPA Submittal #191)

ARB 01-055000-1

 

192

 

Shop Drawings - Eco-Mesh Screen Elevation Rev 1 (RPA Submittal #192)

07-084113-0

 

193

 

Samples for Verification - Aluminum Storefronts-Entrance Doors & Tower Building
Skylights Colors (RPA Submittal #193)

ARB 02-055000-0

 

194

 

Material Samples -Eco-Mesh Screen Color Finish (RPA Submittal #194)

ARB 05-1 42400-0

 

195

 

Samples for Initial Selection - PS Schindler Rigidized Stainless Steel 5WL
Interior Elevator Panels (RPA Submittal #195)

ARB 03-055000-0

 

196

 

Structural Calculation - Parking Structure Eco-Mesh Screen (RPA Submittal #196)

03-102800-0

 

197

 

Product Data - Shower Stall Wheelchair Accessible Barrier Free with Grab Bar &
Seat Alternate (RPA Submittal #197)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-30-

 

 

--------------------------------------------------------------------------------

 

04-055113-1

 

198

 

Shop Drawings - Annex Building Added Stair #4 Rev.1 (RPA Submittal #198)

05-055113-1

 

199

 

Shop Drawings - Annex Building Added Stair #3 Rev.1 (RPA Submittal #199)

03-055113-1

 

200

 

Shop Drawings - Tower Building Added Stair #2 Rev.1 (RPA Submittal #200)

ARB 06-142400-0

 

201

 

Shop Drawings - Parking Structure Schindler Hydraulic Elevator (RPA Submittal
#201)

05-102113.13-0

 

202

 

Sustainable Design Product data - Indicate Post & Preconsumer Recycled Content &
Cost (RPA Submittal #202)

07-102113.13-0

 

203

 

Product Schedule - Tower & Annex Building Restroom Metal Toilet Compartments
(RPA Submittal #203)

01-071416-0

 

204

 

Product Data - Cold Fluid-Applied Waterproofing (RPA Submittal #204)

11-224100-0

 

205

 

Product Data - B-Permit Rectangular Steel Pipes & Fittings Storm Drain Through
Curb (RPA Submittal #205)

01-099000-0

 

206

 

Samples - Exterior Facade (Concrete-Brick-Terra Cotta) (RPA Submittal #206)

17-088000-0

 

207

 

Samples - Exterior Glazing (New Storefront Windows - Sawtooth Skylights - Steel
Windows - Monitor Skylights)(RPA Submittal #207)

ARB 05-081113-0

 

208

 

Product Data - Parking Structure Hollow Metal Doors (RPA Submittal #208)

ARB 14-260000-0

 

209

 

Product Data - Parking Structure Light Fixtures & Switchgear (RPA Submittal
#209)

13-230000-0

 

210

 

Product Data - Controls (RPA Submittal #210)

04-055213-0

 

211

 

Shop Drawings - Tower Building Stair #1 Rails & Barrier Gates (RPA Submittal
#211)

03-055133-0

 

212

 

Product Data - Alaco Ships Ladder Model 775X - Crossover Access Ladder (RPA
Submittal #212)

15-260000-0

 

213

 

Product Data - Electrical Firestopping (RPA Submittal #213)

01-093000-0

 

214

 

Product Data - CBP ProLite Tile & Stone Mortar (RPA Submittal #214)

05-093000-0

 

215

 

Samples for Verification - DalTile RM 92 Silver Spring (RPA Submittal #215)

12-224100-0

 

216

 

Product Data - Woodford Recessed Hose Bib Model B24 Anti-Siphon Protected Wall
Faucet (RPA Submittal #216)

18-032000-0

 

217

 

Mill Certificates - Concrete Reinforcing (RPA Submittal #217)

15-230000-0

 

218

 

Project Load Calculations (RPA Submittal #218)

12-080351.23-0

 

219

 

Annex Building Historic Reproduction Steel Window Mock-Up & Proposed Perimeter
Grout for Window Installation

28-033000-0

 

220

 

Concrete Certificates (RPA Submittal #220)

29-051200-0

 

221

 

Shop Drawings - Tower Building Roof Screen Gate (RPA Submittal #221)

02-033543-0

 

222

 

Sustainable Design - RetroGaurd & RetroPlate 99 Laboratory Test Reports (RPA
Submittal #222)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-31-

 

 

--------------------------------------------------------------------------------

 

04-033543-0

 

223

 

Product Data -Water Based Stain Resistant Concrete & Masonry Sealer with or
without Aggregate (RPA Submtital #223)

05-033543-0

 

224

 

Product Data - Tower Building Shower Room SC-65 WB Polyurethane Sealer with
Aggregate (RPA Submittal #224)

01-096513-0

 

225

 

Product Data - Johnsonite Resilient Rubber Wall Base with Toe Profile (RPA
Submittal #225)

02-096513-0

 

226

 

Sustainable Design - Chapo Safe-Set 400 Cove Base Adhesive (RPA Submittal #226)

03-096513-0

 

227

 

Product Data - Elevator Vinyl Composition Tile (VCT) (RPA Submittal #227)

02-033000-0

 

228

 

LEED Product Data - Credit MR 4.1 & MR 4.2 (RPA Submittal #228)

29-051200-1

 

229

 

Shop Drawings - Tower Building Roof Screen & Gate Rev1 (RPA Submittal #229)

10-055213-0

 

230

 

Shop Drawings - Annex Building Added Stair #4 Rails (RPA Submittal #230)

30-051200-0

 

231

 

Shop Drawings - Annex Building Won Door Framing (RPA Submittal #231)

04-055133-0

 

232

 

Shop Drawings - Annex Building Walkover Parapet Ladder (RPA Submittal #232)

11-055213-0

 

233

 

Shop Drawings - Annex Building Exterior Elevated Walkway Rails (RPA Submittal
#233)

33-051200-0

 

234

 

Shop Drawings - CMU Building Roof Screen Framing (RPA Submittal 234)

09-055213-0

 

235

 

Shop Drawings - Annex Building Added Stair #3 Stainless Steel Rails at Lobby
Entrance (RPA Submittal #235)

04-055000-0

 

236

 

Shop Drawings - Paseo Railroad Tracks (RPA Submittal #236)

13-055213-0

 

237

 

Shop Drawings - CMU Building Guardrails at Loading Dock (RPA Submittal #237)

34-051200-0

 

238

 

Shop Drawings - CMU Building F.O.B Wood Beam Support Plates (RPA Submittal #238)

37-051200-0

 

239

 

Shop Drawings - Paseo l-Beam Light Poles & Anchor Bolts (RPA Submittal #239)

12-055213-0

 

240

 

Shop Drawings - CMU Building Mezzanine Railing (RPA Submittal #240)

13-224100-0

 

241

 

Product Data - Ceco Water Heater Rooms Floor Sinks (RPA Submittal #241)

38-051200-0

 

242

 

Mill Certification - High Strength Bolts (RPA Submittal #242)

06-084113-1

 

243

 

Aluminum Entrance Door Hardware Schedule (RPA Submittal #243)

05-334044-0

 

244

 

Product Data - Paseo Area Drains (RPA Submittal #244)

01-213113-0

 

245

 

Product Data - 6x4x12F-M Fire Pump Series 8100 (RPA Submittal #245)

03-032000-0

 

246

 

LEED - Product Data: Credit MR 4.1 & MR 4.2 (RPA Submittal #246)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-32-

 

 

--------------------------------------------------------------------------------

 

19-032000-0

 

247

 

Mill Certificates - Concrete Reinforcing for Exterior Annex Elevated Walkway
(RPA Submittal #247)

14-224100-0

 

248

 

Product Data - Woodford Model B74 Anti-Siphon Vacuum Breaker Protected Wall (RPA
Submittal #248)

ARB 16-260000-0

 

249

 

Product Data - Parking Structure Display Case Light Fixtures (RPA Submittal
#249)

02-079500-0

 

250

 

Product Data - Ceiling to Ceiling Expansion Joints Model WS-5 (RPA Submittal
#250)

08-055113-0

 

251

 

Structural Calculations - Tower& Annex Building Structural Stair Design
Calculations (RPA Submittal #251)

01-077243-0

 

252

 

Product Data - Sarnatred-V Rolled-Out Heat Welded Walkway (RPA Submittal #252)

02-077600-0

 

253

 

Product Data - California Architectural (CalArc) Pavers (RPA Submittal #253)

ARB 16-230000-0

 

254

 

Product Data - Parking Structure HVAC (RPA Submittal #254)

ARB 17-260000-0

 

255

 

Product Data - Parking Structure Switchgear (RPA Submittal #255)

ARB 12-084113-0

 

256

 

Shop Drawings - Parking Structure Display Case (Storefront) & Glazing (RPA
Submittal #258)

12-083100-0

 

257

 

Product Data - ELMDOR Stainless Steel Ceiling Access Door (RPA Submittal #257)

06-099000-0

 

258

 

Samples - Back-Of-House Wall Color (Sherwin Williams OC-125 Moonlight White)
(RPA Submittal #258)

04-096513-0

 

259

 

Samples for Verification - Resilient Rubber Wall Base (Johnsonite 48 Grey WG)
(RPA Submittal #259)

07-099000-0

 

260

 

Samples - Annex 2nd Level Truss Color (Sherwin Williams 2121 -50 Iced Cube
Silver Semi- Gloss) (RPA Submittal #260)

ARB 01-101400-0

 

261

 

Product Data - Parking Structure Non-Illuminated Clearance Barriers (RPA
Submittal #261)

32-051200-0

 

262

 

Shop Drawings - CMU Building Elevator #4 Framing (RPA Submittal #262)

03-077243-0

 

263

 

Product Data - W.R. Meadows Whitewalk Roof Traffic Pads (RPA Submittal #263)

01-071416-1

 

264

 

Product Data - Cold Fluid-Applied Waterproofing Rev.1 (RPA Submittal #264)

01-075250-1

 

265

 

Product Data - Torch-Applied Bituminous Roofing Rev 1 (RPA Submittal #265)

ARB 18-260000-0

 

266

 

Product Data - Parking Structure Automatic Transfer Switch (RPA Submittal #266)

ARB 02-083320-0

 

267

 

Product Data - Parking Structure Cookson Overhead Coiling Grilles (RPA Submittal
#267)

20-032000-0

 

268

 

Mill Certificates - Concrete Reinforcing for Annex SOG Between Gridlines 1-2 &
H-l (RPA Submittal #268)

07-033000-0

 

269

 

Qualification Data - Installer & Supplier (RPA Submittal #269)

02-033713-0

 

270

 

LEED Product Data - Credit MR 4.1 & MR 4.2 for Shotcrete (RPA Submittal #270)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-33-

 

 

--------------------------------------------------------------------------------

 

01-123600-0

 

271

 

Shop Drawings - Tower & Annex Building Restroom Countertops (RAP Submittal #271)

06-033543-0

 

272

 

Shop Drawings - Seaming Diagrams for Polished Concrete (RPA Submittal #272)

ARB 01 -321723-0

 

273

 

Product Data - Fast Dry Latex Traffic Marking Paint (RPA Submittal #273)

01-329000-0

 

274

 

Product Data - Planting Dry Goods (RPA Submittal #274)

ARB 05-055000-0

 

275

 

Shop Drawings - Parking Structure Chain Link Fencing & Swing Gates (RPA
Submittal #275)

04-055113-2

 

276

 

Shop Drawings - Annex Building Added Stair #4 Rev.2 (RPA Submittal #276)

01-328416-0

 

277

 

Product Data - Irrigation Controls (RPA Submittal #277)

07-033453-0

 

278

 

Mock-Up- Polished Concrete Finishing (RPA Submittal #278)

11-084113-0

 

279

 

Installer Qualification - Liberty Glass Contractors State License Board Active
License (RPA Submittal #279)

07-079500-1

 

280

 

Shop Drawings - Expansion Control Rev.1 (RPA Submittal #280)

08-033543-0

 

281

 

Product Data - Westcoat EC-11 Water-Based Epoxy (RPA Submittal #281)

06-055213-0

 

282

 

Shop Drawings - Tower Building New Stair #2 Above Existing Stair #1 Rails
Framing Plan (RPA Submittal #282)

ARB 05-083320-0

 

283

 

Product Data - Parking Structure Cookson Overhead Coiling Fire Door (RPA
Submittal #283)

ARB 16-260000-1

 

284

 

Product Data - Parking Structure Display Case Light Fixtures Rev.1 (RPA
Submittal #284)

ARB 03-076200-0

 

285

 

Shop Drawings - Parking Structure Sheet Metal (RPA Submittal #285)

06-055000-0

 

286

 

Shop Drawings - Paseo Steel & Wood Seatwall (RPA Submittal #286)

35-051200-0

 

287

 

Shop Drawings - Paseo Bridge Framing (RPA Submittal #287)

36-051 200-0

 

288

 

Shop Drawings - Paseo Site Work Plates At Planter (RPA Submittal #288)

ARB 03-1 05220-0

 

289

 

Product Data - Parking Structure Fire Extinguisher & Fire Extinguisher Cabinets
(RPA Submittal #289)

ARB 17-230000-0

 

290

 

Shop Drawings - Parking Structure HVAC (RPA Submittal #290)

ARB 19-260000-0

 

291

 

Shop Drawings - Parking Structure Electrical (RPA Submittal #291)

ARB 15-2241 00-0

 

292

 

Shop Drawings - Parking Structure Plumbing (RPA Submittal #292)

ARB 07-055000-0

 

293

 

Shop Drawings - Parking Structure Elevator Canopy (RPA Submittal #293)

ARB 08-055000-0

 

294

 

Shop Drawings - Parking Structure Elevator Separator Beam, Divider Screen, & Pit
Ladder (RPA Submittal #294)

ARB 01 -210000-0

 

295

 

Shop Drawings - Parking Structure Fire Protection (RPA Submittal #295)

ARB 13-084113-0

 

296

 

Sample For Verification - Parking Structure Display Case Storefront Aluminum
Extrusion (RPA Submittal #296)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-34-

 

 

--------------------------------------------------------------------------------

 

ARB 04-071000-0

 

297

 

Sample For Verification - Parking Structure Elastomeric Coating Tremco Vulkein
350 (RPA Submittal #297)

08-099000-0

 

298

 

Sample For Verification - Restroom Ceilings (Benjamme Moore OC-5 Moonshine) (RPA
Submittal #298)

ARB 09-099000-0

 

299

 

Sample For Verification - Parking Structure Transaction Window Frame & Hollow
Metal Doors (PM-2 BM Decorator White) (RPA #299)

ARB 01 -079200-0

 

300

 

Sample For Verification - Tremco Dynomic 100 Sealant & Caulking (RPA Submittal
#300)

01-088700-0

 

301

 

Product Data - SX-1000 Clear Cast Sand Blast Film (Tower Building Restroom
Windows Level 3-5) (RPA Submmittal #301)

03-265010-0

 

302

 

Product Data - Paseo XF-7 Light Fixtures (RPA Submittal #302)

09-033543-0

 

303

 

LEED Product Data - Polished Concrete (RPA Submittal #303)

02-040326-0

 

304

 

Product Data -Spec Mix Mortar Cements Sand Masonry Mortar (RPA Submittal #304)

04-040326-0

 

305

 

Product Data - Historic Pointing Mortar (RPA Submittal #305)

05-040326-0

 

306

 

Product Data -JAHN M100 Terra Cotta & Brick Repair Mortar (RPA Submittal #306)

01-042200-0

 

307

 

Product Data - Angelus Split Face CMU Block (RPA Submittal #307)

29-033000-0

 

308

 

Product Data - Rapid Set High-Strength Structural Repair Mortar (RPA Submittal
#308)

01-088300-0

 

309

 

Product Data - Tower & Annex Building Restroom Guardian UltraMirror (RPA
Submittal #309)

ARB 02-111200-1

 

310

 

Shop Drawings - Parking Controls Equipment Rev.1 (RPA Submittal #310)

03-079200-0

 

311

 

Sample For Verification - Storefront & Sawtooth Skylights Dow Corning 795
Sealant (RPA Submittal #311)

ARB 06-083320-1

 

312

 

Shop Drawings - Parking Structure Cookson Overhead Coiling Fire Door Rev 1 (RPA
Submittal #312)

ARB 10-099000-0

 

313

 

Sample For Verification - Parking Structure Sheet Metal Finish RAL 7010 (RPA
Submittal

ARB 01 -099623-0

 

314

 

Sample For Verification - Parking Structure Madico Graffiti-Free 6 Mil (RPA
Submittal #314)

16-329000-0

 

315

 

Sample For Verification - RWF Spec Mulch (RPA Submittal #315)

ARB 03-111200-0

 

316

 

Parking Structure Parking Controls Equipment Operation (RPA Submittal #316)

ARB 09-055000-0

 

317

 

Sample For Verification -Parking Structure Cham Link Fencing Finish (RPA
Submittal #317)

10-084113-0

 

318

 

Shop Drawings - Capitol Doors 101.1 8 101.2Opcon Installation (RPA Submittal
#318)

20-260000-0

 

319

 

Shop Drawings - UPSS Security System Plan (RPA Submittal #319)

ARB 11-099000-0

 

320

 

Sample For Verification - Parking Structure Stair Structure, Elevator Canopy, &
Sheet Metal Finish (RPA Submittal #320)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-35-

 

 

--------------------------------------------------------------------------------

 

01-092000-0

 

321

 

Product Data - Roof Elevator Lath & Portland Cement Plastering Infill (RPA
Submittal #321 )

ARB 21 -260000-0

 

322

 

Shop Drawings - Parking Structure Fire Alarm Drawings (RPA Submittal #322)

ARB 01-111200-1

 

323

 

Product Data - Parking Structure Parking Controls Equipment Rev.1 (RPA Submittal
#323)

17-329000-0

 

324

 

Sample For Verification - Paseo Planting Green Goods (RPA Submittal #324)

ARB 10-055000-0

 

325

 

Shop Drawings - Parking Structure Roll Up Grille HSS (RPA Submittal #325)

ARB 02-101400-0

 

326

 

Product Data - Parking Structure Signage (RPA Submittal #326)

ARB 05-055000-1

 

327

 

Shop Drawings - Parking Structure Chain Link Fencing &. Swing Gates Rev.1 (RPA
Submittal #327)

ARB 03-105220-1

 

328

 

Product Data - Parking Structure Fire Extinguisher & Fire Extinguisher Cabinets
Rev.1 (RPA Submittal #328)

31-051200-0

 

329

 

Shop Drawings - CMU Building Anchor Bolt Setting Plan & Template Assembly For
Skylight Framing (RPA Submittal #329)

ARB 14-0841 13-0

 

330

 

Sample For Verification - Parking Structure Display Case Mullion Finish & Dow
Corning 795 Sealant (RPA Submittal #330)

01-333913-0

 

331

 

Product Data - Paseo WunderCover (RPA Submittal #331)

ARB 04-111200-0

 

332

 

Sample For Verification - Parking Controls Equipment Finish (RPA Submittal #332)

07-055213-0

 

333

 

Shop Drawings - Tower Building Area Way Guardrail (RPA Submittal #333)

08-055213-0

 

334

 

Shop Drawings - CMU Building Skylight Guardrail (RPA Submittal #334)

01-321313-0

 

335

 

Product Data - Site Concrete Package (RPA Submittal #335)

09-321313-0

 

336

 

Design Mix - Site Concrete Mix Designs (RPA Submittal #336)

ARB 15-084113-0

 

337

 

Sample For Verification - PS Display Case Starphire Laminated Tempered Glazing
(RPA Submittal #337)

ARB 07-083320-0

 

338

 

Sample For Verification - PS Cookson Clear Anodized Overhead Rolling Grille (RPA
Submittal #338)

11-321313-0

 

339

 

Sample For Verification -Flatwork, Walls, & Stair Mock-Up Plan (RPA Submittal
#339)

39-051200-0

 

340

 

Shop Drawings - Paseo Fence Embeds Per RFI 348 (RPA Submittal #340)

01-086200-0

 

341

 

Product Data - CMU Skylight (RPA Submittal #341)

04-055113-3

 

342

 

Shop Drawings - Annex Building Added Stair #4 Rev.3 (RPA Submittal #342)

33-051200-1

 

343

 

Shop Drawings - CMU Building Roof Screen Framing Rev.1 (RPA Submittal #343)

02-321123-0

 

344

 

Product Data - Crushed Miscellaneous Base (RPA Submittal #344)

07-087100-0

 

345

 

Product Data - Paseo Gate Hardware

40-051 200-0

 

346

 

Shop Drawings - Paseo Fence Footings I Beam Pole Footings, Cutoff Wall at
Bridges , & Paving Steel Reinforcement

18-329000-0

 

347

 

Field Report - Tree Tagging (RPA Submittal #347)

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-36-

 

 

--------------------------------------------------------------------------------

 

33-051200-2

 

348

 

Shop Drawings -CMU Building Roof Screen Framing Rev.2 (RPA Submittal #348)

14-055213-0

 

349

 

Shop Drawings - Tower Building East Entry Stainless Steel Rails (RPA Submittal
#349)

41-051200-0

 

350

 

Shop Drawings - CMU Skylight Framing & Associated Guardrails (RPA Submittal
#350)

ARB 08-083320-0

 

351

 

Sample For Verification - Parking Structure Overhead Coiling Fire Door (RPA
Submittal #351)

42-051200-0

 

352

 

Shop Drawings - Paseo Fence & Gate Framing (RPA Submittal #352)

04-086200-0

 

353

 

Sample For Verification -CMU Skylight Aluminum Framing Finish (RPA Submittal
#353)

12-321313-0

 

354

 

Shop Drawings - Paseo Site Concrete Joint Plan (RPA Submittal #354)

01-072100-0

 

355

 

Product Data - CMU Building R-19 Fiber Glass Insulation (RPA Submittal #355)

15-329000-1

 

356

 

Product Data - Soils Amendment Rev. 1 (RPA Submittal #356)

13-321313-0

 

357

 

Sample For Verification - Paseo Site Concrete (RPA Submittal #357)

43-051200-0

 

358

 

Shop Drawings -Annex Building Stair 3 Entry Columns per RFI 413 (RPA Submittal
#358)

44-051200-0

 

359

 

Sample For Verification - Elevated Walkway & Paseo Fence Welded Wire Mesh (RPA
Submittal #359)

15-055213-0

 

360

 

Sample For Verification - Exterior Stairs & Ramp Stainless Steel Rails (RPA
Submittal #360)

45-051200-0

 

361

 

Sample For Verification - Exterior Steel Finish Tiger Drylac RAL 7010 per RFI
510 (RPA Submittal #361)

05-086200-0

 

362

 

Sample For Verification -CMU Skylight Aluminum Framing Finish (Marquee Gray)
(RPA Submittal #362)

06-086200-0

 

363

 

Sample For Verification -CMU Skylight Viracon Insulating Glass (RPA Submittal
#363)

16-084113-0

 

364

 

Shop Drawings -Annex Building Stair 3 Entry Storefront (RPA Submittal #364)

01-321216-0

 

365

 

Product Data - Asphalt Mix Design (B-Permit Work) (RPA Submittal #365)

 




1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-37-

 

 

--------------------------------------------------------------------------------

 

Ford RFIs

 

Counter Prefix

 

Form
Counter

 

Subject

RFI 02

 

1

 

Additional Information Necessary to Finalize PGMP Pricing

RFI 01

 

2

 

Otis Elevators & Various Others

RFI 03

 

3

 

Tower 5th Floor Interior Column & Bean Repair

RFI 04

 

4

 

K-5244-ER Vs. K-5244-ET Urinal

RFI 05

 

5

 

RTU3 System Serving Restaurant & Office

RFI 06

 

6

 

Ramp Access To Basement

RFI 07

 

7

 

Water Service from Street to the Building

RFI 08

 

8

 

Mechanical Pads

RFI 09

 

9

 

Demo of Electrical Room Wall

RFI 10

 

10

 

Partial Capital Demo for New Shear Walls & Collector Beams

RFI 11

 

11

 

Basement Clerestory Window Demo

RFI 012

 

12

 

Annex Building Brace Frame Connections

RFI 013

 

13

 

Splice Requirements

RFI 014

 

14

 

Detail 7/S4.02

RFI 015

 

15

 

Collector Plate at Ridge

RFI 016

 

16

 

Channel Reinforcement

RFI 017

 

17

 

Roof Drain & Overflow Routing

RFI 018

 

18

 

Steel Base & Acoustic Requirements

RFI 022

 

19

 

Basement Concrete Access Room

RFI 021

 

20

 

Water Proofing

RFI 019

 

21

 

West Elevation Basement Windows

RFI 020

 

22

 

Proposed Deck Cores

RFI 023

 

23

 

RTU Pads & Penetrations

RFI 024

 

24

 

Slab Edge Dimensions

RFI 025

 

25

 

Rails Per Landscape Drawings

RFI 026

 

26

 

Perforate Metal

RFI 027

 

27

 

Tube Steel Members Attachment

RFI 028

 

28

 

Wall Thickness for Tube Steel & Steel Thickness for the Angle Iron

RFI 029

 

29

 

Finish for Fencing & Gate

RFI 030

 

30

 

Roof Guardrail Detail Confirmation

RFI 031

 

31

 

Irrelevant Details

RFI 032

 

32

 

Gate Location at RTU-3C Mechanical Screen

RFI 033

 

33

 

Infill Framing Confirmation

RFI 034

 

34

 

Framed Roof Infill

RFI 035

 

35

 

Gate Location at the Mechanical Equipment Screen

RFI 036

 

36

 

Annex Building Rail at Elevated Walkway

RFI 037

 

37

 

Annex Building Entry Stair

RFI 038

 

38

 

Door Schedule

RFI 039

 

39

 

Tower Roof Screen Post Attachments

RFI 040

 

40

 

CMU Building Elevator Framing

RFI 041

 

41

 

Annex Building Brace Frames

RFI 042

 

42

 

Tower Roof Framing Beam

RFI 043

 

43

 

Railroad Track Size

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-38-

 

 

--------------------------------------------------------------------------------

 

RFI 044

 

44

 

Details for Fastening the Railroad Track to the Base

RFI 045

 

45

 

Weep Holes

RFI 046

 

46

 

Bent Plate to Concrete Footing Connection Details

RFI 047

 

47

 

Cane Rails at Existing Stairs

RFI 048

 

48

 

Barrier Gates at Existing Stairs

RFI 049

 

49

 

Base Plate Detail

RFI 050

 

50

 

Field Splice Detail

RFI 051

 

51

 

High Strength Grout

RFI 052

 

52

 

Structural Beam Demo Confirmation

RFI 053

 

53

 

Splice Detail

RFI 054

 

54

 

Diameter & Embedment Length of Epoxy Bolts

RFI 055

 

55

 

Plate Weld Requirements

RFI 056

 

56

 

Epoxy Bolt Installation Confirmation

RFI 057

 

57

 

Angle Support to Wall/Framing Detail

RFI 058

 

58

 

Wall Thickness Confirmation

RFI 059

 

59

 

Angle to Tube Steel Welding Requirements

RFI 060

 

60

 

WT Beam Splice Detail

RFI 061

 

61

 

Existing Channels Confirmation

RFI 062

 

62

 

Lighting Conduit Runs & Grounding Proposed Cores

RFI 064

 

63

 

Annex Stair 3 Structural Detail & Demo Limits

RFI 063

 

64

 

Proposed Power Feeder Conduit Rack Route

RFI 065

 

65

 

Vertical Rebar Cored at Shear Walls

RFI 066

 

66

 

Roll Down Door Demo Confirmation

RFI 067

 

67

 

F-A5 Spread Footing Tie Confirmation

RFI 068

 

68

 

Door Schedule Bulletin 1 Comments

RFI 069

 

69

 

PSI Strength & Reinforcing Steel (Confirming RFI)

RFI 070

 

70

 

Wind Load Exposure

RFI 071

 

71

 

Shear Walls Dimensions

RFI 072

 

72

 

Cut Sections at Footings

RFI 073

 

73

 

New Shear Wall Off-Set Points

RFI 074

 

74

 

Wall Connection to Existing Columns

RFI 075

 

75

 

Underground Conduit Routes

RFI 076

 

76

 

Existing Column Structural Infill Detail

RFI 077

 

77

 

Limits of Demolition

RFI 078

 

78

 

Steel Handrails Clarifications

RFI 079

 

79

 

Bulletin 2 Structural Drawing Clarification

RFI 080

 

80

 

Existing Basement Shaft Wall Demo Confirmation

RFI 081

 

81

 

Annex Roof Deck Unistrut Bridging Confirmation

RFI 082

 

82

 

Steel Collector Above Roof Skylight

RFI 083

 

83

 

Column Line & New Shotcrete Wall Interference

RFI 084

 

84

 

Beam Dimensions with Reference to Gridline

RFI 085

 

85

 

New Spread Footing Undermining

RFI 086

 

86

 

Section Details Needed

RFI 087

 

87

 

Glass Size

RFI 088

 

88

 

Exterior Concrete Paint & Primer Products

RFI 089

 

89

 

Shear Wall Connection

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-39-

 

 

--------------------------------------------------------------------------------

 

RFI 090

 

90

 

Suggested Demolition

RFI 091

 

91

 

Slot Cut Method Confirmation

RFI 092

 

92

 

Tower Basement Clerestory Windows

RFI 093

 

93

 

Finish Legend

RFI 094

 

94

 

Restroom Tile

RFI 095

 

95

 

Column Capital Demo

RFI 096

 

96

 

Tower Basement Existing Slab Demo Confirmation

RFI 097

 

97

 

New Shear Walls Vertical Rebar Through Heavily Congested Rebar Areas

RFI 098

 

98

 

Floor/Wall Penetration

RFI 099

 

99

 

Revised Mechanical RTU Layout

RFI 100

 

100

 

Expansion Joints

RFI 101

 

101

 

Tile Types & Locations

RFI 102

 

102

 

Plumbing Within Footings

RFI 103

 

103

 

4th & 5th Floor Elevation Confirmation

RFI 104

 

104

 

Existing Concrete Demo Confirmation

RFI 105

 

105

 

Fire Extinguisher Cabinets & Extinguishers

RFI 106

 

106

 

Annex Shear Walls - Vertical Rebar Dowels into Existing Slab Confirmation

RFI 107

 

107

 

Channels at Parapet

RFI 108

 

108

 

Annex Shear Wall Intersecting Existing Concrete Beam Confirmation

RFI 109

 

109

 

Undermining

RFI 110

 

110

 

Rebar Dowel Embedment

RFI 111

 

111

 

Threaded Rebar

RFI 112

 

112

 

Beam Support Demo Concern

RFI 113

 

113

 

Backfilling Confirmation

RFI 114

 

114

 

Existing Glass Block Skylight Structural & Waterproofing Details Infill Info.

RFI 115

 

115

 

Threaded Rebar

RFI 116

 

116

 

New Shear Wall Corner Chipping

RFI 117

 

117

 

Aggregate Base Course & Asphalt Paving Thickness

RFI 118

 

118

 

ASi Signage

RFI 119

 

119

 

Metal Pan-Filled Stairs In Lieu Of RediStair

RFI 120

 

120

 

Roof Monitor Flashing

RFI 121

 

121

 

Elevator Walls Conflict with Existing Footings

RFI 122

 

122

 

Existing Wall In FT-2 Footing

RFI 123

 

123

 

Tower Elevator Column Field Splice

RFI 124

 

124

 

Built Up Slabs - Dirt Backfilling In Lieu of Foam

RFI 125

 

125

 

Conduit Sleeve Locations in Shear Walls

RFI 126

 

126

 

Complete Mechanical RTU - Equipment Pad Layout

RFI 127

 

127

 

Bobrick Soap Dispenser Discontinued

RFI 128

 

128

 

Pavement Markings

RFI 129

 

129

 

Roof Drain Grout Spec.

RFI 130

 

130

 

Annex Switchboard MSA

RFI 131

 

131

 

Tenant Metering Requirements & BMS

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-40-

 

 

--------------------------------------------------------------------------------

 

RFI 132

 

132

 

Knox Boxes Determination

RFI 133

 

133

 

Door 180.1 Roll Down Door per Bulletin 2

RFI 134

 

134

 

Entrance Floor Mats

RFI 135

 

135

 

Detail 6/A9 11 -Threshold

RFI 136

 

136

 

Annex Wall Intersecting At Existing Beam Detail

RFI 137

 

137

 

Concrete Pavers At The Paseo

RFI 138

 

138

 

Anti Graffiti Film at Glass Doors

RFI 139

 

139

 

Glass & Glazing

RFI 140

 

140

 

Plumbing Chase Walls in Restrooms

RFI 141

 

141

 

Door Opening Dowel Embedment

RFI 142

 

142

 

Built Up Slab Cut Section Request

RFI 143

 

143

 

RTU Conduit Blockout Room 511

RFI 144

 

144

 

Annex Footing 5 - Gridline T Existing Footings

RFI 145

 

145

 

Tower Basement Footing 2 & 3 - Epoxy Dowels in Lieu of Demo

RFI 146

 

146

 

Annex Footing 5 - Existing Tie Footing Epoxy Dowel Confirmation

RFI 147

 

147

 

Mechanical Built-Up Slab Detail Confirmation

RFI 148

 

148

 

Tower Basement Footing (1-3) - 2 Pour System in lieu of Monolithic Pour

RFI 149

 

149

 

Furred Out Walls needed for Service Sink Waste Vents and Water Lines

RFI 150

 

150

 

Aluminum Framed Entrances & Storefronts

RFI 151

 

151

 

Exterior Glazing Specification

RFI 152

 

152

 

Metal Framed Skylights Wind Load

RFI 153

 

153

 

Revised Wall Schedule & Revise Wall Type's on Plans Request

RFI 154

 

154

 

Structural Design for Elevator Tube Steel Supports

RFI 155

 

155

 

Elevator Pit Dimension Clarification Sketch Request

RFI 156

 

156

 

Bulletin 2 Missing Sheets A9.71 & A5.00

RFI 157

 

157

 

Dimension Detail of Frames & Pockets at All Door Pockets

RFI 158

 

158

 

Won Door & Brace Frame Coordination

RFI 159

 

159

 

Framing Details & Structural Support for Won Doors

RFI 160

 

160

 

Coordinate All DWG Dimensions to Either FOF or FOS

RFI 161

 

161

 

Detail 1/A8 13 Missing Dimensions

RFI 162

 

162

 

Detail 1&3/A8.01 Missing Dimensions

RFI 163

 

163

 

Masonry Infill Demo Confirmation

RFI 164

 

164

 

Restroom & Stair Dimensions With Reference to Gridline

RFI 165

 

165

 

Proposed Sewage Ejector Locations

RFI 166

 

166

 

Tower Basement Column Footing G4 Additional Required Demolition Based Off New

 

 

 

 

Elevator Pit Dimensions

RFI 167

 

167

 

Structural Support Needed for Elevators 1 & 2 Opening

RFI 168

 

168

 

Elkay EDFP217C Drinking Fountain Substitution

RFI 169

 

169

 

Tower Rooftop Collector Plates In Relation to the Existing Sawtooth Skylights

RFI 170

 

170

 

MEP Shear Wall Penetrations - Tower & Annex Building

RFI 171

 

171

 

Suspended Sound Traps Below the Roof Deck for RTU-1

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-41-

 

 

--------------------------------------------------------------------------------

 

RFI 172

 

172

 

RTU-3 Service Access

RFI 173

 

173

 

Tower Basment Stariwell SOG

RFI 174

 

174

 

Proposed Area of Cut for Seeley Brothers Single Door Rough Opening

RFI 175

 

175

 

Additional Tower Basement Restroom Dimensions

RFI 176

 

176

 

Annex Building Brace Frame Base Plates Per Detail 3/S4.01

RFI 177

 

177

 

Tower Building Collector Plates At Roof Details 4 & 14/S4.00

RFI 178

 

178

 

Vertical Threaded Rebar At Annex Building

RFI 179

 

179

 

Tempered Glass Heat Soaking Testing

RFI 180

 

180

 

Anti-Graffiti Finish

RFI 181

 

181

 

Security Rough Installation Details

RFI 182

 

182

 

Ground Floor Construction Joint at Concrete Beam

RFI 183

 

183

 

Restroom Plumbing Chase Wall Dimensions

RFI 184

 

184

 

Tower Building Parapet Channels at Roof Detail 9/S4.00

RFI 185

 

185

 

Aluminum Glass Storefront Doors

RFI 186

 

186

 

Annex Building Channel Strengthening Detail 7/S4.00

RFI 187

 

187

 

Shear Wall 180 Degree Hooks in Lieu of 90 Degree Hooks

RFI 188

 

188

 

Annex Electrical Room 154- Wall Location

RFI 189

 

189

 

Collector Beam Dowel U-Shaped Layout

RFI 190

 

190

 

Erico Lenton EL22S4 Bolt Coupler In Lieu of Threading The #8 Bar

RFI 191

 

191

 

Elevator Feeder Conduit Routing

RFI 192

 

192

 

Basement Level Wall Thickness Increase

RFI 193

 

193

 

Threaded Bar

RFI 194

 

194

 

Slab On Grade Replacement Detail

RFI 195

 

195

 

Hairpin Ties

RFI 196

 

196

 

Plenum Rated Cable

RFI 197

 

197

 

Collector Beam Stirrup

RFI 198

 

198

 

Tower Building Roof Puddling

RFI 199

 

199

 

Tower Building Roof Top Collector Beam Location

RFI 200

 

200

 

Beam at the Tower Roof Along Gridline 3

RFI 201

 

201

 

Vertical Construction Joint at Shear Walls

RFI 202

 

202

 

Tower Basement Bathroom Ceiling

RFI 203

 

203

 

TX-2 Conflict with Sink

RFI 204

 

204

 

Collector Beam Through Shear Wall Detail

RFI 205

 

205

 

Annex Shear Wall Along Gridline T

RFI 206

 

206

 

Divider Beam at Existing Shear Walls

RFI 207

 

207

 

Aluminum/Glass Doors

RFI 208

 

208

 

Tower Building Level 1 - Main Entrance Card Reader

RFI 209

 

209

 

Annex Building Baseplate Template - Layout Holes

RFI 210

 

210

 

KGM F-6 Light Fixture Specifications

RFI 211

 

211

 

Sanitary Waste Elevation in Basement

RFI 212

 

212

 

Annex Building Wall Penetration on Grid N (3/4)

RFI 213

 

213

 

Deck Infills Straight Dowels

RFI 214

 

214

 

Tower Gound Floor Infill at Gridlines F/G & 5/6

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-42-

 

 

--------------------------------------------------------------------------------

 

RFI 215

 

215

 

Additional Information Required Regarding RFI 101 - Tile Types & Location

RFI 216

 

216

 

Deck Infills - Shoring Strip

RFI 217

 

217

 

Annex Walls On Gridlines 3/4 Between Gridlines S/T

RFI 218

 

218

 

Tower Ground Level Interior Partition Demo Confirmation

RFI219

 

219

 

TX-2 COnflict with Sink Alternate Location Response

RFI 220

 

220

 

Detail 2/S4.10 4x Purlins

RFI 221

 

221

 

Benchmark Elevation Related To 9' OverEx.

RFI 222

 

222

 

Roof Top Collector Beams - Rebar Transition from Overhead Beam to Side Beam

RFI 223

 

223

 

#8 Rebar for Roof Level Collector Beam on Gridline D

ARB RFI 224

 

224

 

CCTV Conduit Stub-Out Locations

RFI 225

 

225

 

Tower Building Depressed Slab Dimensions Detail 7/S4.10

RFI 226

 

226

 

Detail 7/S4.10 Depressed Slab Section Dimension Confirmation

RFI 227

 

227

 

Tower Building Roof Top Raised Deck Elevation & Dimensions Request

RFI 228

 

228

 

Required Sawcut & Demolition Confirmation In Annex Building

ARB RFI 229

 

229

 

Electrical Scope of Work Card Readers

RFI 230

 

230

 

Power Assist Operators

RFI 231

 

231

 

Horizontal Sliding Doors

232

 

232

 

Annex Building Channels at Roof Details 5, 7, 10/S4.01

RFI 233

 

233

 

Pay-On-Foot Station Locations Confirmation

ARB RFI 234

 

234

 

Paseo Tile Extension

RFI 235

 

235

 

Annex Footings F-A1 & F-A2 Existing Conditions

RFI 236

 

236

 

Annex Loading Dock - Existing Footing

RFI 237

 

237

 

Detail 3C/S1.11 Bulletin 3 (Confirming)

RFI 238

 

238

 

Proposed CMU Building Electrical Room

RFI 239

 

239

 

Annex Stair 3 Dimension Confirmation

RFI 240

 

240

 

Tower Building Elevators 1 & 2 Repair Procedures

RFI 241

 

241

 

Elevator Machine Room Rating

RFI 242

 

242

 

F2, F4 & F5 Bulletin 3 Lighting Fixtures Conflicts

RFI 243

 

243

 

Mechanical Wind Screen Confirmation

RFI 244

 

244

 

2nd Floor Annex Building Temporary Support

RFI 245

 

245

 

Annex Building Brace Frame Conflict with Existing Beam

RFI 246

 

246

 

Northwest CMU Entrance Storefront Detail 5/A8.02

RFI 247

 

247

 

Annex Building WT Framing at Roof Level

RFI 248

 

248

 

3/8” Connection Plates at the Ends of the WT 6 x 29 Sections Confirmation

RFI 249

 

249

 

3/4” - 1 “ Diameter Rods Repair or Replacement Confirmation

RFI 250

 

250

 

FA-1 Footing Section Proposal (Confirming RFI)

RFI 251

 

251

 

Parking Garage Motorcycle Designated Spaces

RFI 252

 

252

 

Tower Building Mechanical Penthouse (N) Cone. Pilaster Confirmation

RFI 253

 

253

 

Tower Building Basement 2-1/2” Core for Line Set

RFI 254

 

254

 

Annex Building Roof Slab Mechanical Pads Dowel Embedment

RFI 255

 

255

 

Tower 5th Floor Collectors Existing Conditions

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-43-

 

 

--------------------------------------------------------------------------------

 

RFI 256

 

256

 

Elevator Hoistway Proposed Relief Vents

RFI 257

 

257

 

CMU Elevator Machine Room & Electrical Room Fire Rating Hard Lid Ceiling

 

 

 

 

Confirmation

RFI 258

 

258

 

Annex Building Electrical Room - Required Means of Egress

RFI 259

 

259

 

Tower Building Level 5 Sleeve Penetration for 3” HHWS/R

RFI 260

 

260

 

Surface Parking Lot - Not In Contract Confirmation

RFI 261

 

261

 

Tower Building Roof Level Standpipe Location Confirmation

RFI 184-1

 

262

 

Tower Building Parapet Channels at Roof Detail 9/S4.00

ARB RFI 263

 

263

 

Parking Structure Point-Of-Connection for Tele/Data Line

RFI 264

 

264

 

Bulletin 3 Annex Building Restroom Dimensions Confirmation

RFI 249-1

 

265

 

3/4”- 1” Diameter Rods Repair or Replacement Confirmation / Material
Specification

RFI 266

 

266

 

Plywood Backboards and FRP Wall Panels at Janitors Closets

RFI 267

 

267

 

Tower Building Mechanical Wind Screen Revised Structural Design

RFI 268

 

268

 

Annex Building 2nd Floor East Wall Infills Confirmation

RFI 269

 

269

 

Tower Building Elevators 1 & 2 HSS 6 x 6 x 5/16 Columns Alternate Detail

RFI 270

 

270

 

Electrical Site Pullbox Location Confirmation

RFI 271

 

271

 

Tower 5th Floor -Collector Beam Alignment/ Shotcrete Void Confirmation

RFI 272

 

272

 

Annex Building 2nd Floor - Gridline H Baseplate

RFI 273

 

273

 

Tower Building Basement B103.1 Door Size Revisions

RFI 274

 

274

 

(2) Steel Beams Located on Tower Building Gridline H between Gridlines G & F
Demo

 

 

 

 

Confirmation

RFI 248-1

 

275

 

5/16” Fillet Weld on Both Sides of the 3/4” Plate When Plates are at a 90 Degree
Angle

RFI 275

 

276

 

Tower Building Penthouse Level Cores for Lineset & Controls - Location
Confirmation

RFI 276

 

277

 

Annex Building WT Braces at Roof/Detail 8/S4.01

ARB RFI 278

 

278

 

Parking Structure Electrical Room AC Unit Relocation Confirmation

RFI 279

 

279

 

Tower Building Water Tower Light Fixture Location

ARB RFI 280

 

280

 

Parking Structure Elevator Lobby Emergency Phones

RFI 281

 

281

 

Annex building 2nd Floor - Threaded Rebar Drill - Epoxy

RFI 282

 

282

 

South Tower Building Penthouse Wall Infills

RFI 283

 

283

 

Elevator 3 Total Rise

RFI 284

 

284

 

Penthouse Door Layout Dimensions & Elevations

RFI 285

 

285

 

Annex/CMU Building New Opening Demo Limits

RFI 286

 

286

 

Parking Structure Stair Pathways Into Paseo

RFI 267-1

 

287

 

Tower Building Mechanical Wind Screen Revised Structural Design Confirmation

RFI 288

 

288

 

Annex Building Wall Extensions on Gridline H Between Gridlines 4 & 5

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-44-

 

 

--------------------------------------------------------------------------------

 

RFI 289

 

289

 

Annex Building 2nd Level Baseplate Holes

RFI 247 R1

 

290

 

Annex Building WT Framing at Roof Level Location

RFI 290

 

291

 

Stair #3 Surrounding Walls Rating Confirmation

RFI 291

 

292

 

CMU Building RTU-7 Roof Leveling Pad Details

RFI 248 R2

 

293

 

3/4” X 6” Plates with a 3/8” Fillet Weld

RFI 292

 

294

 

Annex Building Pipe Station Roof Top Attachment

RFI 293

 

295

 

Annex Building Brace Frame Base Plate Plug Weld

RFI 294

 

296

 

T-Line 2nd Level Annex Building Shear Wall Connection Above Existing Steel Beam

RFI 295

 

297

 

Tower Building Basement Restroom 7'-6” Soffit & Access Panel Locations
Confirmation

RFI 296

 

298

 

Annex Building SOG to Tower Building Slab Deck Rebar Doweling Confirmation

RFI 297

 

299

 

Tower Building Mechanical Penthouse Detail 22/A9.61

RFI 298

 

300

 

Bulletin 3 Sheet A8. 09 Dimensions Vindication

RFI 299

 

301

 

4 1/2” Pipe In 3 3/4” Framed Wall Conflict (North Wall of Closet 107B)

RFI 267 R2

 

302

 

Tower Building Mechanical Screen Anchor Bolts Confirmation

RFI 301

 

303

 

Tower Building Elevator Overrun Column Base Plate

RFI 302

 

304

 

Annex Building Brace Frame Column Connection Welding Confirmation

RFI 301 R1

 

305

 

Tower Building Elevator 1 & 2 Overrun Framing

RFI 247 R2

 

306

 

Annex Building Added WT's at Gridline N

ARB RFI 303

 

307

 

Parking Structure Fire Alarm Interface

RFI 304

 

308

 

Tower Building Elevator 1 & 2 Guiderail Support Columns

RFI 305

 

309

 

CMU Building Elevator #4 Pit Epoxy Dowels Confirmation

RFI 294 R1

 

310

 

T-Line 2nd Level Annex Building Shear Wall Connection Above Existing Steel Beam

RFI 267 R3

 

311

 

Tower Building Mechanical Equipment Screen Fixed Elevation

RFI 117 R1

 

312

 

Aggregate Base Course Type

ARB RFI 280

 

313

 

Parking Structure Elevator Lobby Emergency Phones

RFI 247 R3

 

314

 

Annex Building WT Framing at Roof (Concrete Roof Deck Sagging)

ARB RFI 306

 

315

 

Spandrel Wall In Lieu of Barrier Cable on P5

RFI 307

 

316

 

Tower Building SOG Replacement Required Between Gridlines 1/2 & H/l

RFI 308

 

317

 

Fire Pump Pad Location Confirmation

RFI 100 R1

 

318

 

Expansion Joints

RFI 309

 

319

 

CMU Elevator Embeds Dimensional Location Request

RFI 256 R1

 

320

 

Elevator Hoistway Relief

RFI 310

 

321

 

Tower Building Window Tie-In Detail Needed

RFI 304 R1

 

322

 

Tower Building Elevator 1 & 2 Guiderail/Counter Weight Support Columns

RFI 311

 

323

 

Tower Building Depressed Slab Cut Section Between Gridlines 5/6 & F/G

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-45-

 

 

--------------------------------------------------------------------------------

 

RFI 312

 

324

 

Tower Building 5th Floor Elevated Slop Sink with Proposed Dirty Arm

RFI 313

 

325

 

Tower Building Level 1-3 HHWSR Cores

RFI 293 R1

 

326

 

Annex Building Brace Frame Grout at Base Plates

RFI 314

 

327

 

Annex Building Stair 3 Handrail Confirmation

ARB RFI 315

 

328

 

Parking Structure Elevator Hoistway Door Openings

RFI 316

 

329

 

CMU Existing Stair Landing/Deck Support

RFI 317

 

330

 

Tower Building Roof Railing Extent

RFI 318

 

331

 

Tower Building Restroom Ceiling Heights (Level 3-5)

ARB RFI 319

 

332

 

Parking Structure Elevator Oil Line & Conduit

RFI 291 R1

 

333

 

CMU Building RTU-7 Roof Leveling Pad Detail

RFI 267 R4

 

334

 

Tower Building Mechanical Roof Screen Column Height Confirmation

RFI 320

 

335

 

Annex Building Stair 4 Infill Confirmation & Details Required

RFI 321

 

336

 

MEP Penetration Through Web of Horizontal Structural Steel Located in the Annex

 

 

 

 

Between Gridlines H & I

RFI 302 R1

 

337

 

C 15X33. 9 Channel Weld to New Brace Frame Confirmation

RFI 322

 

338

 

Paseo Fence Footings In Conflict With Parking Structure Footings

RFI 302 R2

 

339

 

Annex Building Brace Frames Existing Framing

RFI 267 R5

 

340

 

Tower Building Roof Screen Column Base Plates

RFI 215 R1

 

341

 

Height Of Tiled Walls & Tile Cuts Confirmation

RFI 302 R3

 

342

 

Annex Building Brace Frame New Channel To Beam Connection

RFI 230 R1

 

343

 

Which of the Two Doors Leaves In The Power Assist Doors Is To Received The
Assist

 

 

 

 

Unit

RFI 323

 

344

 

Annex Level 2 Hanger Attached to C-Channel Using Through Bolts Confirmation

RFI 324

 

345

 

CMU Building RTU-7 Supply & Return In Conflict with Existing CMU Roof Framing

RFI 325

 

346

 

North CMU Storefront Opening Proposed Framing Dimensions

RFI 326

 

347

 

4” to 6” Tower Building Wall Confirmation

RFI 327

 

348

 

North CMU Storefront Opening Conflicts with Existing CMU Level 1 Deck Beam

RFI 215 R2

 

349

 

Tile Grout Layouts To Enable Layout Of Restroom Accessories

RFI 328

 

350

 

Dimensioned Elevations Coordinating Restroom Accessories & Electrical Devices

RFI 329

 

351

 

Restroom Paper Tower Dispenser in Direct Conflict with Receptacle

RFI 330

 

352

 

Recreated Historic Steel Window Openings

RFI 331

 

353

 

Permanent Fire Department Connection (FDC) Location Confirmation

ARB RFI 332

 

354

 

Parking Structure North & South Entrance/Exit Barrier Beams

ARB RFI 333

 

355

 

Parking Structure Management Office Transaction Window Orientation

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-46-

 

 

--------------------------------------------------------------------------------

 

RFI 329 R1

 

356

 

Restroom Paper Towel Dispenser in Direct Conflict with Receptacle

ARB RFI 334

 

357

 

Parking Structure Stairs, Hollow Metal Doors, & Elevator Hoistway Paint Color

RFI 320 R1

 

358

 

Annex Building Stair 4 to be Mirrored in the North/South Direction

RFI 280 R2

 

359

 

Parking Structure Emergency Phone Locations

RFI 335

 

360

 

Annex Building Monitor End-Caps

RFI 320 R2

 

361

 

Annex Building Stair 4

RFI 336

 

362

 

Tower Building to Annex Expansion Joints

RFI 337

 

363

 

Automatic Sprinklers at Tower Building Historic Ceiling

RFI 329 R2

 

364

 

Tower Building Basement Restrooms Receptacle Relocation Confirmation

ARB RFI 338

 

365

 

Parking Structure Pay In Lane Station

ARB RFI 339

 

366

 

Parking Structure Trash Enclosure Layout Confirmation

ARB RFI 340

 

367

 

Parking Structure Planter Drainage

ARB RFI 341

 

368

 

Parking Structure Electrical Room Condensing Unit Location Confirmation

RFI 342

 

369

 

Structural Jam Detail on Gridlines T between Gridlines 2 & 3 Door Openings

RFI 343

 

370

 

Annex Building Exterior Elevated Walkway Ramp Detail Confirmation

RFI 344

 

371

 

CMU - Prep & Repair Existing Metal Roof to Wall Straps

RFI 345

 

372

 

Exterior Stairs Tooled Treads Confirmation

RFI 346

 

373

 

Paseo Metal Header at Rain Garden Detail 9/L-3.10

RFI 347

 

374

 

Paseo Steel & Wood Bench

RFI 348

 

375

 

Paseo Steel Fence Footing

RFI 283 R1

 

376

 

Tower Building Elevator 3

RFI 349

 

377

 

Won Door Hilti Bolt Confirmation

RFI 350

 

378

 

Paseo Light Fixtures

ARB RFI 224

 

379

 

Additional CCTV Interior Camera Exposed Conduit Route Confirmation

RFI 351

 

380

 

Annex Building Sections Requested

RFI 352

 

381

 

XF-3 BEGA 9560LED RAL Bollard Light Fixture Footing Detail Request

RFI 256 R2

 

382

 

Elevator Hoistway Relief

RFI 353

 

383

 

Max Well IV Overall Depth & Infiltration Depth

RFI 354

 

384

 

Tower Building Basement Showers Reflected Ceiling Plan

RFI 355

 

385

 

Flush Mounted Hose Bibbs at Tower & Annex Roofs

RFI 230 R2

 

386

 

Power Assist Doors - Bollard Type Activation Plate Mounting Confirmation

RFI 356

 

387

 

Exterior Stairs & Ramps Cane Detection Confirmation

ARB RFI 332

 

388

 

Parking Structure Clearance Barrier Finish

RFI 357

 

389

 

West Annex Exterior Elevated Walkway Control Joint Confirmation

RFI 358

 

390

 

Annex & CMU Building Level 2 Flex Joint Deflections

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-47-

 

 

--------------------------------------------------------------------------------

 

RFI 359

 

391

 

Tower Building Basement Electrical Room B115 Fire Rating Confirmation

RFI 360

 

392

 

Supplemental Anchorage Detail for Annex Building Roof Deck to Meet Anchorage &

 

 

 

 

Seismic Requirements

RFI 302 R4

 

393

 

Annex building Added Channels Detail Confirmation

ARB RFI 361

 

394

 

Parking Structure Short Term Bicycle Rack

ARB RFI 362

 

395

 

Parking Structure Chain Link Security Fence Locations Confirmation

RFI 363

 

396

 

Window Expansion Joint Between Tower & Annex Building

RFI 267 R6

 

397

 

Tower Building Roof Screen Embedment for the Epoxy Anchors Confirmation

ARB RFI 338

 

398

 

Parking Structure North Exit Pay In Lane Station

RFI 364

 

399

 

Sika RoofPro 641 Application Location Confirmation

RFI 365

 

400

 

Termination Detail for Roof Membrane Installation at the CMU to Annex Wall

RFI 366

 

401

 

End of Valleys at Sawtooth Skylights of Tower Roof

RFI 367

 

402

 

PVC Clad Metal Door Threshold Pan Flashing

RFI 368

 

403

 

Structural Support After Column Demolition Between Annex & CMU Building 2nd
Level

RFI 369

 

404

 

Tower Building Roof Pedestal Pavers Termination Detail

RFI 370

 

405

 

North & South Tower Roof Penthouses Access Ladder Specification & Location

RFI 371

 

406

 

XF-6 Light Fixture Layout

RFI 372

 

407

 

CMU Building Roof Confirmation

RFI 373

 

408

 

XF-5 Catenary Attachment to East Parking Structure Facade

RFI 374

 

409

 

Interior & Exterior Concrete Repair Confirmation

ARB RFI 361

 

410

 

Long-Term Bicycle Rack Layout Confirmation

ARB RFI 375

 

411

 

Parking Structure Trash Compactor Color Option

ARB RFI 332

 

412

 

Parking Structure Entrance & Exit Clearance Barriers

ARB RFI 377

 

413

 

Chain Link Fence Infill Between South Entrance/Exit Roll Up Grilles

RFI 376

 

414

 

Elevator 3 Steel Confirmation

RFI 378

 

415

 

North Tower Building Storefront Curbs

RFI 379

 

416

 

CMU Building Loading Dock Curbs for New Storefront Systems

RFI 380

 

417

 

Tower Building Area Way Sills Detail

RFI 381

 

418

 

Annex Building Voids Along Gridline 1

RFI 336 R1

 

419

 

Annex Monitor End Cap Curbs & Curb Along Annex Roof at Gridline H Details
Request

RFI 382

 

420

 

Annex Building 6” Hub Drains Relocation

RFI 383

 

421

 

Intermediate Horizontals in Windows

ARB RFI 384

 

422

 

Parking Structure Elevator Flooring

RFI 371 R1

 

423

 

XF-6 Stake Mount Confirmation

ARB RFI 385

 

424

 

Parking Structure Address Sign & Knox Box Location Confirmation

RFI 386

 

425

 

Section Cut Along Gridline 6 South of Gridline G

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-48-

 

 

--------------------------------------------------------------------------------

 

RFI 387

 

426

 

Tower & Annex Buildings Sill Construction Confirmation Along Gridline 6

RFI 388

 

427

 

Annex Building Infill Confirmation On Gridline 6 Between Gridlines M & N

RFI 389

 

428

 

Section Cuts Requested on Gridline 6 Between Gridlines L & M

RFI 310 R1

 

429

 

Tower Building Window Tie-In Detail

RFI 335 R1

 

430

 

Annex Building Monitor End-Caps

RFI 390

 

431

 

Tower Building Restroom Water Curtain Requirements

RFI 391

 

432

 

Sheet Metal Expansion Joint Cover at Tower To Annex Building

RFI 392

 

433

 

Tower Building Restroom Levels 3-5 RCP Revision Confirmation

RFI 393

 

434

 

(2) Paseo Gate Post In Direct Conflict With Building Foundation

RFI 394

 

435

 

XF-7 Tree Strap Size Determination

RFI 395

 

436

 

Ceiling Section Cut at New Storefront on Gridline 6 Between Gridlines L & M

RFI 320 R3.1

 

437

 

Annex Building Stair 4 Roof Framing

RFI 397

 

438

 

Tower Building Closet Door 207. 1 to be Changed to 2’-8”

RFI 398

 

439

 

Tower Building Elevator Lobby Total Door Frames

RFI 399

 

440

 

Roll-Up Door 180.1

RFI 400

 

441

 

CMU Skylight Requested Sections

RFI 401

 

442

 

CMU Building Mechanical Roof Screen

RFI 396

 

443

 

Tower Building Restroom Draft Stop on Levels 3-5

RFI 402

 

444

 

Tower Building to Paseo Pavers

RFI 403

 

445

 

Tower Building Lobby Terminal Hall Buttons Location Confirmation

RFI 320 R3

 

446

 

Annex Building Stair 4 Roof Framing

ARB RFI 404

 

447

 

Parking Structure Knox Box Finish & Location

RFI 405

 

448

 

VAV Controls & Electrical Coordination

RFI 406

 

449

 

Tower Building Elevators Overrun Framing

RFI 407

 

450

 

Suspending Fan Coils & Seismic Cables from Wood Purlins Confirmation

ARB RFI 408

 

451

 

Parking Structure Security Screen Panels Confirmation

RFI 409

 

452

 

Tower Building Northeast Exterior Copper Pipe Confirmation

RFI 410

 

453

 

Proposed Surface Mounted Hose Bibb Location Confirmation

RFI 411

 

454

 

Annex Building 2nd Level Restroom Slop Sink & Water Heater Conflict

RFI 413

 

456

 

Tower & Annex Building East Facade

RFI 414

 

457

 

Tower Building Plates At Entry Per Detail 10/A9.40

RFI 415

 

458

 

Existing Infills At Basement Windows South Of Areaway

RFI 416

 

459

 

(Tower, Annex, & CMU) Hollow Meta Doors & Frames

RFI 417

 

460

 

Tower Building Elevator #3 Pit Demo Confirmation

RFI 418

 

461

 

Parapet Blocking Attachment

RFI 419

 

462

 

East Annex Parapet Wall

RFI 420

 

463

 

Restroom Hollow Metal Doors Knock On Trim

ARB RFI 361

 

464

 

Parking Structure Short Term Bicycle Rack Location

RFI 421

 

465

 

Tower Building Elevator Lobby Ceiling Finish

RFI 422

 

466

 

Loose & Flaky Ceiling Confirmation

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-49-

 

 

--------------------------------------------------------------------------------

 

RFI 423

 

467

 

Tower & Annex Building Stairwell Finish

RFI 424

 

468

 

Revisions For Makeup Air In Tower Building Restrooms Confirmation

RFI 425

 

469

 

Roofing Detail for Duct & Mechanical Screen Supports

RFI 426

 

470

 

Annex Building Plate At Expansion Joint Per Detail 9/S4.01

ARB RFI 427

 

471

 

Parking Structure Display Case Light Fixture Control

RFI 428

 

472

 

Handrail Brackets Per Detail 13/A7.02

RFI 429

 

473

 

Gas Meter Room Layout Confirmation

RFI 430

 

474

 

CMU Building Wall Demo Confirmation

RFI 431

 

475

 

Landscaping Detail 5/L-3.10 Dimensions Request

ARB RFI 432

 

476

 

Parking Structure Clearance Barrier Beams Finish

RFI 434

 

477

 

CMU Building 2nd Level Opening Post Shore Confirmation

RFI 435

 

478

 

Elevated Walkway Guardrail Concerns

RFI 436

 

479

 

Missing Parapet Wall Detail at Annex Roof

RFI 437

 

480

 

Storefront Aluminum Framing In Direct Conflict With Existing Column Capitals

RFI 438

 

481

 

Electrical Conduit Encasement At Tower Basement Ceiling

RFI 439

 

482

 

CMU Skylight Blocking & Flashing Confirmation

RFI 440

 

483

 

UPSS Security Plans Conduit Rout & Shorenstein Design Requirements

RFI 441

 

484

 

Restroom Thresholds Confirmation

RFI 442

 

485

 

Tower Building Basement Shower Room Tile Grout Confirmation

RFI 443

 

486

 

Standpipe and Door Conflict at Stair 2 Landing

RFI 444

 

487

 

Smoke Detector Access Ladders at Top of Elevator Shaft

RFI 445

 

488

 

Tower Levels 3-5 South Interior Elevations at Restrooms

RFI 446

 

489

 

Paper and Trash Dispenser Relocation

RFI 447

 

490

 

Means to Access Elevator Control Room on Tower Building Roof

RFI 448

 

491

 

Tower Building Elevator Lobbies B-5 Level of Repair Finish

RFI 449

 

492

 

DWP Utility Yard Concrete Paving Details

RFI 450

 

493

 

Tower Building Parapet Railing Finish

RFI 451

 

494

 

Annex 2nd Level Structure Steel l-Beam Finish

RFI 335 R2

 

495

 

Annex Monitor End Cap Returns - Waterproofing

RFI 452

 

496

 

CMU Skylight Concerns

RFI 453

 

497

 

Total Doors Finish Color

RFI 454

 

498

 

Exterior Elevated Walk Way Guardrail - Area Way Guardrail - Paseo Steel Clear

 

 

 

 

Powder Coat Finish

ARB RFI 455

 

499

 

Parking Structure Grille Key Switches & Button Locations

ARB RFI 456

 

500

 

Parking Structure Phone/Data Lines

RFI 457

 

501

 

CMU Skylight Confirmation

RFI 458

 

502

 

Annex Wet Stack Pipes Relocation Due to North Facing Duct Confirmation

RFI 459

 

503

 

Tower Building North Elevation Historical Windows Confirmation

RFI 460

 

504

 

Paving Details Request for Concrete Located on the Backside of West Parking

 

 

 

 

Structure Facade

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-50-

 

 

--------------------------------------------------------------------------------

 

RFI 461

 

505

 

Paseo Bridge Framing Confirmation

RFI 462

 

506

 

Annex Building FSD Confirmation Between Gridlines M/N & 3/4

RFI 463

 

507

 

Ventilation or AC for Stair 3 & 4

RFI 464

 

508

 

Duct Detector Clarification

ARB RFI 465

 

509

 

Parking Structure Recessed Card Reader Box At North Entry

RFI 466

 

510

 

XF-5 Catenary Lighting Conduit Routing

RFI 467

 

511

 

Paseo Bridge Framing - Site Concrete - Planter Box Location Confirmation

RFI 468

 

512

 

Tower Building Parapet Detail Request

RFI 469

 

513

 

Light Fixture Location Request

RFI 470

 

514

 

Angle For Stair #4 Beam Connection

RFI 471

 

515

 

Evacuation & Egress Signage Graphics

RFI 472

 

516

 

Guardrail at Loading Dock in CMU Building

ARB RFI 473

 

517

 

North Entrance and Exit Key Switch

RFI 474

 

518

 

Paseo I Beam Footings

ARB RFI 476

 

519

 

Stairway Warning Strip Color

ARB RFI 475

 

520

 

Parking Controls AMI Parking Rate Request Form

RFI 475

 

521

 

Stair 4 Roof Framing

RFI 477

 

522

 

Stair 4 Roof Framing

RFI 478

 

523

 

Paseo South Pathway Rail ADA Compliant Confirmation

RFI 479

 

524

 

Paseo Concrete Stair Nosing Confirmation

RFI 480

 

525

 

Paseo Southwest Fence Confirmation

ARB RFI 481

 

526

 

Parking Structure Transaction Window Sealant

RFI 477 R1

 

527

 

Stair 4 Roof Framing

RFI 482

 

528

 

Tower Building Lobby HVAC Additions

RFI 483

 

529

 

Tower Building Mechanical Penthouse Access Ladder Security Measures

RFI 484

 

530

 

Tower Building Roof Level Terra Cotta/Plaster Wall Replacement

RFI 485

 

531

 

Paseo Northeast Footing Conflict

RFI 486

 

532

 

South Paseo Fence Footing Confirmation

ARB RFI 487

 

533

 

Planters at Parking Garage

ARB RFI 488

 

534

 

Parking Structure North Entry

RFI 489

 

535

 

Tower Building Level 3 & 4 Return Air Confirmation

RFI 490

 

536

 

East Tower Building Entry Plates

ARB RFI 361

 

537

 

Parking Structure Short Term Bicycle Rack Location

RFI 477 R2

 

538

 

Stair 4 Roof Framing

RFI 491

 

539

 

Tower Lobby Lights Elevation Confirmation

RFI 492

 

540

 

Roof Receptor Drain Near Skylight

RFI 493

 

541

 

Tower East Entrance Sill Proposal

RFI 494

 

542

 

Door210.2 Existing Concrete Wall Demo & Wall Replacement

ARB RFI 455

 

543

 

Parking Structure Grille Key Switch & Button Locations

RFI 495

 

544

 

CMLJ Building Elevator 4

RFI 497

 

545

 

Tower Building Restrootn Concrete Level of Repair

RFI 498

 

546

 

Tower Building Level 5 Epoxy Injection Confirmation

RFI 499

 

547

 

Tower Building Main Entry Steel Finish Color

RFI 500

 

548

 

Elevator 4 Tube Steel Protruding Into CMLJ Elevator Lobby

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-51-

 

 

--------------------------------------------------------------------------------

 

RFI 502

 

550

 

Tower Building South Parapet

RFI 503

 

551

 

East Annex Roof Handrail/Cham Bollard

RFI 504

 

552

 

Unsupported Concrete Edge at South Annex Roof

RFI 505

 

553

 

Basement Existing East Electrical Room Wall Demo Confirmation

RFI 506

 

554

 

North Tower Building Penthouse Future Mech /Grease Duct Shaft Infill

RFI 507

 

555

 

Tower Basement Gas Meter Room Added Wall & Door

RFI 508

 

556

 

Stair Well Level Of Repair & Preferred Finish Color

ARB RFI 509

 

557

 

Parking Structure Entrance/Exit Barrier Beam Embeds

RFI 510

 

558

 

Exterior Steel Finishes

RFI 477 R3

 

559

 

Stair 4 Roof Framing

RFI 322 R1

 

580

 

Southwest Paseo Fence Baseplate In Conflict with Parking Structure Footing

RFI 511

 

561

 

Tower to Annex Building Room EMSEAL Conflict

RFI 513

 

563

 

Elevator4 Hoist Beam In Direct Conflict with CMU Roof Glulam Beam

RFI 514

 

564

 

Gas Meter Room Vent Vault Location

RFI 515

 

565

 

Exterior Door Card Readers

RFI 517

 

567

 

Annex Building Stair 4

RFI 518

 

568

 

Tower Building Roof Terra Cotta Confirmation

RFI 513 R1

 

569

 

Elevator4 Hoist Beam In Direct Conflict with CMU Roof Glulam Beam

RFI 519

 

570

 

Annex Building Second Level Slab Demo for Stair 4

ARB RFI 520

 

571

 

Parking Structure Key Switch Locations Revision

RFI 444 R1

 

572

 

Ladders at Elevator Access Panels

RFI 521

 

573

 

Elevator 3 Total Doors Levels 2-5

RFI 524

 

576

 

CMU Building Roofing Details

RFI 525

 

577

 

Elevator 4 Guide Rail Supports - 2nd Floor to Overrun Framing

RFI 526

 

578

 

Fire Bell Proposed Location

RFI 527

 

579

 

Plaster Wall Waterproofing Detail

ARB RFI 528

 

580

 

Roll Up Grille Motor Control Box

 

1005628.07/SF

375170-00002/11-24-16/mrm/mrm

EXHIBIT I

-52-

 

 